Exhibit 10.3

 

TERM CREDIT AGREEMENT

 

DATED AS OF APRIL 26, 2016

 

by and among

 

STORE CAPITAL CORPORATION,
AS BORROWER,

 

KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT,

 

BMO HARRIS BANK N.A., CAPITAL ONE BANK, REGIONS BANK AND SUNTRUST BANK,

 

AS CO-DOCUMENTATION AGENTS,

 

AND

 

KEYBANC CAPITAL MARKETS INC.
AND
WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

§1.1

Definitions

1

 

 

 

§1.2

Rules of Interpretation

30

 

 

 

ARTICLE II THE CREDIT FACILITY

31

 

 

 

§2.1

Term Loans

31

 

 

 

§2.2

[Intentionally Omitted.]

33

 

 

 

§2.3

Rates and Payment of Interest on Loans

33

 

 

 

§2.4

Repayment of Principal

34

 

 

 

§2.5

[Intentionally Omitted.]

35

 

 

 

§2.6

Other Fees

35

 

 

 

§2.7

Conversion Options

35

 

 

 

§2.8

Increase in Total Commitment

36

 

 

 

§2.9

[Intentionally Omitted]

38

 

 

 

§2.10

[Intentionally Omitted]

38

 

 

 

ARTICLE III [INTENTIONALLY OMITTED]

38

 

 

ARTICLE IV CHANGE IN CIRCUMSTANCES; YIELD PROTECTION

38

 

 

 

§4.1

Change in Capital Adequacy Regulations

38

 

 

 

§4.2

Additional Costs, Etc.

39

 

 

 

§4.3

Lender’s Suspension of LIBOR Rate Loans

40

 

 

 

§4.4

Illegality

40

 

 

 

§4.5

Breakage Costs

40

 

 

 

§4.6

Certain Provisions Relating to Increased Costs; Affected Lenders

40

 

 

 

§4.7

Certificate; Delay in Requests

41

 

 

 

ARTICLE V PAYMENTS AND CERTAIN OTHER GENERAL PROVISIONS

42

 

 

 

§5.1

Payments by Borrower

42

 

 

 

§5.2

Taxes; Foreign Lenders

43

 

 

 

§5.3

Obligations Absolute and Unconditional

43

 

 

 

§5.4

Computations

43

 

 

 

§5.5

Usury; Limitations on Interest

44

 

 

 

§5.6

Unsecured Obligations

44

 

 

 

§5.7

Defaulting Lenders

44

 

 

 

§5.8

[Intentionally Omitted.]

46

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

§5.9

Appraisals

46

 

 

 

§5.10

Additional Subsidiary Guarantors

47

 

 

 

§5.11

Release of a Subsidiary Guarantor

48

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

48

 

 

 

§6.1

Corporate Authority, Etc.

48

 

 

 

§6.2

Enforceability

49

 

 

 

§6.3

Governmental Approvals

49

 

 

 

§6.4

Title to Properties

49

 

 

 

§6.5

Financial Statements

50

 

 

 

§6.6

No Material Changes

50

 

 

 

§6.7

Franchises, Patents, Copyrights, Etc.

50

 

 

 

§6.8

Litigation

50

 

 

 

§6.9

No Material Adverse Contracts, Etc.

51

 

 

 

§6.10

Compliance with Other Instruments, Laws, Etc.

51

 

 

 

§6.11

Tax Status

51

 

 

 

§6.12

No Event of Default

51

 

 

 

§6.13

Investment Company Act

51

 

 

 

§6.14

Ownership of Guarantors

52

 

 

 

§6.15

Certain Transactions

52

 

 

 

§6.16

Employee Benefit Plans

52

 

 

 

§6.17

Disclosure

52

 

 

 

§6.18

Regulations T, U and X

53

 

 

 

§6.19

Subsidiaries; Organizational Structure

53

 

 

 

§6.20

Brokers

53

 

 

 

§6.21

Other Debt

53

 

 

 

§6.22

Solvency

54

 

 

 

§6.23

No Bankruptcy Filing

54

 

 

 

§6.24

No Fraudulent Intent

54

 

 

 

§6.25

OFAC; Anti-Corruption

54

 

 

 

§6.26

Origination and Acquisition of Unencumbered Pool Assets and Intercompany Loans

55

 

 

 

§6.27

[Intentionally Omitted.]

55

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

§6.28

No Liens

55

 

 

 

§6.29

Unencumbered Pool Assets and Intercompany Loans

55

 

 

 

§6.30

REIT Status

55

 

 

 

§6.31

Unencumbered Pool Assets

55

 

 

 

§6.32

Contribution Agreement

56

 

 

 

§6.33

Transaction in Best Interests of Borrower and Guarantors; Consideration

56

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

56

 

 

 

§7.1

Financial Reporting

56

 

 

 

§7.2

Other Information

60

 

 

 

§7.3

Punctual Payment

61

 

 

 

§7.4

Maintenance of Office

61

 

 

 

§7.5

Records and Accounts

61

 

 

 

§7.6

Existence; Maintenance of Properties

62

 

 

 

§7.7

Insurance

62

 

 

 

§7.8

Taxes; Liens

62

 

 

 

§7.9

Inspection of Properties and Books

63

 

 

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits

63

 

 

 

§7.11

Further Assurances

64

 

 

 

§7.12

[Intentionally Omitted.]

64

 

 

 

§7.13

Business Operations

64

 

 

 

§7.14

Distributions of Income to Borrower

64

 

 

 

§7.15

Plan Assets

64

 

 

 

§7.16

Servicing

64

 

 

 

§7.17

Maintenance of Property; Insurance

64

 

 

 

§7.18

Breach of Representations and Warranties

65

 

 

 

§7.19

Use of Proceeds

65

 

 

 

§7.20

Unencumbered Pool Asset Eligibility

65

 

 

 

§7.21

Intentionally Omitted

72

 

 

 

§7.22

Future Advance Properties

72

 

 

 

§7.23

UPREIT

72

 

 

 

§7.24

Sanctions Laws and Regulations

72

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

ARTICLE VIII NEGATIVE COVENANTS

73

 

 

 

§8.1

Financial Covenants

73

 

 

 

§8.2

Restrictions on Indebtedness

74

 

 

 

§8.3

Restrictions on Liens, Etc.

75

 

 

 

§8.4

Restrictions on Investments

77

 

 

 

§8.5

Limiting Agreements

78

 

 

 

§8.6

Merger, Consolidation

79

 

 

 

§8.7

Sale and Leaseback

79

 

 

 

§8.8

Distributions

80

 

 

 

§8.9

Asset Sales

80

 

 

 

§8.10

Restriction on Prepayment of Indebtedness

80

 

 

 

§8.11

Derivatives Contracts

81

 

 

 

§8.12

Transactions with Affiliates

81

 

 

 

§8.13

Equity Pledges

81

 

 

 

§8.14

Amendment of Unencumbered Pool Assets

81

 

 

 

§8.15

Partial Prepayments

83

 

 

 

§8.16

Restrictions on Intercompany Transfers

83

 

 

 

ARTICLE IX CONDITIONS PRECEDENT

84

 

 

 

§9.1

Initial Conditions Precedent

84

 

 

 

§9.2

Conditions Precedent to All Loans

86

 

 

 

ARTICLE X EVENTS OF DEFAULT; ACCELERATION; ETC.

86

 

 

 

§10.1

Events of Default

86

 

 

 

§10.2

Remedies Upon Event of Default

89

 

 

 

§10.3

Allocation and Distribution of Proceeds

90

 

 

 

§10.4

Rescission of Acceleration by Majority Lenders

91

 

 

 

ARTICLE XI SETOFF

92

 

 

 

§11.1

Setoff

92

 

 

 

ARTICLE XII THE AGENT

92

 

 

 

§12.1

Authorization

92

 

 

 

§12.2

Employees and Agents

93

 

 

 

§12.3

No Liability

93

 

 

 

§12.4

No Representations

93

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

§12.5

Payments

94

 

 

 

§12.6

Holders of Notes

94

 

 

 

§12.7

Indemnity

94

 

 

 

§12.8

Agent as Lender

95

 

 

 

§12.9

Resignation

95

 

 

 

§12.10

Duties in the Case of Enforcement

95

 

 

 

§12.11

Agent May File Proofs of Claim

96

 

 

 

§12.12

Reliance by Agent

96

 

 

 

§12.13

Approvals

96

 

 

 

§12.14

Borrower Not Beneficiary

98

 

 

 

ARTICLE XIII ASSIGNMENT AND PARTICIPATION

98

 

 

 

§13.1

Conditions to Assignment by Lenders

98

 

 

 

§13.2

Register

99

 

 

 

§13.3

New Notes

99

 

 

 

§13.4

Participations

99

 

 

 

§13.5

Pledge by Lender

100

 

 

 

§13.6

No Assignment by Borrower or the Guarantors

100

 

 

 

§13.7

Mandatory Assignment

100

 

 

 

§13.8

Amendments to Loan Documents

101

 

 

 

§13.9

Titled Agents

101

 

 

 

§13.10

No Registration

101

 

 

 

ARTICLE XIV MISCELLANEOUS

101

 

 

 

§14.1

Notices

101

 

 

 

§14.2

Relationship

103

 

 

 

§14.3

Governing Law, Consent to Jurisdiction and Service

104

 

 

 

§14.4

Headings

104

 

 

 

§14.5

Counterparts

104

 

 

 

§14.6

Entire Agreement, Etc.

104

 

 

 

§14.7

Waiver of Jury Trial and Certain Damage Claims

105

 

 

 

§14.8

Dealings with the Borrower and the Guarantors

105

 

 

 

§14.9

Consents, Amendments, Waivers, Etc.

105

 

 

 

§14.10

Severability

106

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

§14.11

Time of the Essence

106

 

 

 

§14.12

No Unwritten Agreements

107

 

 

 

§14.13

Replacement Notes

107

 

 

 

§14.14

No Third Parties Benefited

107

 

 

 

§14.15

Expenses

107

 

 

 

§14.16

Indemnification

108

 

 

 

§14.17

Survival of Covenants, Etc.

109

 

 

 

§14.18

Confidentiality

109

 

 

 

§14.19

Patriot Act

110

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

FORM OF TERM LOAN NOTE

 

 

 

Exhibit B

 

[RESERVED]

 

 

 

Exhibit C

 

[RESERVED]

 

 

 

Exhibit D

 

FORM OF REQUEST FOR TERM LOAN

 

 

 

Exhibit E

 

FORM OF UNENCUMBERED POOL CERTIFICATE

 

 

 

Exhibit F

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

Exhibit G

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

 

Exhibit H-1

 

FORM OF STRATIFICATION REPORT

 

 

 

Exhibit I

 

[RESERVED]

 

 

 

Exhibit J

 

FORM OF JOINDER AGREEMENT

 

 

 

Schedule 1.1

 

LENDERS AND COMMITMENTS

 

 

 

Schedule 1.2

 

INITIAL UNENCUMBERED POOL ASSETS

 

 

 

Schedule 1.3

 

UNENCUMBERED POOL QUALIFICATION DOCUMENTS

 

 

 

Schedule 6.4

 

TITLE TO PROPERTIES

 

 

 

Schedule 6.6

 

NO MATERIAL CHANGES

 

 

 

Schedule 6.8

 

PENDING LITIGATION

 

 

 

Schedule 6.11(a)

 

TAX MATTERS

 

 

 

Schedule 6.11(b)

 

TAXPAYER IDENTIFICATION NUMBERS

 

 

 

Schedule 6.15

 

CERTAIN TRANSACTIONS

 

 

 

Schedule 6.19(a)

 

SUBSIDIARIES OF BORROWER

 

 

 

Schedule 6.19(b)

 

UNCONSOLIDATED AFFILIATES OF BORROWER AND ITS SUBSIDIARIES

 

 

 

Schedule 6.21

 

MATERIAL LOAN AGREEMENTS

 

 

 

Schedule 6.29

 

REPRESENTATIONS AND WARRANTIES (QUALIFYING NOTE RECEIVABLES)

 

vii

--------------------------------------------------------------------------------


 

Schedule 6.30

 

REPRESENTATIONS AND WARRANTIES (UNENCUMBERED POOL PROPERTIES)

 

 

 

Schedule 6.31

 

REPRESENTATIONS AND WARRANTIES (INTERCOMPANY LOANS)

 

 

 

Schedule 6.32

 

REPRESENTATIONS AND WARRANTIES (HYBRID LEASES)

 

 

 

Schedule 9

 

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

 

 

 

Schedule 10

 

FORM OF UNENCUMBERED POOL ASSET SCHEDULE

 

viii

--------------------------------------------------------------------------------


 

TERM CREDIT AGREEMENT

 

THIS TERM CREDIT AGREEMENT (this “Agreement”) is made as of the 26th day of
April, 2016 by and among STORE CAPITAL CORPORATION, a Maryland corporation (the
“Borrower”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), and the several banks, financial institutions and other entities
from time to time parties to this Agreement (collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, not individually, but as the administrative agent
for the Lenders (the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility to the Borrower;

 

WHEREAS, the Agent and the Lenders desire to make available to the Borrower an
unsecured term loan facility in the initial amount of $100,000,000.00, on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

ARTICLE I
DEFINITIONS AND RULES OF INTERPRETATION

 

§1.1        Definitions.  The following terms shall have the meanings set forth
in this Article I or elsewhere in the provisions of this Agreement referred to
below:

 

Additional Commitment Request Notice.  See §2.8(a).

 

Additional Subsidiary Guarantor.  Each additional Subsidiary of the Borrower
which is structured as a single purpose, bankruptcy remote entity which becomes
a Subsidiary Guarantor pursuant to §5.10.  For the avoidance of doubt, SCA shall
not be required to be structured as a single purpose, bankruptcy remote entity.

 

Advance Percentage.  Fifty percent (50%), provided that following written notice
from Borrower to Agent and provided further that (i) there is no Default or
Event of Default and (ii) the Advance Percentage under the Revolving Credit
Agreement is also at least sixty percent (60%) (provided however that this
clause (ii) shall only be required to be satisfied if the Revolving Credit
Agreement is then in effect and contains an “Advance Percentage” provision
substantially similar to this definition at such time), the Advance Percentage
shall not more than two (2) times during the term of this Agreement increase to
sixty percent (60%), each time for a period of two consecutive calendar
quarters, and provided further that such two separate periods shall not be
consecutive.

 

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the

 

1

--------------------------------------------------------------------------------


 

possession, directly or indirectly, of the power to vote ten percent (10%) or
more of the stock, shares, voting trust certificates, beneficial interest,
partnership interests, member interests or other interests having voting power
for the election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise, or (b) the ownership
of (i) a general partnership interest, (ii) a managing member’s or manager’s
interest in a limited liability company or (iii) a limited partnership interest
or preferred stock (or other ownership interest) representing ten percent (10%)
or more of the outstanding limited partnership interests, preferred stock or
other ownership interests of such Person.

 

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, its successors, and any replacement agent appointed pursuant to §12.9.

 

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel.  Dentons US LLP or such other counsel as selected by
Agent.

 

Agreement.  This Term Credit Agreement, including the Schedules and Exhibits
hereto.

 

Agreement Regarding Fees.  That certain fee letter dated April 5, 2016 between
the Borrower, Agent, and KCM and that certain fee letter dated April 5, 2016
between the Borrower, Syndication Agent and Wells Fargo Securities, LLC.

 

Applicable Margin.

 

(a)           On any date from and after the date of this Agreement (and unless
and until the Borrower obtains an Investment Grade Rating and irrevocably elects
to have the Applicable Margin determined pursuant to subparagraph (b) below),
the Applicable Margin for LIBOR Rate Loans and Base Rate Loans shall be as set
forth below based on the ratio of Consolidated Total Indebtedness to
Consolidated Total Adjusted Asset Value:

 

Pricing Level

 

Ratio

 

LIBOR Rate
Loans

 

Base Rate
Loans

 

Pricing Level 1

 

Less than 45%

 

1.35

%

0.35

%

Pricing Level 2

 

Greater than or equal to 45% but less than 50%

 

1.55

%

0.55

%

Pricing Level 3

 

Greater than or equal to 50% but less than 55%

 

1.70

%

0.70

%

Pricing Level 4

 

Greater than or equal to 55% but less than 60%

 

1.90

%

0.90

%

Pricing Level 5

 

Greater than or equal to 60%

 

2.15

%

1.15

%

 

2

--------------------------------------------------------------------------------


 

The initial Applicable Margin shall be at Pricing Level 1.  At such time as this
subparagraph (a) is applicable, the Applicable Margin shall not be adjusted
based upon such ratio, if at all, until the first day of the first month
following the delivery by the Borrower to the Agent of the Compliance
Certificate after the end of a calendar quarter.  In the event that the Borrower
shall fail to deliver to the Agent a quarterly Compliance Certificate on or
before the date required by §7.1(c), then, without limiting any other rights of
the Agent and the Lenders under this Agreement, the Applicable Margin shall be
at Pricing Level 5 until such failure is cured within any applicable cure
period, or waived in writing by the Required Lenders, in which event the
Applicable Margin shall adjust, if necessary, on the first day of the first
month following receipt of such Compliance Certificate.

 

In the event that the Agent or the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin pursuant to this subparagraph (a) for
any period (an “Applicable Period”) than the Applicable Margin that was applied
for such Applicable Period, then (a) the Borrower shall as soon as practicable
deliver to the Agent the corrected financial statements for such Applicable
Period, (b) the Applicable Margin shall be determined as if the Pricing Level
for such higher Applicable Margin were applicable for such Applicable Period,
and (c) the Borrower shall within three (3) Business Days of demand thereof by
the Agent pay to the Agent the accrued additional amount owing as a result of
such increased Applicable Margin for such Applicable Period, which payment shall
be promptly applied by the Agent in accordance with this Agreement.

 

(b)           From and after the time that Agent first receives written notice
from Borrower that it has first obtained an Investment Grade Rating and that
Borrower irrevocably elects to use such Investment Grade Rating as the basis for
the Applicable Margin, the Applicable Margin shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below (provided that any accrued interest payable at
the Applicable Margin determined by reference to the ratio of Consolidated Total
Indebtedness to the Consolidated Total Adjusted Asset Value shall be payable as
provided in §2.3):

 

Pricing
Level

 

Credit Rating Level

 

LIBOR
Rate Loans

 

Base
Rate Loans

 

I

 

Credit Rating Level 1

 

0.90

%

0.00

%

II

 

Credit Rating Level 2

 

0.95

%

0.00

%

III

 

Credit Rating Level 3

 

1.10

%

0.10

%

IV

 

Credit Rating Level 4

 

1.35

%

0.35

%

V

 

Credit Rating Level 5

 

1.75

%

0.75

%

 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising

 

3

--------------------------------------------------------------------------------


 

part of the same borrowing shall be determined by reference to the Credit Rating
Level in effect on the first day of such Interest Period; provided, however that
no change in the Applicable Margin resulting from the application of the Credit
Rating Levels or a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Agent receives written
notice of the application of the Credit Rating Levels or a change in such Credit
Rating Level.  From and after the first time that the Applicable Margin is based
on Borrower’s Investment Grade Rating, the Applicable Margin shall no longer be
calculated by reference to the ratio of Consolidated Total Indebtedness to
Consolidated Total Adjusted Asset Value.

 

Appraisal.  An MAI appraisal of the value of an Unencumbered Pool Property or
other Real Estate, determined on an “as-is” value basis, performed by an
independent appraiser.

 

Appraised Value.  The “as-is” value of an Unencumbered Pool Property or other
Real Estate determined by the most recent Appraisal of such Unencumbered Pool
Property or other Real Estate, obtained pursuant to §5.9 or §9.1(l).

 

Arrangers.  Collectively KeyBanc Capital Markets Inc. and Wells Fargo
Securities, LLC, or any successor.

 

Assignment and Acceptance Agreement.  See §13.1.

 

Authorized Officer.  Any of the following officers of Borrower:  Chief Executive
Officer, President, Chief Financial Officer, or any Executive Vice President,
and such other Persons as Borrower shall designate in a written notice to Agent.

 

Balance Sheet Date.  The date of the balance sheet of the Borrower most recently
furnished to the Agent by the Borrower under this Agreement.

 

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate.  The greatest of (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate”, (b) one half of one percent (0.5%) above the Federal Funds
Effective Rate, or (c) LIBOR for an Interest Period of one (1) month plus one
percent (1%).  The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer.  Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the Business Day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

 

Base Rate Loans.  Collectively, the Term Credit Loans bearing interest by
reference to the Base Rate.

 

Borrower.  STORE Capital Corporation, a Maryland corporation.

 

Breakage Costs.  The cost to any Lender of re-employing funds bearing interest
at LIBOR incurred (or reasonably expected to be incurred) in connection with (i)
any payment of any portion of the Loans bearing interest at LIBOR prior to the
termination of any applicable

 

4

--------------------------------------------------------------------------------


 

Interest Period, (ii) the conversion of a LIBOR Rate Loan to any other
applicable interest rate on a date other than the last day of the relevant
Interest Period, or (iii) the failure of the Borrower to draw down, on the first
day of the applicable Interest Period, any amount as to which the Borrower has
elected a LIBOR Rate Loan.

 

Building.  With respect to each Unencumbered Pool Property or other parcel of
Real Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

Capitalized Lease.  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Capital Lease Obligations.  With respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capitalized Lease.

 

CERCLA.  The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

 

Change in Law.  The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, publications, orders, guidelines or directives thereunder
or issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)           any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder) other than the Permitted Holders, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock or
voting interests shall have different voting powers) of the voting stock or
voting interests of the Borrower equal to at least fifty percent (50%) of the
then outstanding voting stock or voting interests of the Borrower; or

 

5

--------------------------------------------------------------------------------


 

(b)           as of any date a majority of the Board of Directors (the “Board”)
of the Borrower consists of individuals who were not either (i) directors of the
Borrower as of the corresponding date of the previous year, or (ii) selected or
nominated to become directors by the Board of the Borrower of which a majority
consisted of individuals described in clause (b)(i) above, or (iii) selected or
nominated to become directors by the Board of the Borrower, which majority
consisted of individuals described in clause (b)(i) above and individuals
described in clause (b)(ii), above; or

 

(c)           the Borrower fails to own, directly or indirectly, free of any
lien, encumbrance or other adverse claim, one hundred percent (100%) of the
economic, voting and beneficial interest of SCA or fails to control all
decisions of SCA.

 

Closing Date.  The first date on which all of the conditions set forth in §9.1
have been satisfied.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Co-Documentation Agent.  Collectively BMO Harris Bank N.A., Capital One Bank,
Regions Bank and SunTrust Bank in their capacity as Co-Documentation Agents.

 

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans to
the Borrower, as the same may be changed from time to time in accordance with
the terms of this Agreement.

 

Commitment Increase.  An increase in the Total Commitment to not more than
$300,000,000.00 pursuant to §2.8.

 

Commitment Increase Date.  See §2.8(a).

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Commitments of the
Lenders have been terminated as provided in this Agreement, then the Commitment
of each Lender shall be determined based on the Commitment Percentage of such
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 

Compliance Certificate.  See §7.1(c).

 

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of the Borrower and its Subsidiaries for such period determined on a
Consolidated basis.

 

Consolidated Fixed Charges.  On any date of determination for the period of four
(4) fiscal quarters most recently ended, the sum of (a) Consolidated Interest
Expense for such period

 

6

--------------------------------------------------------------------------------


 

(both expensed and capitalized), plus (b) all of the scheduled payments of
principal due and payable with respect to Indebtedness of the Borrower and its
Subsidiaries during such period, other than (x) any balloon, bullet or similar
principal payment which repays such Indebtedness in full and (y) any voluntary
full or partial prepayments prior to stated maturity thereof, plus (c) all
Preferred Distributions paid during such period, plus (d) the scheduled
principal payment on any Capital Lease Obligations.  Such Person’s Equity
Percentage in the fixed charges referred to above of its Unconsolidated
Affiliates shall be included in the determination of Consolidated Fixed Charges.

 

Consolidated Interest Expense.  On any date of determination, without
duplication, (a) total Interest Expense of the Borrower and its Subsidiaries
determined on a Consolidated basis in accordance with GAAP for the period of
determination, plus (b) such Person’s Equity Percentage of Interest Expense of
its Unconsolidated Affiliates for such period.

 

Consolidated Tangible Net Worth.  The amount by which Consolidated Total
Adjusted Asset Value exceeds Consolidated Total Indebtedness.

 

Consolidated Total Adjusted Asset Value.  As of any date of determination, the
sum of the undepreciated value of all assets of Borrower and its Subsidiaries
minus goodwill calculated on a Consolidated basis in accordance with GAAP,
provided that all real estate assets shall be valued at (a) undepreciated cost
(minus any write downs or impairments) as determined in accordance with GAAP, or
(b) in the event that Borrower has obtained (or as provided in this Agreement
Agent has obtained) an Appraisal of Real Estate owned in fee simple by Borrower
or one of its Subsidiaries, the Appraised Value thereof.  Consolidated Total
Adjusted Asset Value will be adjusted to include an amount equal to Borrower’s
or any of its Subsidiaries’ pro rata share (based upon such Person’s Equity
Percentage in such Unconsolidated Affiliate) of the Consolidated Total Adjusted
Asset Value attributable to the assets owned by such Unconsolidated Affiliate,
calculated in the same manner as above.

 

Consolidated Total Indebtedness.  All Indebtedness of the Borrower and its
Subsidiaries determined on a Consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

Contract Interest Payments.  With respect to any period of determination and any
Hybrid Mortgage or Qualifying Note Receivable, the next scheduled monthly
interest payment payable by the related borrower under the terms of the
applicable loan documents, annualized.

 

Contract Rent.  With respect to any period of determination and any Lease, the
fixed or “base” rent payment for such month in which the determination is made,
annualized, that is actually payable by the related Tenant from time to time
under the terms of such Lease (excluding any Percentage Rent, prepaid rents and
security deposits), after giving effect to any provision of such Lease which
applies to the applicable period of determination providing for periodic
increases in such fixed or “base” rent by fixed percentages or dollar amounts or
by percentages based on increases in the Consumer Price Index.  Contract Rent
shall exclude rent from ancillary leases such as a billboards or cell towers.

 

7

--------------------------------------------------------------------------------


 

Contribution Agreement.  The Contribution Agreement dated as of even date
herewith between the Borrower and the Guarantors (including each Additional
Subsidiary Guarantor which may hereafter become a party thereto), as the same
may be modified, amended or ratified from time to time.

 

Conversion/Continuation Request.  A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §2.7.

 

Credit Rating.  As of any date of determination, the higher of the credit
ratings (or their equivalents) then assigned to Borrower’s long-term senior
unsecured non-credit enhanced debt by, subject to the terms hereof, any of the
Rating Agencies.  A credit rating of BBB- from S&P or Fitch is equivalent to a
credit rating of Baa3 from Moody’s and vice versa.  A credit rating of BBB from
S&P or Fitch is equivalent to a credit rating of Baa2 from Moody’s and vice
versa.  A credit rating of BBB+ from S&P or Fitch is equivalent to a credit
rating of Baa1 by Moody’s and vice versa.  A credit rating of A- from S&P or
Fitch is equivalent to a credit rating of A3 from Moody’s and vice versa.  It is
the intention of the parties that if Borrower shall only obtain a credit rating
from S&P or Moody’s without seeking or obtaining a credit rating from the other
of S&P or Moody’s, the Borrower shall be entitled to the benefit of the Credit
Rating Level for such Credit Rating.  If the Borrower has a credit rating from
S&P or Moody’s, it may also include a credit rating from Fitch in determining
its Credit Rating.  In the event the only credit rating is from Fitch, Borrower
shall be deemed to not have a Credit Rating.  If Borrower shall have obtained a
credit rating from more than one of the Rating Agencies, the highest of the
ratings shall control.  In the event, subject to the terms hereof, that Borrower
shall have obtained a credit rating from more than one of the Rating Agencies
and shall thereafter lose such rating or ratings (whether as a result of a
withdrawal, suspension, election to not obtain a rating, or otherwise) such that
only one rating from S&P or Moody’s is remaining, the operative rating would be
deemed to be the remaining rating.  In the event that Borrower shall have
obtained a credit rating from one or more of the Rating Agencies and shall
thereafter lose such rating or ratings (whether as a result of withdrawal,
suspension, election to not obtain a rating, or otherwise) from such Rating
Agencies and as a result does not have a credit rating from one or more of S&P
or Moody’s, Borrower shall be deemed for the purposes hereof not to have a
Credit Rating.  If at any time any of the Rating Agencies shall no longer
perform the functions of a securities rating agency, then the Borrower and the
Agent shall promptly negotiate in good faith to agree upon a substitute rating
agency or agencies (and to correlate the system of ratings of each substitute
rating agency with that of the rating agency being replaced), and pending such
amendment, the Credit Rating of the other of S&P or Moody’s, if one has been
provided, shall continue to apply.

 

Credit Rating Level.  One of the following five pricing levels, as applicable,
and provided, further, that, from and after the time that Agent receives written
notice that Borrower has first obtained an Investment Grade Rating and elected
to use such Investment Grade Rating as the basis for the Applicable Margin,
during any period that Borrower has no Credit Rating, Credit Rating Level 5
shall be the applicable Credit Rating Level:

 

“Credit Rating Level 1” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to A- by S&P or Fitch or A3 by
Moody’s;

 

8

--------------------------------------------------------------------------------


 

“Credit Rating Level 2” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB+ by S&P or Fitch or Baa1 by
Moody’s and Credit Rating Level 1 is not applicable;

 

“Credit Rating Level 3” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB by S&P or Fitch or Baa2 by
Moody’s and Credit Rating Levels 1 and 2 are not applicable;

 

“Credit Rating Level 4” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB- by S&P or Fitch or Baa3 by
Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and

 

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P (if S&P has issued a
Credit Rating) and Baa3 by Moody’s (if Moody’s has issued a Credit Rating) or
there is no Credit Rating.

 

Debt Service Coverage Amount.  At any date of determination, an amount equal to
the maximum principal loan amount which is payable at the greater of (a)
interest at a rate per annum equal to the then-current annual yield on seven (7)
year obligations issued by the United States Treasury most recently prior to the
date of determination plus two hundred fifty (250) basis points (2.5%) and being
amortized over a thirty (30) year period and (b) interest at a rate per annum
equal to seven percent (7.0%) and being amortized over a thirty (30) year
period, that would be payable by the monthly principal and interest payment
amount resulting from dividing (a) Operating Cash Flow from the Unencumbered
Pool Properties divided by 1.50, by (b) 12.  Attached hereto as Schedule 9 is an
example of the calculation of Debt Service Coverage Amount (such example is
meant only as an illustration based upon the assumptions set forth in such
example, and shall not be interpreted so as to limit the Agent in its good faith
determination of the Debt Service Coverage Amount hereunder).  The determination
of the Debt Service Coverage Amount and the components thereof by the Agent
shall, so long as the same shall be determined in good faith, be conclusive and
binding absent demonstrable error.

 

Default.  See Article X.

 

Default Rate.  See §2.3(d).

 

Defaulted Loan.  An Unencumbered Pool Asset or Intercompany Loan with respect to
which a default (other than a payment default) occurs, under or with respect to
such Unencumbered Pool Asset, Intercompany Loan or related Lease, that
materially and adversely affects the interests of Borrower or a Guarantor and
that continues unremedied for the applicable grace period under the terms of
such Loan or related Lease, as applicable (or, if no grace period is specified,
for thirty-two (32) days).

 

Defaulting Lender.  Any Lender that, as reasonably determined by the Agent, (a)
has failed to perform any of its funding obligations hereunder, including in
respect of its Loans within two (2) Business Days of the date required to be
funded by it hereunder and such failure is continuing, unless such Lender
notifies the Agent and the Borrower in writing of such Lender’s good faith
determination that the Borrower has failed to satisfy a condition precedent to
funding

 

9

--------------------------------------------------------------------------------


 

(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing), (b) has notified the Borrower, the
Agent or any Lender that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect, unless with
respect to this clause (b), such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or statement) cannot be satisfied,
(c) has failed, within three (3) Business Days after request by the Agent, to
confirm in a manner reasonably satisfactory to the Agent that it will comply
with its funding obligations; provided that, notwithstanding the provisions of
§5.7, such Lender shall cease to be a Defaulting Lender upon the Agent’s receipt
of confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person).  Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §5.7(i)) upon delivery of written notice of such determination to
the Borrower and each Lender.

 

Delinquent Loan.  An Unencumbered Pool Asset or Intercompany Loan for which (a)
any related loan payment or tenant lease payment has not been received on or
before the date thirty-two (32) days after the date on which such payment is due
pursuant to the related Unencumbered Pool Documents or Lease, as applicable,
without regard to any grace period; provided, that a Delinquent Loan shall
remain a Delinquent Loan until the related Unencumbered Pool Asset Owner or
related Tenant cures such delinquency and makes two (2) successive monthly
payments on a timely basis, including any related grace period, or (b) any
payment due on the scheduled maturity date of such Unencumbered Pool Asset or
Intercompany Loan has not been received on or before the date on which such
payment is due.

 

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward

 

10

--------------------------------------------------------------------------------


 

commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement.  Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement of similar type, including any such obligations or
liabilities under any such master agreement.

 

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include
Chatham Financial, the Agent or any Lender).

 

Designated Person.  See §6.25.

 

Development Property.  Any Real Estate owned or acquired by Borrower or its
Subsidiaries and on which such Person is pursuing construction of one or more
buildings for commercial, single-tenant income producing properties and for
which construction is proceeding to completion without undue delay from permit
denial, construction delays or otherwise, all pursuant to the ordinary course of
business of Borrower or its Subsidiaries, and remains less than one hundred
percent (100%) leased to an unaffiliated third party.

 

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any of its Subsidiaries now or hereafter outstanding; and (c)
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Borrower or any
of its Subsidiaries now or hereafter outstanding, and (d) distributions
permitted under §8.8(a).  Distributions from any Subsidiary of Borrower to
Borrower or any Subsidiary of Borrower shall be excluded from this definition,
except for the purposes of §8.13.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

 

11

--------------------------------------------------------------------------------


 

Double Net Lease.  A Lease of all of the leasable area of an Unencumbered Pool
Property under which the Tenant pays all operating expenses of the property,
including, without limitation, insurance, taxes, maintenance and capital
expenditures, except for certain limited maintenance or capital expenditure
obligations (such as roof repairs) retained by the landlord under such Lease.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Maturity Date, as applicable,
is converted in accordance with §2.7.

 

EBITDA.  With respect to Borrower and its Subsidiaries for any period (without
duplication):  (a) Net Income (or Loss) on a Consolidated basis, in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such Net Income (Loss)):  (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) acquisition
closing costs for acquisitions closed during such period and extraordinary or
non-recurring gains and losses (including, without limitation, gains and losses
on the sale of assets) and distributions to minority owners); and (v) other
non-cash items to the extent not actually paid as a cash expense; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates as provided
below.  With respect to Unconsolidated Affiliates, EBITDA attributable to such
entities shall be excluded but EBITDA shall include a Person’s Equity Percentage
of Net Income (or Loss) from such Unconsolidated Affiliates plus its Equity
Percentage of (i) depreciation and amortization expense; (ii) Interest Expense;
(iii) income tax expense; (iv) acquisition closing costs for acquisitions closed
during such period and extraordinary or non-recurring gains and losses
(including, without limitation, gains and losses on the sale of assets) and
distributions to minority owners; and (v) other non-cash items to the extent not
actually paid as a cash expense.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower, any Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.

 

Environmental Laws.  Any judgment, decree, order, law, license, rule or
regulation pertaining to human health or the pollution or protection of the
environment or the release or discharge of any Hazardous Substances into the
environment, including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), CERCLA, the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance, order or decree relating to the environment.

 

Equity Interests.  With respect to any Person, (i) any share of capital stock of
(or other ownership or profit interests in) such Person; (ii) any warrant,
option or other right for the purchase or other acquisition from such Person of
(a) any share of capital stock of (or other ownership or profit interests in)
such Person, or (b) any security convertible into or exchangeable for any share
of capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination; and (iii) any other ownership or

 

12

--------------------------------------------------------------------------------


 

profit interest in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting.

 

Equity Offering.  The issuance and sale after September 22, 2015 by the Borrower
or any of its Subsidiaries of any Equity Interests of such Person (other than
Equity Interests issued (i) to Borrower or any one or more of its Subsidiaries
in its respective Subsidiaries, and (ii) in connection with the exercise by a
present or former employee, officer or director under a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement).

 

Equity Percentage.  The aggregate ownership percentage of the Borrower or its
Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as the
greater of (a) the Borrower’s direct or indirect nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate’s organizational documents, and (b) the Borrower’s direct or indirect
economic ownership interest in the Unconsolidated Affiliate reflecting the
Borrower’s current allocable share of income and expenses of the Unconsolidated
Affiliate.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidance issued
thereunder.

 

ERISA Affiliate.  Any Person which is treated as a single employer with
Borrower, the Guarantors or their respective Subsidiaries under §414 of the Code
or §4001 of ERISA and any predecessor entity of any of them.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower or an ERISA Affiliate could have
liability under §4062(e) or §4063 of ERISA.

 

Event of Default.  See Article X.

 

Excluded FATCA Tax.  Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

 

Excluded Subsidiary.  Any Subsidiary (a) that either (i) holds title to assets
(other than any Unencumbered Pool Asset or any direct or indirect interest in a
Person which owns an Unencumbered Pool Asset) that are or are to become
collateral for any Secured Debt of such Subsidiary or (ii) owns Equity Interests
of another Excluded Subsidiary but has no assets other than such Equity
Interests and other assets of nominal value incidental thereto, and (b) that is
prohibited from guaranteeing the Indebtedness of any other Person pursuant to
(i) any document, instrument, or agreement evidencing such Secured Debt or (ii)
a provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of (or pursuant to the terms of) such Secured Debt.  In no event shall
the Borrower or any Guarantor be considered to be an Excluded Subsidiary.

 

FATCA.  Sections 1471 through 1474 of the Internal Revenue Code.

 

13

--------------------------------------------------------------------------------


 

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”  In the event that the Federal Funds Effective Rate is less
than zero, then it shall be deemed to be zero for the purposes of this
Agreement.

 

Fitch.  Fitch, Inc., and any successor thereto.

 

Funds from Operations.  With respect to any Person for any period, an amount
equal to (a) the Net Income (or Loss) of such Person computed in accordance with
GAAP, calculated without regard to (i) gains (or losses) from debt restructuring
and sales of property during such period, and (ii) charges for impairment of
real estate, plus (b) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, plus (c) non-cash items (other than amortization of
deferred financing costs, straight line rent and other above and below market
rent adjustments), all after adjustment for unconsolidated partnerships and
joint ventures.  Adjustments for Unconsolidated Affiliates will be calculated to
reflect funds from operations on the same basis.  Except as provided above,
Funds from Operations shall be reported in accordance with NAREIT policies as
amended from time to time.

 

Future Advance Property.  An Unencumbered Pool Asset or Intercompany Loan which
otherwise satisfies the requirements of this Agreement to be treated as an
Unencumbered Pool Asset or Intercompany Loan, but which provides for the future
advance of funds to be used by a Tenant at the related Real Estate, which future
advances are detailed in the applicable Unencumbered Pool Documents, or if there
are no Unencumbered Pool Documents, in a separate disbursement agreement with
the Tenant, and which Future Advance Property satisfies all other requirements
of this Agreement (including, without limitation, §7.20(a)(xviii) and §7.22) and
is included by Borrower as an Unencumbered Pool Asset or Intercompany Loan.

 

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) except as a result of changes permitted in
§7.5, consistently applied with past financial statements of the Person adopting
the same principles.

 

Governmental Authority.  Any foreign, federal, state, county or municipal
government, or political subdivision thereof, any governmental or quasi
governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility (including any supra-national bodies such as the European Union
or European Central Bank).

 

Ground Lease.  An unsubordinated ground lease pursuant to which an Unencumbered
Pool Asset Owner leases an Unencumbered Pool Property as to which no default or
event of default has occurred or with the passage of time or the giving of
notice would occur and containing the following terms and conditions: (a) a
remaining term (exclusive of any

 

14

--------------------------------------------------------------------------------


 

unexercised extension options) of thirty (30) years or more from the date of
inclusion of such property in the Unencumbered Pool Assets unless otherwise
approved by Agent in writing; (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor;
(c) the obligation of the lessor to give the holder of any mortgage lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosure, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including the ability to sublease; and (e) such other rights
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantors.  Collectively, SCA and the Subsidiary Guarantors, and individually
any one of them.

 

Guaranty.  The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by SCA and the Subsidiary Guarantors which may hereafter
become a party thereto in favor of the Agent and the Lenders, as the same may be
modified, amended, restated or ratified.

 

Hazardous Substances.  Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substance, oil, petroleum and petroleum byproduct,
material, waste or other substance which is defined, determined or identified as
hazardous or toxic under any Environmental Law.  Without limiting the generality
of the foregoing, the term shall mean and include:

 

(a)           “hazardous substances” as defined under CERCLA;

 

(b)           “hazardous waste” and “regulated substances” as defined in RCRA
and regulations promulgated thereunder;

 

(c)           “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and

 

(d)           “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.

 

Hybrid Lease.  An Unencumbered Pool Property pursuant to which (a) the Hybrid
Lease Fee Owner owns fee simple title to the Real Estate, the Tenant owns fee
simple title to the Improvements on such Real Estate, and the Hybrid Lease Fee
Owner leases such Real Estate to the Tenant, (b) such Tenant is the borrower
under a Hybrid Mortgage from Borrower or a Guarantor and which loan is secured
by a first-priority mortgage on the Improvements and such Tenant’s interest in
the ground lease of such Real Estate, and (c) the Hybrid Lease Fee Owner, if not
a Guarantor, is the borrower under a loan from Borrower or a Guarantor and which
loan is

 

15

--------------------------------------------------------------------------------


 

secured by a first-priority mortgage on the Hybrid Lease Fee Owner’s fee
interest in the real estate and the lease to the Tenant.

 

Hybrid Lease Fee Owner.  A Guarantor or a Wholly Owned Subsidiary of Borrower
which is structured as a single purpose, bankruptcy remote entity which owns fee
simple title to a parcel of Real Estate in connection with a Hybrid Lease.

 

Hybrid Mortgage.  A first-priority mortgage loan on the Improvements owned by
the Tenant of a completed single-tenant commercial real estate property which is
operationally essential to such Tenant, which includes, without limitation, such
Tenant’s interest in the ground lease of such Real Estate.

 

Improvements.  All buildings, structures, improvements and fixtures now erected
on, attached to, or used or adapted for use in the operation of any Real Estate
or Unencumbered Pool Property.

 

Increase Notice.  See §2.8(a).

 

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication):  (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than ninety (90) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation (but excluding obligations to purchase Real Estate entered
into in the ordinary course of business), repurchase obligation, takeout
commitment (excluding commitments to fund construction or purchase real property
upon the completion of construction in the ordinary course of business) or
forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied
solely by the issuance of Equity Interests); (g) net obligations under any
Derivatives Contract not entered into as a hedge against existing Indebtedness,
in an amount equal to the Derivatives Termination Value thereof; (h) all
Indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, and other similar exceptions to recourse liability
until a written claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder (unless such
liabilities are expressly made non-recourse to such general partner until a
written claim is made with respect to any matters for which such general partner
may be liable, and then shall be included only to the extent of the amount of
such claim), any obligation to supply funds

 

16

--------------------------------------------------------------------------------


 

to or in any manner to invest directly or indirectly in a Person, to maintain
working capital or equity capital of a Person or otherwise to maintain net
worth, solvency or other financial condition of a Person, to purchase
Indebtedness, or to assure the owner of Indebtedness against loss, including,
without limitation, through an agreement to purchase property, securities,
goods, supplies or services for the purpose of enabling the debtor to make
payment of the Indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; provided, however, that if such obligations have not been
assumed, the amount of such Indebtedness included for the purposes of this
definition will be the amount equal to the lesser of the fair market value of
such property and the amount of the Indebtedness secured; and (j) such Person’s
pro rata share of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person. 
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
FAS 141, as issued by the Financial Accounting Standards Board in June of 2001. 
For the avoidance of doubt the obligations under any repurchase agreement shall
constitute Indebtedness.  All Loans shall constitute Indebtedness of the
Borrower.

 

Information Materials.  See §7.1.

 

Intercompany Loan.  Each of the loans related to an Unencumbered Pool Property
included in the Unencumbered Pool Assets and which is made by Borrower or a
Guarantor to a Wholly Owned Subsidiary of Borrower that is structured as a
single purpose, bankruptcy remote entity, and which is secured by a first
priority mortgage loan on the Unencumbered Pool Property which satisfies the
conditions of §7.20 and which such mortgage loans are made pursuant to and are
evidenced by Qualifying Intercompany Loan Documents.

 

Intercompany Revolver.  The unsecured revolving loan agreements between
Borrower, as lender, and a Subsidiary of Borrower, as the borrower; provided
that the borrower under such Intercompany Revolver shall also be a borrower
under an Intercompany Loan and shall not be a Guarantor.

 

Interest Expense.  On any date of determination, with respect to the Borrower
and its Subsidiaries, without duplication, total interest expense accruing or
paid on Indebtedness of the Borrower and its Subsidiaries, on a Consolidated
basis, during such period (including interest expense attributable to Capital
Lease Obligations and amounts attributable to interest incurred under
Derivatives Contracts), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the
Borrower’s Unconsolidated Affiliates.  Interest Expense shall not include
non-cash interest expense, but includes capitalized interest not funded under a
construction loan by the Borrower.

 

Interest Payment Date.  As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.

 

Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one day, or
one, two,

 

17

--------------------------------------------------------------------------------


 

three or six months (in each case, subject to availability) thereafter, and (b)
thereafter, each period commencing on the day following the last day of the next
preceding Interest Period applicable to such Loan and ending on the last day of
one of the periods set forth above, as selected by the Borrower in a Loan
Request or Conversion/Continuation Request; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 

(ii)           if the Borrower shall fail to give notice as provided in §2.7,
the Borrower shall be deemed to have requested a continuation of the affected
LIBOR Rate Loan as a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;

 

(iii)          any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

 

(iv)          no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date.

 

Investment Grade Rating.  A Credit Rating from, subject to the terms of the
definition of Credit Rating, at least one (1) of the Rating Agencies of BBB- or
better by S&P or Fitch or Baa3 or better by Moody’s.

 

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include (i)
equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms, or (iii) operating Leases (of real or
personal property) entered into by such Person in the ordinary course of
business as a lessee.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (b) there shall be deducted in respect
of each Investment any amount received as a return of capital; (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) shall be
deducted when paid; and (d) the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value thereof.

 

18

--------------------------------------------------------------------------------


 

Joinder Agreement.  The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.10 by any
Additional Subsidiary Guarantor, such Joinder Agreement to be substantially in
the form of Exhibit J.

 

KeyBank.  As defined in the preamble hereto.

 

KCM.  KeyBanc Capital Markets Inc. or any successor.

 

Land Assets.  Land to be developed as a commercial single-tenant income
producing property with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

Lease.  Each lease entered into between an Unencumbered Pool Asset Owner which
owns Real Estate and a Tenant, and each lease from a Hybrid Lease Fee Owner to a
Tenant in a Hybrid Lease structure, each as amended or restated.

 

Lenders.  KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to
this Agreement (but not including any participant as described in §13.4).

 

LIBOR.  For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Applicable Margin for such
Base Rate Loan.  For any period during which a Reserve Percentage shall apply,
LIBOR with respect to LIBOR Rate Loans shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage. 
Notwithstanding the foregoing, if LIBOR determined pursuant to this definition
shall be less than zero, such rate shall be deemed zero for the purposes of this
Agreement.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans.  Those Loans bearing interest calculated by reference to
LIBOR.

 

19

--------------------------------------------------------------------------------


 

Lien.  See §8.3.

 

Loan Documents.  This Agreement, the Notes, the Guaranty, the Joinder Agreements
and all other documents, certificates, requests, reports, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or the Guarantors in connection with the Loans or pursuant to the Loan
Documents (excluding any Derivatives Contracts).

 

Loan Request.  See §2.1(c).

 

Loan and Loans.  An unsecured individual loan or the aggregate loans, as the
case may be, in the maximum principal amount of $100,000,000.00 (subject to
increase in §2.8) to be made by the Lenders hereunder.  All Loans shall be made
in Dollars.

 

Majority Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders.

 

Master Lease.  A master lease pursuant to which multiple Unencumbered Pool
Properties or other parcels of Real Estate are leased.

 

Master Lease FCCR.  With respect to the fixed charge coverage ratio for the
related Unencumbered Pool Properties subject to a Master Lease as of any date of
determination, the ratio of (1) the sum of the related Unencumbered Pool
Properties’ (i) pre-tax income, (ii) interest expense, (iii) all non-cash
amounts in respect of depreciation and amortization, (iv) all non-recurring
expenses, (v) specifically documented discretionary management or corporate
overhead fees, and (vi) all operating lease or rent expense (including with
respect to any equipment loans) less (vii) all non-recurring income and
normalized overhead based on estimated industry standards, for the related
fiscal period, to (2) the sum of the related Unencumbered Pool Properties’ (i)
total operating lease or rent expense, (ii) interest expense and (iii) scheduled
principal payments on indebtedness payable in respect of such Unencumbered Pool
Properties or obligor, in each case for the period of determination.

 

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries considered as a whole; (b) the ability of
the Borrower and the Guarantors, taken as a whole, to perform their material
obligations under the Loan Documents; or (c) the validity or enforceability of
any of the Loan Documents; or (d) the rights or remedies of Agent or the Lenders
thereunder.

 

Material Renovation.  Any renovation or improvements (whether separately or as
part of an overall plan or similar related renovation or improvements, even if
not performed at the same time) which has resulted or is expected to result in a
material adverse effect upon, or a complete stoppage for a period of thirty (30)
days or more, of the core operating business at the property.

 

Maturity Date.  April 26, 2021, or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.

 

20

--------------------------------------------------------------------------------


 

Moody’s.  Moody’s Investor Service, Inc., and any successor thereto.

 

Mortgage Note Receivables.  A mortgage loan on a completed single-tenant
commercial real estate property which is operationally essential to such tenant,
and which Mortgage Receivable includes, without limitation, the indebtedness
secured by a related first priority security instrument.  A Hybrid Lease shall
not be considered a Mortgage Note Receivable.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by Borrower, any Guarantor or any ERISA
Affiliate.

 

NAICS.  The North American Industry Classification System, as published by the
Executive Office of the President Office of Management and Budget, United
States 2012.

 

NAICS Industry Group.  Any “Industry Group” as defined by NAICS.

 

Negative Pledge.  With respect to a given Person, any provisions of a document,
instrument or agreement (other than any Loan Document) which prohibits or
purports to prohibit the creation or assumption of any Lien on any assets of
such Person as security for Indebtedness of such Person; provided, however, that
an agreement that (a) conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios or financial tests (including
any financial ratio such as a maximum ratio of unsecured debt to unencumbered
assets) that limit such Person’s ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets, shall not constitute a Negative Pledge for purposes of this Agreement;
or (b) requires the grant of a Lien to secure Unsecured Debt permitted hereunder
of such Person if a Lien is granted to secure the Obligations or other Unsecured
Debt permitted hereunder of such Person shall not constitute a “Negative Pledge”
for purposes of this Agreement.

 

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

Net Offering Proceeds.  The gross cash proceeds received by the Borrower or any
of its Subsidiaries as a result of an Equity Offering less the customary and
reasonable costs, expenses and discounts paid by the Borrower or such Subsidiary
in connection therewith.

 

Net Operating Income.  For any Unencumbered Pool Asset (other than an
Unencumbered Pool Property relating to a Qualifying Note Receivable) and for a
period of determination, an amount equal to the sum of (a) Contract Rent for
such Unencumbered Pool Property, minus (b) all rents received from tenants or
licensees in default of payment or other material obligations under their lease
for thirty-two (32) days or more, or with respect to leases as to which the
tenant or licensee or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding (and that, with respect to
tenants in bankruptcy, have not unconditionally and finally affirmed or assumed
their lease in such bankruptcy proceeding or the Required Lenders otherwise
consent in writing to include such amounts), and minus (c) unless otherwise
agreed to by Agent in its sole discretion, if the Lease applicable to such
Unencumbered Pool Property is a Double Net Lease, all expenses and costs paid or
accrued by Borrower or any of its Subsidiaries

 

21

--------------------------------------------------------------------------------


 

related to the maintenance, repair, operation or ownership of such Unencumbered
Pool Property, plus (d) with respect to a Hybrid Mortgage, the Contract Interest
Payments with respect thereto  during such period for the Hybrid Mortgage that
is not a Delinquent Loan or a Defaulted Loan.  With respect to a Qualifying Note
Receivable, Net Operating Income shall be an amount equal to Contract Interest
Payments for such period for such Qualifying Note Receivable that is not a
Delinquent Loan or a Defaulted Loan.

 

Non-Defaulting Lender.  At any time, any Lender that is not a Defaulting Lender
at such time.

 

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Estate securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Estate securing such Non-Recourse Indebtedness; (iv) are the result
of any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.

 

Non-Recourse Indebtedness.  With respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for Non-Recourse Exclusions until
a claim is made with respect thereto, and then such Indebtedness shall not
constitute Non-Recourse Indebtedness only to the extent of the amount of such
claim) is contractually limited to specific assets of such Person encumbered by
a Lien securing such Indebtedness or (b) if such Person is a Single Asset
Entity, any Indebtedness of such Person.  A loan secured by multiple properties
owned by Single Asset Entities shall be considered Non-Recourse Indebtedness of
such Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.

 

Notes.  The Term Loan Notes.

 

Notice.  See §14.1.

 

Obligations.  All indebtedness, obligations and liabilities of the Borrower to
any of the Lenders or the Agent, individually or collectively, under this
Agreement or any of the other Loan Documents or in respect of any of the Loans,
the Notes or other instruments at any time evidencing any of the foregoing,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

 

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations.  Liabilities and obligations of the Borrower or
any of its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in

 

22

--------------------------------------------------------------------------------


 

Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act) which
Borrower would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of Borrower’s
report on Form 10-Q or Form 10-K (or their equivalents) which Borrower is
required to file with the SEC or would be required to file if it were subject to
the jurisdiction of the SEC (or any Governmental Authority substituted
therefor).

 

Operating Cash Flow.  For any period of determination, the Net Operating Income
from an Unencumbered Pool Asset, annualized.

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

 

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permitted Holders.  Oaktree Capital Management, L.P., its Affiliates and their
respective managed investment funds.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted
by §8.3.

 

Permitted Unsecured Debt Restrictions. Restrictions or provisions that are
contained in documentation evidencing or governing Unsecured Debt permitted
hereunder which restrictions or provisions are the result of (i) limitations on
the ability of the Borrower or any Subsidiary thereof to transfer property to
the Borrower or any Guarantor on terms similar to §8.16, (ii) limitations on
Negative Pledges, or (iii) any requirement that other Unsecured Debt permitted
hereunder be secured on an “equal and ratable basis” to the extent that the
Obligations are secured.

 

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets.  Assets of any employee benefit plan subject to Part 4,
Subtitle B, Title I of ERISA.

 

Preferred Distributions.  For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries.  Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

23

--------------------------------------------------------------------------------


 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Prepayment.  Any voluntary or involuntary payment or prepayment of principal of
an Unencumbered Pool Asset or Intercompany Loan, or any other event (including,
without limitation, a casualty to or condemnation of an Unencumbered Pool
Property) resulting in a prepayment of an Unencumbered Pool Asset or
Intercompany Loan, or any other recovery or monetary return by or for Borrower
or a Guarantor, whether directly, through a servicer or collateral agent, or
otherwise, with respect to an Unencumbered Pool Asset or Intercompany Loan.

 

Public Lender.  See §7.1.

 

Qualifying Intercompany Loan Documents.  In order to be Qualifying Intercompany
Loan Documents, (a) the Intercompany Loan shall be originated by Borrower or a
Guarantor consistent with the terms of this Agreement to SCA, SIC or a Wholly
Owned Subsidiary of Borrower which is structured as a single purpose, bankruptcy
remote entity; (b) such Intercompany Loan shall have a term (including any
extension options) not later than the Maturity Date and the interest rate
payable thereunder shall be not less than 6.0% per annum; (c) the Intercompany
Loan shall be cross-defaulted to the Loan Documents in a manner acceptable to
Agent, and (d) the Intercompany Loan documents shall be in a form approved by
Agent.

 

Qualifying Note Receivable.  A Qualifying Note Receivable shall be either (a) a
loan originated and owned by Borrower or a Guarantor to a Person that is not an
Affiliate of Borrower that operates a commercial business and with whom Borrower
or a Guarantor simultaneously enters into a sale-leaseback transaction, or (b) a
loan originated and owned by Borrower or a Guarantor to a Person that is not an
Affiliate of Borrower that operates a single-user commercial business from the
real estate that is security for such loan, and which loan is secured by a
first-priority mortgage in the related real estate and improvements, and which
loans are in each case otherwise approved by Agent to be an Unencumbered Pool
Asset.  For the avoidance of doubt, a Hybrid Lease shall not constitute a
Qualifying Note Receivable.

 

Rating Agencies.  S&P, Moody’s, Fitch and any substitute rating agency appointed
by Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s, Fitch or such
substitute rating agency.

 

Real Estate.  All real property and related improvements, including, without
limitation, the Unencumbered Pool Properties, at the time of determination then
owned or leased (as lessee or sublessee) in whole or in part or operated by the
Borrower or any of its Subsidiaries, or an Unconsolidated Affiliate of the
Borrower and which is located in the United States of America or the District of
Columbia, or as provided in §7.20(a)(xxvi), located in Canada.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

24

--------------------------------------------------------------------------------


 

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to the Borrower or any of its
Subsidiaries.  Recourse Indebtedness shall not include Non-Recourse
Indebtedness, but shall include any Non-Recourse Exclusions at such time a
written claim is made with respect thereto.

 

Register.  See §13.2.

 

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

 

Related Fund.  With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

 

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided, that in determining said percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

 

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

 

Restricted Unencumbered Pool Documents.  Collectively, the Intercompany Loans
and the portion of the Hybrid Leases described in clause (c) of the definition
of Hybrid Lease included in the Unencumbered Pool Documents, but for the
avoidance of doubt, excluding any Lease related to an Intercompany Loan.

 

Revolving Credit Agreement.  The Credit Agreement dated as of September 19, 2014
among Borrower, KeyBank as Administrative Agent, KeyBank and the other lenders
now or hereafter a party thereto, as amended by that certain First Amendment to
Credit Agreement and Other Loan Documents dated as of September 22, 2015, as the
same may be further amended, restated, consolidated, modified, extended,
refinanced, increased or replaced.

 

Sanctions Laws and Regulations.  Any sanctions, prohibitions or requirements
imposed by any executive order or by any sanctions program administered by OFAC.

 

SCA.  STORE Capital Acquisitions, LLC, a Delaware limited liability company.

 

SEC.  The United States Securities and Exchange Commission.

 

25

--------------------------------------------------------------------------------


 

Secured Debt.  With respect to the Borrower or any of its Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness of such Persons
on a Consolidated basis outstanding at such date and that is secured in any
manner by any Lien.

 

Securities Act.  The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

Single Asset Entity.  A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not an Unencumbered Pool Asset Owner or
a Guarantor, which owns real property and related assets which are security for
Indebtedness of such entity, and which Indebtedness does not constitute
Indebtedness of any other Person except as provided in the definition of
Non-Recourse Indebtedness (except for Non-Recourse Exclusions).  In addition, if
the assets of a Person that is a bankruptcy remote, single purpose entity which
is a Subsidiary of the Borrower and which is not an Unencumbered Pool Asset
Owner or a Guarantor consist solely of (i) Equity Interests in one or more other
Single Asset Entities and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes hereof.

 

Single Tenant Limitation.  See §7.20(a)(xix).

 

S&P.  Standard & Poor’s Ratings Group, and any successor thereto.

 

State.  A state of the United States of America and the District of Columbia.

 

SIC.  STORE Investment Corporation, a Delaware corporation.

 

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

Subsidiary Guarantors.  The Persons that are a party to the Guaranty (other than
SCA) from time to time, including any and all Additional Subsidiary Guarantors.

 

Syndication Agent.  Wells Fargo Bank, National Association, in its capacity as
Syndication Agent.

 

Tenant.  The tenant of an Unencumbered Pool Property pursuant to a Lease or
sub-lease of such Unencumbered Pool Property, together with such tenant’s
Affiliates and any guarantor of such tenant’s obligations under such Lease.  A
Tenant shall include each tenant under a Hybrid Lease and their sublessees.

 

26

--------------------------------------------------------------------------------


 

Term Loan or Term Loans.  An individual Term Loan or the aggregate Term Loans,
as the case may be, in the maximum principal amount of $100,000,000.00 (subject
to increase as provided in §2.8) to be made by the Lenders hereunder as more
particularly described in §2.1.

 

Term Loan Notes.  Promissory notes of the Borrower evidencing a Term Loan as
described in §2.1(b).

 

Titled Agents.  The Arrangers, any syndication or documentation agent, and any
arranger or book runner.

 

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  As of the date hereof, the Total Commitment is One Hundred
Million and No/100 Dollars ($100,000,000.00).  The Total Commitment may increase
in accordance with §2.8.

 

Triple Net Lease.  A Lease of all of the leasable area of an Unencumbered Pool
Property under which the Tenant pays all operating expenses of the property
including, without limitation, insurance, taxes, maintenance and capital
expenditures relating to such property.

 

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate.  In respect of the Borrower and its Subsidiaries, any
Person in whom the Borrower or Subsidiary holds an Investment, which Investment
is accounted for in the financial statements of the Borrower and its
Subsidiaries on an equity basis of accounting and whose financial results would
not be consolidated under GAAP with the financial results of the Borrower and
its Subsidiaries on the consolidated financial statements of the Borrower and
its Subsidiaries if such financial statements were prepared in accordance with
the full consolidation method of GAAP as of such date.

 

Unencumbered Pool Appraised Value Limit.  The Unencumbered Pool Appraised Value
Limit for Unencumbered Pool Property included in the Unencumbered Pool Assets
shall be the amount which is the sum of (a) the Appraised Values of each
Unencumbered Pool Property as most recently determined under §5.9 or §9.1(l), as
applicable, plus (b) the sum of the amounts funded by the Borrower or a
Guarantor pursuant to or with respect to a Future Advance Property permitted by
this Agreement subsequent to the date of the most recent Appraisal in the
foregoing clause (a) and not contemplated or reflected in the Appraised Value.

 

Unencumbered Pool Asset Owner.  With respect to:

 

(a)                                 each Unencumbered Pool Property that is not
subject to a Qualifying Note Receivable or Hybrid Lease, a Guarantor or a Wholly
Owned Subsidiary of Borrower that is structured as a single purpose, bankruptcy
remote entity;

 

(b)                                 each Unencumbered Pool Property that is
subject to a Qualifying Note Receivable, the borrower or maker of such loan
approved by Agent or the Borrower or Guarantor which is the holder of such loan,
as the context permits or requires; and

 

(c)                                  each Hybrid Lease, collectively, the Hybrid
Lease Fee Owner and the Tenant which is the owner of the related Improvements.

 

27

--------------------------------------------------------------------------------


 

Unencumbered Pool Asset Schedule.  The list of Unencumbered Pool Assets
delivered by Borrower to the Agent in the form of, and containing the
information required by, Schedule 10.

 

Unencumbered Pool Assets.  Collectively, Unencumbered Pool Properties, Hybrid
Leases and Qualifying Note Receivables which satisfy all conditions set forth
in §7.20(a) to be included in the calculation of Unencumbered Pool Availability
and which are included in the calculation of the Unencumbered Pool Availability
pursuant to §7.20, minus any Unencumbered Pool Properties, Hybrid Leases and
Qualifying Note Receivables subsequently removed pursuant to §7.20(b), (c)
and (d) of this Agreement. The initial Unencumbered Pool Assets are described in
Schedule 1.2 hereto.

 

Unencumbered Pool Availability.  Subject to the other terms of this definition,
the amount which is the sum of:

 

(a)                                 with respect to each Qualifying Note
Receivable, an amount equal to the outstanding principal balance of such
Qualifying Note Receivable multiplied by the Advance Percentage; plus

 

(b)                                 with respect to Unencumbered Pool Properties
that are not subject to a Qualifying Note Receivable and are not Hybrid Leases,
the lowest of (i) the sum of (A) the Unencumbered Pool Appraised Value Limit for
such Unencumbered Pool Properties for which there is an Appraisal multiplied by
the Advance Percentage, plus (B) the undepreciated book value of such
Unencumbered Pool Properties for which there is no Appraisal as determined in
accordance with GAAP multiplied by the Advance Percentage, and (ii) the Debt
Service Coverage Amount for such Unencumbered Pool Properties; plus

 

(c)                                  for Unencumbered Pool Properties that are
Hybrid Leases and are not subject to a Qualifying Note Receivable, the lowest of
(i) the sum of (A) the Unencumbered Pool Appraised Value Limit for such
Unencumbered Pool Properties for which there is an Appraisal (excluding the
Improvements) multiplied by the Advance Percentage, plus, (B)(1) the sum of
(x) the undepreciated book value of such Unencumbered Pool Properties for which
there is no Appraisal (excluding the Improvements) as determined in accordance
with GAAP, plus (y) the outstanding principal balance of the Hybrid Mortgages,
multiplied by (2) the Advance Percentage, and (ii) the Debt Service Coverage
Amount for such Unencumbered Pool Properties.

 

Notwithstanding anything herein to the contrary, in the event that any
Unencumbered Pool Asset or Intercompany Loan, as applicable, shall be a
Delinquent Loan or a Defaulted Loan then the book value of the related
Unencumbered Pool Property, the Unencumbered Pool Appraised Value Limit,
Operating Cash Flow and principal balance with respect thereto shall be deemed
to be zero, such that such Unencumbered Pool Asset, Operating Cash Flow and
principal balance thereof as applicable, shall contribute $0 to the Unencumbered
Pool Availability.  In no event shall the amount attributable to the
Unencumbered Pool Availability from any Unencumbered Pool Property subject to an
Intercompany Loan, Hybrid Lease or Qualifying Note Receivable  exceed the
outstanding principal balance of such Unencumbered Pool Asset or Intercompany
Loan, as applicable.

 

Unencumbered Pool Certificate.  See §7.1(d).

 

28

--------------------------------------------------------------------------------


 

Unencumbered Pool Documents.  Originals of all documents, instruments,
agreements, assignments and certificates, including without limitation, any and
all loan or credit agreements, notes, allonges or endorsements, master loan
agreements, mortgages, assignments of leases and rents, security agreements,
pledge agreements, assignments of contracts, environmental indemnities,
guaranties, mortgagee’s title insurance policies, opinions of counsel, evidences
of authorization or incumbency, escrow instructions and UCC-1 financing
statements, evidencing, securing or otherwise relating to an Intercompany Loan,
Hybrid Lease or Qualifying Note Receivable with respect to an Unencumbered Pool
Asset, as the same may be amended or otherwise modified from time to time in
accordance with this Agreement.  Without limiting the foregoing, the
Unencumbered Pool Documents shall include each of the foregoing unless otherwise
approved by Agent.

 

Unencumbered Pool Property or Unencumbered Pool Properties.  At the time of
determination, the Real Estate satisfying the terms of §7.20 owned or leased
pursuant to a Ground Lease, by an Unencumbered Pool Asset Owner (and Hybrid
Lease Fee Owner, as applicable), and collectively, all of them.  In the case of
a Hybrid Lease, the Unencumbered Pool Property shall include the fee ownership
or ground lease interest in the land and the Improvements secured by the Hybrid
Mortgage.

 

Unencumbered Pool Qualification Documents.  See Schedule 1.3 attached hereto.

 

Unit-Level FCCR.  With respect to the fixed charge coverage ratio for any
Unencumbered Pool Property as of any date of determination, the ratio of (1) the
sum of the unit’s (i) pre-tax income, (ii) interest expense, (iii) all non-cash
amounts in respect of depreciation and amortization, (iv) all non-recurring
expenses, (v) specifically documented discretionary management or corporate
overhead fees, and (vi) all operating lease or rent expense (including with
respect to any equipment loans) less (vii) all non-recurring income and
normalized overhead based on estimated industry standards for the related fiscal
period, to (2) the sum of the unit’s (i) total operating lease or rent expense,
(ii) interest expense and (iii) scheduled principal payments on indebtedness
payable in respect of the unit or obligor, in each case for the period of
determination.

 

Unsecured Debt.  Indebtedness of the Borrower and its Subsidiaries outstanding
at any time which is not Secured Debt.

 

UPREIT Structure.  See §7.23.

 

Weighted Average Aggregate FCCR.  The fixed charge coverage ratio calculated by
weighting Unit-Level FCCR or Master Lease FCCR, as applicable, by the
Unencumbered Pool Appraised Value Limit of the related Unencumbered Pool
Property (or if there is no Appraisal for such Unencumbered Pool Property, then
by the undepreciated book value of such Unencumbered Pool Property determined in
accordance with GAAP).

 

Wholly Owned Subsidiary.  As to the Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by the Borrower.

 

29

--------------------------------------------------------------------------------


 

§1.2                        Rules of Interpretation.

 

(a)                                 A reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.

 

(b)                                 The singular includes the plural and the
plural includes the singular.

 

(c)                                  A reference to any law includes any
amendment or modification of such law.

 

(d)                                 A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                  Accounting terms not otherwise defined
herein have the meanings assigned to them by GAAP applied on a consistent basis
by the accounting entity to which they refer.

 

(f)                                   The words “include”, “includes” and
“including” are not limiting.

 

(g)                                  The words “approval” and “approved”, as the
context requires, means an approval in writing given to the party seeking
approval after full and fair disclosure to the party giving approval of all
material facts necessary in order to determine whether approval should be
granted.

 

(h)                                 All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the State of New York, have the meanings assigned to them therein.

 

(i)                                     Reference to a particular “§”, refers to
that section of this Agreement unless otherwise indicated.

 

(j)                                    The words “herein”, “hereof”, “hereunder”
and words of like import shall refer to this Agreement as a whole and not to any
particular section or subdivision of this Agreement.

 

(k)                                 In the event of any change in GAAP after the
date hereof or any other change in accounting procedures pursuant to §7.5 which
would materially affect the computation of any financial covenant, ratio or
other requirement set forth in any Loan Document, then upon the request of the
Borrower or Agent, the Borrower, the Guarantors, the Agent and the Lenders shall
negotiate promptly, diligently and in good faith in order to amend the
provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of the Borrower and the Guarantors as in effect prior to
such accounting change, as determined by the Majority Lenders in their good
faith judgment.  Until such time as such amendment shall have been executed and
delivered by the Borrower, the Guarantors, the Agent and the Majority Lenders,
such financial covenants, ratio and other requirements, and all financial
statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.

 

30

--------------------------------------------------------------------------------


 

(l)                                     Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of a Borrower or any of its Subsidiaries at
“fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof

 

(m)                             To the extent that any of the representations
and warranties contained in this Agreement or any other Loan Document are
qualified by “Material Adverse Effect” or any other materiality qualifier, then
the qualifier “in all material respects” contained in §2.8(d)(iii),
§7.20(a)(xxv)(C), §9.1(h) and §9.2(b) shall not apply solely with respect to any
such representations and warranties.

 

(n)                                 Any Tenant that is not operating from an
Unencumbered Pool Property as permitted by §7.20(a)(xviii)(B) shall be excluded
from the calculation of the covenant set forth in §8.1(e) until such time as the
first to occur of (i) the date that the applicable Tenant commences any
operations from the applicable Unencumbered Pool Property, and (ii) the date
that is thirty (30) days after the issuance of any certificate of occupancy for
the applicable Unencumbered Pool Property after substantial completion of the
applicable construction described in §7.20(a)(xviii)(B).

 

ARTICLE II
THE CREDIT FACILITY

 

§2.1                        Term Loans.

 

(a)                                 Making of Term Loans.  Subject to the terms
and conditions set forth in this Agreement, each of the Lenders severally agrees
to lend to the Borrower, and the Borrower shall borrow, on the Closing Date such
Lender’s Commitment.  The Term Loans shall be made pro rata in accordance with
each Lender’s Commitment Percentage.  Each request for a Term Loan hereunder
shall constitute a representation and warranty by the Borrower that all of the
conditions required of the Borrower set forth in §9.1 and §9.2 have been
satisfied on the date of such request.  The Agent may assume that the conditions
in §9.1 and §9.2 have been satisfied unless it receives prior written notice
from a Lender that such conditions have not been satisfied.  No Lender shall
have any obligation to make Term Loans to the Borrower in the maximum aggregate
principal outstanding balance of more than the principal face amount of its Term
Loan Note.

 

(b)                                 Term Loan Notes.  The Term Loans shall be
evidenced by separate promissory notes of the Borrower in substantially the form
of Exhibit A hereto (collectively, the “Term Loan Notes”), dated of even date
with this Agreement (except as otherwise provided in §13.3) and completed with
appropriate insertions.  One Term Loan Note shall be payable to each

 

31

--------------------------------------------------------------------------------


 

Lender in the principal amount equal to such Lender’s Commitment or, if less,
the outstanding amount of all Term Loans made by such Lender, plus interest
accrued thereon, as set forth below.  The Borrower irrevocably authorizes Agent
to make or cause to be made, at or about the time of the Drawdown Date of any
Term Loan or the time of receipt of any payment of principal thereof, an
appropriate notation on Agent’s Record reflecting the making of such Term Loan
or (as the case may be) the receipt of such payment.  The outstanding amount of
the Term Loans set forth on Agent’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to each Lender, but the failure to
record, or any error in so recording, any such amount on Agent’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any Term Loan Note to make payments of principal of or interest on any Term Loan
Note when due.

 

(c)                                  Requests for Term Loans.  Except with
respect to the initial Term Loan on the Closing Date, the Borrower shall give to
the Agent written notice executed by an Authorized Officer in the form of
Exhibit D hereto (or telephonic notice confirmed in writing in the form of
Exhibit D hereto) of each Term Loan requested hereunder (a “Loan Request”) by
2:00 p.m. (Cleveland time) one (1) Business Day prior to the proposed Drawdown
Date with respect to Base Rate Loans and three (3) Business Days prior to the
proposed Drawdown Date with respect to LIBOR Rate Loans.  Each such notice shall
specify with respect to the requested Term Loan the proposed principal amount of
such Term Loan, the Type of Term Loan, the initial Interest Period (if
applicable) for such Term Loan and the Drawdown Date.  Each such notice shall
also contain (i) a general statement as to the purpose for which such advance
shall be used (which purpose shall be in accordance with the terms of §7.19) and
(ii) a certification by the chief financial officer or chief accounting officer
of the Borrower that no Default or Event of Default has occurred and is
continuing after giving effect to such Term Loan.  Promptly upon receipt of any
such notice, the Agent shall notify each of the Lenders thereof.  Each such Loan
Request shall be irrevocable and binding on the Borrower and shall obligate the
Borrower to accept the Term Loan requested from the Lenders on the proposed
Drawdown Date.  Nothing herein shall prevent the Borrower from seeking recourse
against any Lender that fails to advance its proportionate share of a requested
Term Loan as required by this Agreement.

 

(d)                                 Funding of Term Loans.  Not later than
1:00 p.m. (Cleveland time) on the proposed Drawdown Date of any Term Loans, each
of the applicable Lenders, will make available to the Agent, at the Agent’s Head
Office, in immediately available funds, the amount of such Lender’s Commitment
Percentage of the amount of the requested Loans.  Upon receipt from each such
Lender of such amount, and upon receipt of the documents required by §9.1 and
§9.2 and the satisfaction of the other conditions set forth therein, to the
extent applicable, the Agent will make available to the Borrower the aggregate
amount of such Term Loans made available to the Agent by the Lenders, as
applicable, by crediting such amount to the account of the Borrower maintained
at the Agent’s Head Office.  The failure or refusal of any Lender to make
available to the Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the Term Loans shall not relieve any
other Lender from its several obligation hereunder to make available to the
Agent the amount of such other Lender’s Commitment Percentage of any requested
Loans.

 

(e)                                  Assumptions Regarding Funding by Lenders. 
Unless the Agent shall have been notified by any Lender prior to the applicable
Drawdown Date that such Lender will not

 

32

--------------------------------------------------------------------------------


 

make available to Agent such Lender’s Commitment Percentage of a proposed Loan,
Agent may in its discretion assume that such Lender has made such Loan available
to Agent in accordance with the provisions of this Agreement and the Agent may,
if it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance.  If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent.  The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

 

(f)                                   Minimum Amount of Loan Requests.  The
initial disbursement of the Term Loan shall be for the Total Commitment, and any
subsequent disbursements shall be in such amount as is determined pursuant
to §2.8; there shall be no more than five (5) LIBOR Rate Loans outstanding at
any one time.

 

§2.2                        [Intentionally Omitted.].

 

§2.3                        Rates and Payment of Interest on Loans.

 

(a)                                 Interest Rates.  The Borrower promises to
pay the Agent for the account of each Lender interest on the unpaid principal
amount of each Loan made by such Lender at the following per annum rates:

 

(i)                                     Each Base Rate Loan shall bear interest
for the period commencing with the Drawdown Date thereof and to but excluding
the date on which such Base Rate Loan is repaid or converted to a LIBOR Rate
Loan at the rate per annum equal to the sum of the Base Rate plus the Applicable
Margin for Base Rate Loans.

 

(ii)                                  Each LIBOR Rate Loan shall bear interest
for the period commencing with the Drawdown Date thereof to but excluding the
last day of each Interest Period with respect thereto at the rate per annum
equal to the sum of LIBOR determined for such Interest Period plus the
Applicable Margin for LIBOR Rate Loans.

 

(iii)                               Base Rate Loans and LIBOR Rate Loans may be
converted to Loans of the other Type as provided in §2.7.

 

(b)                                 Payment of Interest.  All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the Interest Payment Date with respect thereto,
commencing with the first Interest Payment Date occurring after the Closing Date
and (ii) on any date on which the principal balance of such Loan is due and
payable in full (whether at maturity, due to acceleration or otherwise). 
Interest payable at the Default Rate shall be payable from time to time on
demand.  All determinations by the Agent of an interest rate hereunder shall be
conclusive and binding on the Lenders and the Borrower for all purposes, absent
manifest error.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Additional Interest.  If any LIBOR Rate
Loan or any portion thereof is repaid or is converted to a Base Rate Loan for
any reason on a date which is prior to the last day of the Interest Period
applicable to such LIBOR Rate Loan, or if repayment of the Loans has been
accelerated as provided in §10.2, or if the Borrower fails to draw down on the
first day of the applicable Interest Period any amount as to which Borrower has
elected a LIBOR Rate Loan, the Borrower will pay to the Agent upon demand for
the account of the applicable Lenders in accordance with their respective
Commitment Percentages, in addition to any amounts of interest otherwise payable
hereunder, the Breakage Costs.  The Borrower understands, agrees and
acknowledges the following:  (i) no Lender has any obligation to purchase, sell
and/or match funds in connection with the use of LIBOR as a basis for
calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used merely
as a reference in determining such rate; and (iii) the Borrower has accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs.  The Borrower further agrees to pay the Breakage Costs, if any, whether
or not a Lender elects to purchase, sell and/or match funds.

 

(d)                                 Default Rate.  Following the occurrence and
during the continuance of any Event of Default, and regardless of whether or not
the Agent or the Lenders shall have accelerated the maturity of the Loans, all
Loans shall bear interest payable on demand at a rate per annum equal to the sum
of the Base Rate plus the Applicable Margin for Base Rate Loans plus two
percent (2.0%) (the “Default Rate”), until such amount shall be paid in full
(after as well as before judgment), or if such amount shall exceed the maximum
rate permitted by law, then at the maximum rate permitted by law.

 

§2.4                        Repayment of Principal.

 

(a)                                 Stated Maturity.  The Borrower promises to
pay on the Maturity Date and there shall become absolutely due and payable on
the Maturity Date all of the Term Loans Outstanding on such date, together with
any and all accrued and unpaid interest thereon.

 

(b)                                 Mandatory Prepayments.  If at any time the
sum of the aggregate outstanding principal amount of the Term Loans exceeds the
Unencumbered Pool Availability minus the outstanding principal amount of the
Unsecured Debt, then the Borrower shall, within five (5) Business Days of such
occurrence, pay the amount of such excess either, at the Borrower’s sole
discretion, to reduce any such Unsecured Debt (and Borrower shall provide to
Agent evidence reasonably satisfactory to Agent thereof within such five
(5) Business Day period) or to the Agent for the respective accounts of the
Lenders for application to the Term Loans as provided in §2.4(d), together with
any additional amounts payable pursuant to §2.3(c).

 

(c)                                  Optional Prepayments.

 

(i)                                     The Borrower shall have the right, at
its election, to prepay the outstanding amount of the Term Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to
this §2.4(c) is made on a date that is not the last day of the Interest Period
relating thereto, such prepayment shall be accompanied by the payment of any
amounts due pursuant to §2.3(c).

 

34

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall give the Agent, no
later than 1:00 p.m. (Cleveland time) at least three (3) days prior written
notice of any prepayment of any LIBOR Rate Loans pursuant to this §2.4(c) and at
least one (1) day’s prior written notice of any prepayment of any Base Rate
Loans pursuant to this §2.4(c), in each case specifying the proposed date of
prepayment of the Loans and the principal amount to be prepaid (provided that
any such notice may be revoked or modified upon one (1) day’s prior notice to
the Agent).

 

(d)                                 Partial Prepayments.  Each partial
prepayment of the Loans under §2.4(c) shall be in a minimum amount of
$1,000,000.00 or an integral multiple of $100,000.00 in excess thereof, shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of payment.  Each partial payment under §2.4(b) and §2.4(c) shall be, in
the absence of instruction by the Borrower, applied first to the principal of
Base Rate Loans, and then to the principal of LIBOR Rate Loans.

 

(e)                                  Effect of Prepayments.  Amounts of the Term
Loans prepaid under §2.4(b) and §2.4(c) may not be reborrowed.

 

§2.5                        [Intentionally Omitted.].

 

§2.6                        Other Fees.  The Borrower agrees to pay to KeyBank,
Syndication Agent, Agent and Arrangers for their own account certain fees for
services rendered or to be rendered in connection with the Loans as provided
pursuant to the Agreement Regarding Fees.  All such fees shall be fully earned
when paid and nonrefundable under any circumstances.

 

§2.7                        Conversion Options.

 

(a)                                 Conversion of Loans.  The Borrower may elect
from time to time to convert any of its outstanding Term Loans to a Term Loan of
another Type and such Term Loans shall thereafter bear interest as a Base Rate
Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan, the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $250,000.00 in excess thereof and, after giving
effect to the making of such Loan, there shall be no more than five (5) LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing.  All or any part of the outstanding Term Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in a principal amount of less than $1,000,000.00 or a LIBOR
Rate Loan in a principal amount of less than $1,000,000.00 or an integral
multiple of $250,000.00.  On the date on which such conversion is being made,
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be.  Each Conversion/Continuation Request relating to
the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by
the Borrower.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Continuation.  Any LIBOR Rate Loan may be
continued as such Type upon the expiration of an Interest Period with respect
thereto by compliance by the Borrower with the terms of §2.7; provided that no
LIBOR Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing, but shall be automatically converted to a Base
Rate Loan on the last day of the Interest Period relating thereto ending during
the continuance of any Default or Event of Default.

 

(c)                                  Automatic Conversion of LIBOR Rate Loans. 
In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
converted at the end of the applicable Interest Period to a Base Rate Loan.

 

§2.8                        Increase in Total Commitment.

 

(a)                                 Borrower’s Option to Increase Total
Commitment.  Subject to the terms and conditions set forth in this §2.8, the
Borrower shall have the option at any time and from time to time prior to the
Maturity Date to request an increase in the Total Commitment to not more than
$300,000,000.00 by giving written notice to the Agent (an “Increase Notice”; and
the amount of such requested increase is the “Commitment Increase”), provided
that any such individual increase must be in a minimum amount of $10,000,000.00
and increments of $5,000,000.00 in excess thereof.  Upon receipt of any Increase
Notice, the Agent shall consult with the Arrangers and shall notify the Borrower
of the amount of the facility fees to be paid to any Lenders who provide an
additional Commitment in connection with such increase in addition to the fees
to be paid pursuant to the Agreement Regarding Fees.  If the Borrower agrees to
pay the facility fees so determined, the Agent shall send a notice to all
Lenders (the “Additional Commitment Request Notice”) informing them of the
Borrower’s request to increase the Total Commitment and of the facility fees to
be paid with respect thereto.  Each Lender who desires to provide an additional
Commitment upon such terms shall provide Agent with a written commitment letter
specifying the amount of the additional Commitment which it is willing to
provide prior to such deadline as may be specified in the Additional Commitment
Request Notice.  If the requested increase is oversubscribed then the Agent and
the Arrangers shall allocate the Commitment Increase among the Lenders who
provide such commitment letters on such basis as the Agent and the Arrangers
shall determine, subject to the consent of the Borrower (such consent not to be
unreasonably withheld).  If the additional Commitments so provided are not
sufficient to provide the full amount of the Commitment Increase requested by
the Borrower, then the Agent, Arrangers, or the Borrower may, but shall not be
obligated to, invite one or more banks or lending institutions (which banks or
lending institutions shall be acceptable to Agent, Arrangers, and the Borrower)
to become a Lender and provide an additional Commitment.  The Agent shall
provide all Lenders with a notice setting forth the amount, if any, of the
additional Commitment to be provided by each Lender and the revised Commitment
Percentages which shall be applicable after the effective date of the Commitment
Increase specified therein (the “Commitment Increase Date”).  In no event shall
any Lender be obligated to provide an additional Commitment.

 

(b)                                 Funding of Commitment Increase.  If a new
Lender becomes a party to this Agreement in order to provide such additional
Commitment, or if any existing Lender agrees to increase its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or

 

36

--------------------------------------------------------------------------------


 

increases its Commitment, in the case of an existing Lender) make Term Loans to
the Borrower in an aggregate principal amount equal to such new Lender’s
Commitment (or the amount of the increase in its Commitment, in the case of an
existing Lender) by making available to the Agent at the Agent’s Head Office, in
immediately available funds, in the aggregate principal amount equal to such new
Lender’s Commitment (or the amount of the increase in its Commitment, in the
case of an existing Lender).  Subject to the satisfaction of the conditions set
forth in this §2.8 and §§9.1 and 9.2, the Agent will make the proceeds of such
borrowing available to the Borrower at the account specified by Borrower.

 

(c)                                  Issuance of New Notes.  Upon the effective
date of each increase in the Total Commitment pursuant to this §2.8, the Agent
may unilaterally revise Schedule 1.1 to reflect the name and address, Commitment
and Commitment Percentage of each Lender following such increase and the
Borrower shall execute and deliver to the Agent new Term Loan Notes for each
Lender whose Commitment has changed so that the principal amount of such
Lender’s Term Loan Note shall equal its Commitment.  The Agent shall deliver
such replacement Term Loan Note to the respective Lenders in exchange for the
Term Loan Notes replaced thereby which shall be surrendered by such Lenders. 
Such new Term Loan Notes shall provide that they are replacements for the
surrendered Term Loan Notes and that they do not constitute a novation, shall be
dated as of the Commitment Increase Date and shall otherwise be in substantially
the form of the replaced Term Loan Notes.  In connection with the issuance of
any new Term Loan Notes pursuant to this §2.8(c), the Borrower shall deliver an
opinion of counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Term Loan Notes, and the
enforceability thereof, in form and substance substantially similar to the
opinion delivered in connection with the closing of this Agreement. The
surrendered Term Loan Notes shall be canceled and returned to the Borrower.

 

(d)                                 Conditions Precedent to Increase Total
Commitments.  Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Lenders to increase the Total Commitment
pursuant to this §2.8 shall be conditioned upon satisfaction of the following
conditions precedent which must be satisfied prior to the effectiveness of any
increase of the Total Commitment:

 

(i)                                     Payment of Activation Fee.  The Borrower
shall pay (A) to the Agent and the Arrangers those fees described in and
contemplated by the Agreement Regarding Fees with respect to the applicable
Commitment Increase, and (B) to the Arrangers such facility fees as the Lenders
who are providing an additional Commitment may require to increase the aggregate
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances.  The Arrangers shall pay to the Lenders acquiring the
increased Commitment certain fees pursuant to their separate agreement; and

 

(ii)                                  No Default.  On the date such increase
becomes effective, both immediately before and immediately after the Total
Commitment is increased, there shall exist no Default or Event of Default; and

 

(iii)                               Representations True.  The representations
and warranties made by the Borrower and the Guarantors in the Loan Documents
shall be true and correct in all material respects on the date the Total
Commitment is increased, both immediately before and

 

37

--------------------------------------------------------------------------------


 

immediately after the Total Commitment is increased, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date); and

 

(iv)                              Additional Documents and Expenses.  The
Borrower and the Guarantors shall execute and deliver to Agent and the Lenders
such additional documents, instruments, certifications and opinions as the Agent
may reasonably require in its sole and absolute discretion (including, without
limitation, in the case of the Borrower, a Compliance Certificate, demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the increase) and the Borrower shall pay
the cost of any updated UCC searches, all recording costs and fees, and any and
all intangible taxes or other documentary or mortgage taxes, assessments or
charges or any similar fees, taxes or expenses which are required to be paid in
connection with such increase; and

 

(v)                                 Other.  The Borrower and the Guarantors
shall satisfy such other conditions to such increase as Agent may require in its
reasonable discretion.

 

§2.9                        [Intentionally Omitted].

 

§2.10                 [Intentionally Omitted].

 

ARTICLE III
[INTENTIONALLY OMITTED]

 

ARTICLE IV
CHANGE IN CIRCUMSTANCES; YIELD PROTECTION

 

§4.1                        Change in Capital Adequacy Regulations.  If after
the date hereof any Lender determines that (a) the adoption of or change in any
law, rule, regulation or guideline regarding capital requirements for banks or
bank holding companies or any change in the interpretation or application
thereof by any Governmental Authority charged with the administration thereof,
or (b) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding liquidity or
capital adequacy (whether or not having the force of law), has the effect of
reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s commitment to make Loans hereunder to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify the Borrower thereof. 
The Borrower agrees to pay to such Lender the amount of such reduction in the
return on capital as and when such reduction is determined, upon presentation by
such Lender of a statement of the amount setting forth the Lender’s calculation
thereof.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender.  For
purposes of §4.1 and §4.2, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, publications, orders,

 

38

--------------------------------------------------------------------------------


 

guidelines and directives thereunder or issued in connection therewith and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have been
adopted and gone into effect after the date hereof regardless of when adopted,
enacted or issued.

 

§4.2                        Additional Costs, Etc.  Notwithstanding anything
herein to the contrary, if any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time (or from time to time) hereafter made upon or otherwise issued to any
Lender or the Agent by any central bank or other fiscal, monetary or other
authority (whether or not having the force of law), shall:

 

(a)                                 subject any Lender or the Agent to any tax,
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to this Agreement, the other Loan Documents, such Lender’s Commitment or
the Loans (other than taxes based upon or measured by the gross receipts, income
or profits of such Lender or the Agent or its franchise tax), or

 

(b)                                 materially change the basis of taxation
(except for changes in taxes on gross receipts, income or profits or its
franchise tax) of payments to any Lender of the principal of or the interest on
any Loans or any other amounts payable to any Lender under this Agreement or the
other Loan Documents, or

 

(c)                                  impose or increase or render applicable any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law and which are not
already reflected in any amounts payable by the Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

 

(d)                                 impose on any Lender or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans, such Lender’s Commitment or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining any of the Loans or
such Lender’s Commitment, or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to any Lender or the Agent hereunder on account
of such Lender’s Commitment or any of the Loans, or

 

(iii)                               to require any Lender or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Agent from the Borrower hereunder,

 

39

--------------------------------------------------------------------------------


 

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent accompanied by
reasonable evidence of the occurrence of the applicable event described in
clauses (i), (ii) or (iii) above at any time and from time to time and as often
as the occasion therefor may arise, pay to such Lender or the Agent such
additional amounts as such Lender or the Agent shall determine in good faith to
be sufficient to compensate such Lender or the Agent for such additional cost,
reduction, payment or foregone interest or other sum.  Each Lender and the Agent
in determining such amounts may use any reasonable averaging and attribution
methods generally applied by such Lender or the Agent.

 

§4.3                        Lender’s Suspension of LIBOR Rate Loans.  In the
event that, prior to the commencement of any Interest Period relating to any
LIBOR Rate Loan, the Agent shall determine that adequate and reasonable methods
do not exist for ascertaining LIBOR for such Interest Period, or the Agent shall
reasonably determine that LIBOR will not accurately and fairly reflect the cost
of the Lenders making or maintaining LIBOR Rate Loans for such Interest Period,
the Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders.  In such event (a) any Loan Request with respect
to a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a
request for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on
the last day of the then current Interest Period applicable thereto, become a
Base Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans
shall be suspended until the Agent determines that the circumstances giving rise
to such suspension no longer exist, whereupon the Agent shall so notify the
Borrower and the Lenders.

 

§4.4                        Illegality.  Notwithstanding any other provisions
herein, if, on or after the date hereof, any Lender shall reasonably determine
that any Change in Law shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law.  Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

 

§4.5                        Breakage Costs.  The Borrower shall pay all Breakage
Costs required to be paid by it pursuant to this Agreement and incurred from
time to time by any Lender upon demand within fifteen (15) days from receipt of
written notice from Agent, or such earlier date as may be required by this
Agreement.

 

§4.6                        Certain Provisions Relating to Increased Costs;
Affected Lenders.  If a Lender gives notice of the existence of the
circumstances set forth in §4.2 or any Lender requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §5.1(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to

 

40

--------------------------------------------------------------------------------


 

such Lender under this Agreement), §4.1 or §4.2, then, upon request of the
Borrower, such Lender, as applicable, shall use reasonable efforts in a manner
consistent with such institution’s practice in connection with loans like the
Loan of such Lender to eliminate, mitigate or reduce amounts that would
otherwise be payable by the Borrower under the foregoing provisions, provided
that such action would not be otherwise prejudicial to such Lender, including,
without limitation, by designating another of such Lender’s offices, branches or
affiliates; the Borrower agreeing to pay all reasonably incurred costs and
expenses incurred by such Lender in connection with any such action. 
Notwithstanding anything to the contrary contained herein, if no Default or
Event of Default shall have occurred and be continuing, and if any Lender has
given notice of the existence of the circumstances set forth in §4.2 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §5.1(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.1 or §4.2 and following the request of the Borrower has been
unable to take the steps described above to mitigate such amounts (each, an
“Affected Lender”), then, within thirty (30) days after such notice or request
for payment or compensation, the Borrower shall have the one-time right as to
such Affected Lender, to be exercised by delivery of written notice delivered to
the Agent and the Affected Lender within thirty (30) days of receipt of such
notice, to elect to cause the Affected Lender to transfer its Commitment
(provided further that Borrower shall not have the rights set forth in this §4.6
as to Affected Lenders if the Affected Lenders constitute Majority Lenders). 
The Agent shall promptly notify the remaining Lenders that each of such Lenders
shall have the right, but not the obligation, to acquire a portion of the
Commitment, pro rata based upon their relevant Commitment Percentages, of the
Affected Lender (or if any of such Lenders does not elect to purchase its pro
rata share, then to such remaining Lenders in such proportion as approved by the
Agent).  In the event that the Lenders do not elect to acquire all of the
Affected Lender’s Commitment, then the Agent shall at Borrower’s sole cost and
expense endeavor to obtain a new Lender to acquire such remaining Commitment. 
Upon any such purchase of the Commitment of the Affected Lender, the Affected
Lender’s interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
at the sole cost and expense of Borrower promptly execute all documents
reasonably requested to surrender and transfer such interest in accordance with
§13.1.  The purchase price for the Affected Lender’s Commitment shall equal any
and all amounts outstanding and owed by the Borrower to the Affected Lender
including principal, prepayment premium or fee, and all accrued and unpaid
interest or fees (some of which may be paid by the Borrower, as determined by
the Borrower and the replacement Lender).

 

§4.7                        Certificate; Delay in Requests.  A certificate
setting forth any amounts payable pursuant to §2.3(c), §2.4(d), §4.1, §4.2 or
§4.5 and a reasonably detailed explanation of such amounts which are due,
submitted by any Lender or the Agent to the Borrower, shall be conclusive in the
absence of manifest error, and shall be promptly provided to the Borrower upon
their written request.  Failure or delay on the part of any Lender to demand
compensation pursuant to §4.1 or §4.2 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate any Lender pursuant to §4.1 or §4.2 for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender, as the case may be, notifies the Borrower of event giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that if the event giving rise to such increased
costs or reductions is

 

41

--------------------------------------------------------------------------------


 

retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof).

 

ARTICLE V
PAYMENTS AND CERTAIN OTHER GENERAL PROVISIONS

 

§5.1                        Payments by Borrower.

 

(a)                                 General.  All payments of principal,
interest, closing fees and any other amounts due hereunder or under any of the
other Loan Documents shall be made to the Agent, for the respective accounts of
the Lenders and the Agent, as the case may be, at the Agent’s Head Office, not
later than 2:00 p.m. (Cleveland time) on the day when due, in each case in
lawful money of the United States in immediately available funds.  Subject to
the foregoing, all payments made to Agent on behalf of the Lenders, and actually
received by Agent, shall be deemed received by the Lenders on the date actually
received by Agent.

 

(b)                                 No Offset.  All payments by the Borrower
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim and free and clear of and without deduction for any taxes (other
than income or franchise taxes imposed on any Lender and any Excluded FATCA
Tax), levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless the Borrower is compelled by law to
make such deduction or withholding.  If any such obligation is imposed upon the
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, the Borrower will pay to the Agent, for the account of the
Lenders or (as the case may be) the Agent, on the date on which such amount is
due and payable hereunder or under such other Loan Document, such additional
amount in Dollars as shall be necessary to enable the Lenders or the Agent to
receive the same net amount which the Lenders or the Agent would have received
on such due date had no such obligation been imposed upon the Borrower.  If any
such Lender, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Code.  If any Governmental Authority asserts that the Agent or
Borrower (as to Borrower, with respect to Excluded FATCA Taxes only) did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Agent and/or Borrower (as to Borrower, with respect to Excluded
FATCA Taxes only) therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent or by the
Borrower (as to Borrower, with respect to Excluded FATCA Taxes only) under this
section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent and
Borrower (as to Borrower, with respect to Excluded FATCA Taxes only).  The
obligation of the Lenders under this section shall survive the termination of
the Commitments, repayment of all Obligations and all the resignation or
replacement of the Agent.  Without limitation of §5.1(b), if a payment made to a
Lender under any Loan Document would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting and document provision requirements of FATCA (including
those contained in

 

42

--------------------------------------------------------------------------------


 

Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent, at the time or times prescribed by law
and at such time or times reasonably requested by either, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower and/or the Agent as may be necessary for
the Borrower and the Agent to comply with their obligations under FATCA, to
determine that such Lender has or has not complied with such Lender obligations
under FATCA and, as necessary, to determine the amount to deduct and withhold
from such payment.  The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under any other Loan
Document.

 

§5.2                        Taxes; Foreign Lenders.  Each Lender organized under
the laws of a jurisdiction outside the United States (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrower and Agent
with such duly executed form(s) or statement(s) which may, from time to time, be
prescribed by law and, which, pursuant to applicable provisions of  (i) an
income tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii) any applicable rules or regulations in effect
under (i) or (ii) above, indicates the withholding status of such Lender;
provided that nothing herein (including without limitation the failure or
inability to provide such form or statement) shall relieve the Borrower of its
obligations under §5.1(b).  In the event that the Borrower shall have delivered
the certificates or vouchers described above for any payments made by the
Borrower and such Lender receives a refund of any taxes paid by the Borrower
pursuant to §5.1(b), such Lender will pay to the Borrower the amount of such
refund promptly upon receipt thereof; provided that if at any time thereafter
such Lender is required to return such refund, the Borrower shall promptly repay
to such Lender the amount of such refund.

 

§5.3                        Obligations Absolute and Unconditional.  The
obligations of the Borrower to the Lenders under this Agreement shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances: (i) any
lack of validity or enforceability of this Agreement or any of the other Loan
Documents; (ii) the existence of any claim, set-off, defense or any right which
the Borrower or any of its Subsidiaries or Affiliates may have at any time
against the Lenders (other than the defense of payment to the Lenders in
accordance with the terms of this Agreement) or any other Person, whether in
connection with this Agreement, any other Loan Document, or any unrelated
transaction; (iii) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(iv) the occurrence of any Default or Event of Default; and (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

 

§5.4                        Computations.  All computations of interest on the
Loans and of other fees to the extent applicable shall be based on a 360-day
year (or in the case of Base Rate Loans, based on a 365/366-day year, as
applicable) and paid for the actual number of days elapsed.  Except as otherwise
provided in the definition of the term “Interest Period” with respect to LIBOR
Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.  The Outstanding

 

43

--------------------------------------------------------------------------------


 

Loans as reflected on the records of the Agent from time to time shall be
considered prima facie evidence of such amount absent manifest error.

 

§5.5                        Usury; Limitations on Interest.  Notwithstanding
anything in this Agreement or the other Loan Documents to the contrary, all
agreements between or among the Borrower, the Guarantors, the Lenders and the
Agent, whether now existing or hereafter arising and whether written or oral,
are hereby limited so that in no contingency, whether by reason of acceleration
of the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by the Lenders exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Lenders in excess of the maximum
lawful amount, the interest payable to the Lenders shall be reduced to the
maximum amount permitted under applicable law; and if from any circumstance the
Lenders shall ever receive anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law.  This Section shall control all Loan
Documents between or among the Borrower, the Guarantors, the Lenders and the
Agent.

 

§5.6                        Unsecured Obligations.  The Lenders have agreed to
make the Loans to the Borrower for the account of Borrower and its Subsidiaries
on an unsecured basis.  Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the terms of the Guaranty.

 

§5.7                        Defaulting Lenders.

 

(a)                                 General.  If for any reason any Lender shall
be a Defaulting Lender, then, in addition to the rights and remedies that may be
available to the Agent or the Borrower under this Agreement or applicable law,
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Required Lenders, Majority Lenders, all affected Lenders or all of the
Lenders, shall be suspended during the pendency of such failure or refusal.  If
a Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Effective Rate, (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Lender under this Agreement or any
other Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted

 

44

--------------------------------------------------------------------------------


 

amount and any related interest.  Any amounts received by the Agent in respect
of a Defaulting Lender’s Loans shall be applied as set forth in §5.7(d).

 

(b)                                
Right of Non-Defaulting Lenders to Acquire Interest.  Any Non-Defaulting Lender
may, but shall not be obligated, in its sole discretion, to acquire all or a
portion of a Defaulting Lender’s Commitments.  Any Lender desiring to exercise
such right shall give written notice thereof to the Agent and the Borrower no
sooner than two (2) Business Days and not later than five (5) Business Days
after such Defaulting Lender became a Defaulting Lender.  If more than one
Lender exercises such right, each such Lender shall have the right to acquire an
amount of such Defaulting Lender’s Commitments in proportion to the Commitments
of the other Lenders exercising such right.  If after such 5th Business Day, the
Lenders have not elected to purchase all of the Commitments of such Defaulting
Lender, then the Borrower (so long as no Default or Event of Default exists) or
the Majority Lenders may, by giving written notice thereof to the Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Commitments to an eligible assignee subject to and in accordance with
the provisions of §13.1 for the purchase price provided for below.  No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an eligible assignee.  Upon any such purchase or
assignment, and any such demand with respect to which the conditions specified
in §13.1 have been satisfied, the Defaulting Lender’s interest in the Loans and
its rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase) shall terminate on the date of purchase, and
the Defaulting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement.  The purchase
price for the Commitments of a Defaulting Lender shall be equal to the amount of
the principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees.  Prior to payment of such purchase price to a Defaulting Lender,
the Agent shall apply against such purchase price any amounts retained by the
Agent pursuant to §5.7(d).

 

(c)                                  [Intentionally Omitted.]

 

(d)                                 Application of Payments.  Any payment of
principal, interest, fees or other amounts received by the Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Agent for the account
of such Defaulting Lender pursuant to Article XI), shall be applied at such time
or times as may be determined by the Agent as follows:  first, to the payment of
any amounts owing by such Defaulting Lender to the Agent hereunder; second,
[reserved]; third, [reserved]; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, [reserved]; sixth, to the
payment of any amounts owing to the Agent or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Agent or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its

 

45

--------------------------------------------------------------------------------


 

obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Loans or in respect
of which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Loans were made at a time when the conditions set forth in §9.1
and §9.2, to the extent required by this Agreement, were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis until such time as all Loans are held by the Lenders
pro rata in accordance with their Commitment Percentages, prior to being applied
to the payment of any Loans of, such Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to
this §5.7(d) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto, and to the extent allocated to the
repayment of principal of the Loan, shall not be considered outstanding
principal under this Agreement.

 

(e)                                  [Intentionally Omitted.]

 

(f)                                   [Intentionally Omitted.]

 

(g)                                  [Intentionally Omitted.]

 

(h)                                 [Intentionally Omitted.]

 

(i)                                     Termination of Defaulting Lender
Status.  If the Borrower (so long as no Default or Event of Default exists) and
the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Agent may determine to be necessary to cause the Loans
to be held on a pro rata basis by the Lenders in accordance with their
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

§5.8                        [Intentionally Omitted.].

 

§5.9                        Appraisals.

 

(a)                                 Obtaining of Appraisals.  The Agent (or
another Lender designated by Agent) may obtain new Appraisals or an update to
existing Appraisals with respect to the Unencumbered Pool Properties, or any of
them, for which an Appraisal has been delivered or is required to be delivered
pursuant to §7.20(a)(xxiii) of this Agreement as the Agent shall determine
(i) at any time following a Default or Event of Default, or (ii) if the Agent
reasonably believes that there has been a material adverse change or
deterioration with respect to any Unencumbered Pool Property; provided that
Agent shall give Borrower fifteen (15) days prior

 

46

--------------------------------------------------------------------------------


 

notice of its intent to obtain Appraisals pursuant to §5.9(a)(ii) with respect
to any Unencumbered Pool Property, and Agent shall not order, or request that
another Lender order, such Appraisals if Borrower shall remove such Unencumbered
Pool Properties from the calculation of Unencumbered Pool Availability prior to
the expiration of such 15-day period.  In addition, Borrower shall at all times
have Appraisals of not less than seventy percent (70%) by value of the Real
Estate included in the calculation of Consolidated Total Adjusted Asset Value. 
The Agent may obtain new Appraisals or updates to existing Appraisals with
respect to any of such Real Estate included in the calculation of Consolidated
Total Adjusted Asset Value if the Agent reasonably believes that a Material
Adverse Effect has occurred.  The expense of such Appraisals and/or updates
performed pursuant to this §5.9(a) shall be borne by the Borrower and payable to
Agent within fifteen (15) days of demand; provided (i) the Agent’s right to
obtain an Appraisal of any Unencumbered Pool Property under this §5.9(a) shall
not be duplicative of any right of the agent under the Revolving Credit
Agreement to obtain an Appraisal of such Unencumbered Pool Property due to the
occurrence of the same event (or the occurrence of a “Default” or “Event of
Default” or “Material Adverse Effect” under the Revolving Credit Agreement due
to the same underlying condition) to the extent that the agent under the
Revolving Credit Agreement has ordered such Appraisal and provided that the
Agent shall have substantially simultaneous access to and may rely upon such
Appraisal) and (ii) the Borrower shall not be obligated to pay for an Appraisal
of an Unencumbered Pool Property or other Real Estate obtained pursuant to this
§5.9(a) (or to the extent that the agent under the Revolving Credit Agreement
has ordered such Appraisal and provided that Agent shall have substantially
simultaneous access to and may rely upon such Appraisals, §5.9(a) of the
Revolving Credit Agreement (or any similar provision thereof)) more often than
once in any period of twelve (12) months.

 

(b)                                 No Representation Regarding Appraisals.  The
Borrower acknowledges that the Agent has the right to approve any Appraisal
performed pursuant to this Agreement and ordered by Agent pursuant to §5.9(a). 
The Borrower further agrees that the Lenders and Agent do not make any
representations or warranties with respect to any such Appraisal and shall have
no liability as a result of or in connection with any such Appraisal for
statements contained in such Appraisal, including without limitation, the
accuracy and completeness of information, estimates, conclusions and opinions
contained in such Appraisal, or variance of such Appraisal from the fair value
of such property that is the subject of such Appraisal given by the local tax
assessor’s office, or the Borrower’s idea of the value of such property.

 

§5.10                 Additional Subsidiary Guarantors.  In the event that the
Borrower shall request that certain Real Estate of a Wholly Owned Subsidiary of
the Borrower that is not subject to an Intercompany Loan be included as an
Unencumbered Pool Property, or that a Qualifying Note Receivable or Hybrid Lease
owned by a Wholly Owned Subsidiary of the Borrower be included as an
Unencumbered Pool Asset, or that Real Estate that is subject to an Intercompany
Loan which loan is owned by a Wholly Owned Subsidiary of Borrower be included as
an Unencumbered Pool Property, the Borrower shall as a condition thereto, in
addition to the requirements of §7.20, cause each such Wholly Owned Subsidiary
to execute and deliver to Agent a Joinder Agreement, and such Subsidiary shall
become a Subsidiary Guarantor hereunder.  Each such Subsidiary that becomes a
Subsidiary Guarantor shall not be restricted by its respective organizational
documents and applicable law from serving as a Guarantor hereunder.  The
Borrower shall further cause all representations, covenants and agreements in

 

47

--------------------------------------------------------------------------------


 

the Loan Documents with respect to the Guarantors to be true and correct with
respect to each such Subsidiary that is an Unencumbered Pool Asset Owner or
owner of an Intercompany Loan.  In connection with the delivery of such Joinder
Agreement, the Borrower shall deliver to the Agent such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require.  Each Guarantor shall be organized under
the laws of a State within the United States and shall have its principal place
of business in the United States, except that a Guarantor which owns an
Unencumbered Pool Property in Canada may be organized under the laws of a
Canadian province.  In the event that a Guarantor is organized under the laws of
a Canadian province, Borrower shall, as a condition to such Person becoming a
Guarantor, cause such Guarantor to enter into such additional agreements as
Agent may reasonably require as a result of such Guarantor not being organized
under the laws of a State within the United States.

 

§5.11                 Release of a Subsidiary Guarantor.  The Borrower may
request in writing that the Agent release, and upon receipt of such request the
Agent shall release (subject to the terms hereof), a Subsidiary Guarantor from
the Guaranty so long as: (a) no Default or Event of Default shall then be in
existence or would occur as a result of such release or the removal of the Real
Estate referred to in clause (c) below; (b) the Agent shall have received such
written request at least five (5) Business Days prior to the requested date of
release; and (c) any and all Unencumbered Pool Assets owned or leased by such
Subsidiary Guarantor or Unencumbered Pool Properties subject to an Intercompany
Loan held by such Subsidiary Guarantor shall be removed from the Unencumbered
Pool Assets in accordance with §7.20.  Delivery by the Borrower to the Agent of
any such request for a release shall constitute a representation by the Borrower
that the matters set forth in the preceding sentence (as of the date of the
effectiveness of such request) are true and correct with respect to such
request.  Upon the request of Borrower, Agent shall reasonably cooperate with
Borrower to confirm to Borrower in writing as to whether such Subsidiary
Guarantor has been fully released from its Guaranty, has no further liability
with respect thereto and is no longer a party to the Guaranty.  Notwithstanding
the foregoing, the foregoing provisions shall not apply to SCA, which may only
be released upon the written approval of Agent and all of the Lenders or the
termination of this Agreement.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agent and the Lenders as follows:

 

§6.1                        Corporate Authority, Etc.

 

(a)                                 Incorporation; Good Standing.  Borrower is a
Maryland corporation duly organized pursuant to articles of incorporation filed
with the Maryland Department of Assessments and Taxation, and is validly
existing and in good standing under the laws of Maryland.  Borrower conducts its
business in a manner which enables it to qualify as a real estate investment
trust under, and to be entitled to the benefits of, §856 of the Code, and has
elected to be treated as and is entitled to the benefits of a real estate
investment trust thereunder.  The Borrower (i) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in the jurisdiction of its organization and in each other jurisdiction where a
failure to

 

48

--------------------------------------------------------------------------------


 

be so qualified in such other jurisdiction could reasonably be expected to have
a Material Adverse Effect.

 

(b)                                 Subsidiaries.  Each of the Guarantors and
the other Subsidiaries of the Borrower (i) is a corporation, limited
partnership, general partnership, limited liability company or trust duly
organized under the laws of its jurisdiction of organization and is validly
existing and in good standing (to the extent applicable under the laws of such
jurisdiction) under the laws thereof, (ii) has all requisite power to own its
property and conduct its business as now conducted and as presently contemplated
and (iii) is in good standing and is duly authorized to do business in each
jurisdiction where it is organized and where an Unencumbered Pool Property owned
or leased by it is located, and in each other jurisdiction where a failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the
Borrower, any Guarantor or any Subsidiary of Borrower is a party and the
transactions contemplated hereby and thereby (i) are within the authority of
such Person, (ii) have been duly authorized by all necessary proceedings on the
part of such Person, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Person is subject or any judgment, order, writ, injunction, license
or permit applicable to such Person, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under (x) any provision of the partnership agreement, articles of
incorporation or other charter documents or bylaws of, or (y) any agreement or
other instrument binding upon, such Person or any of its properties, (v) do not
and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Person other than
the liens and encumbrances in favor of Agent contemplated by this Agreement and
the other Loan Documents, and (vi) do not, as of the date of execution and
delivery thereof, require the approval or consent of any Person other than those
already obtained and delivered to Agent.

 

§6.2                        Enforceability.  This Agreement and the other Loan
Documents have been duly executed and delivered by the Borrower and the
Guarantors, and this Agreement and the other Loan Documents to which the
Borrower, any Guarantor or any Subsidiary of Borrower is a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’  rights and
general principles of equity.

 

§6.3                        Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the
Borrower, any Guarantor or any Subsidiary of Borrower is a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained.

 

§6.4                        Title to Properties.  Except as indicated on
Schedule 6.4 hereto, as of the date hereof, the Borrower and its Subsidiaries
own or lease all of the assets reflected in the consolidated balance sheet of
Borrower as of December 31, 2015 or acquired or leased since that

 

49

--------------------------------------------------------------------------------


 

date (except property and assets sold or otherwise disposed of in the ordinary
course since that date) subject to no rights of others, including any mortgages,
leases pursuant to which the Borrower or any of its Subsidiaries or any of their
respective Affiliates is the lessee, conditional sales agreements, title
retention agreements, liens or other encumbrances except Permitted Liens.

 

§6.5                        Financial Statements.  The Borrower has furnished to
Agent:  (a) audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2013, December 31, 2014,
and December 31, 2015, and the related consolidated statement of income and cash
flow for the period ended December 31, 2015, each certified by the chief
financial officer or chief accounting officer of Borrower, (b) an unaudited
statement of EBITDA and Operating Cash Flow for the period ended December 31,
2015 reasonably satisfactory in form to the Agent and certified by the chief
financial officer or chief accounting officer of Borrower as fairly presenting
the EBITDA and Operating Cash Flow for such periods, and (c) certain other
financial information relating to the Borrower, the Guarantors, the Unencumbered
Pool Assets and the Intercompany Loans.  The balance sheet and statements
referred to in clause (a) have been prepared in accordance with generally
accepted accounting principles (except as to the absence of footnotes in
quarterly statements), the statements of EBITDA and Operating Cash Flow have
been calculated in accordance with the definitions thereof, and such financial
statements fairly present the consolidated financial condition of Borrower and
its Subsidiaries as of such dates and the consolidated results of the operations
of Borrower and its Subsidiaries for such periods.  There were no liabilities,
contingent or otherwise, of Borrower or any of its Subsidiaries as of the date
thereof involving material amounts not disclosed in said financial statements
and the related notes thereto.

 

§6.6                        No Material Changes.  Since December 31, 2015 or the
date of the most recent financial statements delivered pursuant to §7.1(a), as
applicable, there has occurred no materially adverse change in the financial
condition or business of the Borrower and its Subsidiaries taken as a whole as
shown on or reflected in the consolidated balance sheet of Borrower as of
December 31, 2015, or its consolidated statement of income or cash flows for the
twelve months then ended, other than changes in the ordinary course of business
that have not and could not reasonably be expected to have a Material Adverse
Effect.  As of the date hereof, except as set forth on Schedule 6.6 hereto,
there has occurred no materially adverse change in the financial condition,
operations or business activities of the Borrower, its Subsidiaries or any of
the Unencumbered Pool Assets from the condition shown on the statements of
income delivered to the Agent pursuant to §6.5 other than changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business, operation or financial
condition of Borrower and its Subsidiaries, considered as a whole, or of any of
the Unencumbered Pool Assets.

 

§6.7                        Franchises, Patents, Copyrights, Etc.  The Borrower,
the Guarantors and their respective Subsidiaries possess all franchises,
patents, copyrights, trademarks, trade names, service marks, licenses and
permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others, except as could not reasonably be expected to have a Material
Adverse Effect.

 

§6.8                        Litigation.  Except as stated on Schedule 6.8, as of
the date hereof, there are no actions, suits, proceedings or investigations of
any kind pending or to the knowledge of the

 

50

--------------------------------------------------------------------------------


 

Borrower threatened against the Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto, or which if adversely determined could reasonably be expected to
have a Material Adverse Effect.  Except as set forth on Schedule 6.8, as of the
date hereof, there are no judgments, final orders or awards outstanding against
or affecting the Borrower, any Guarantor any of their respective Subsidiaries or
any Unencumbered Pool Assets or Intercompany Loans, individually or in the
aggregate, in excess of $5,000,000.00, or against or affecting the Unencumbered
Pool Property.  No injunction, writ, temporary restraining order or any order of
any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

 

§6.9        No Material Adverse Contracts, Etc.  None of the Borrower, the
Guarantors or any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect.

 

§6.10      Compliance with Other Instruments, Laws, Etc.  None of the Borrower,
the Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

 

§6.11      Tax Status.  Each of the Borrower, the Guarantors and their
respective Subsidiaries (a) has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject or has obtained an extension for filing, (b) has paid prior
to delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except for such
taxes as are being contested in accordance with the terms of §7.8, and (c) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  Except as set forth on Schedule 6.11(a), as of the date
hereof, there are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers or partners of such
Person know of no basis for any such claim.  Except as set forth on
Schedule 6.11(a), as of the date hereof, there are no audits pending or to the
knowledge of the Borrower or the Guarantors threatened with respect to any tax
returns filed by the Borrower, any Guarantor or any of their respective
Subsidiaries.  The taxpayer identification numbers for Borrower and the
Guarantors (as of the date of this Agreement) are set forth on Schedule
6.11(b) hereto.

 

§6.12      No Event of Default.  No Default or Event of Default has occurred and
is continuing.

 

§6.13      Investment Company Act.  None of the Borrower, the Guarantors or any
of their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal

 

51

--------------------------------------------------------------------------------


 

underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940.

 

§6.14      Ownership of Guarantors.  Each Guarantor is a Wholly Owned Subsidiary
of Borrower, and Borrower controls all decisions of each Guarantor.

 

§6.15      Certain Transactions.  Except as disclosed on Schedule 6.15 hereto,
none of the partners, officers, trustees, managers, members, directors, or
employees of the Borrower, the Guarantors or any of their respective
Subsidiaries is a party to any transaction with the Borrower, any Guarantor or
any of their respective Subsidiaries or Affiliates (other than for services as
partners, managers, members, employees, officers and directors), including any
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any partner, officer, trustee, director or such
employee or, to the knowledge of the Borrower, any corporation, partnership,
trust or other entity in which any partner, officer, trustee, director, or any
such employee has a substantial interest or is an officer, director, trustee or
partner, which are on terms less favorable to the Borrower, any Guarantor or any
of their respective Subsidiaries than those that would be obtained in a
comparable arm’s-length transaction.

 

§6.16      Employee Benefit Plans.  The Borrower, the Guarantors and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Neither the Borrower, the Guarantors nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums
under §4007 of ERISA.  None of the assets of the Borrower or any of its
Subsidiaries, including, without limitation, any Unencumbered Pool Asset or any
Intercompany Loan, constitutes a “plan asset” of any Employee Plan,
Multiemployer Plan or Guaranteed Pension Plan.

 

§6.17      Disclosure.  All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries
in this Agreement and the other Loan Documents or any document or instrument
delivered to the Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects, and the
Borrower has not failed to disclose such information as is necessary to make
such representations and warranties not misleading.  All written information
contained in this Agreement, the other Loan Documents or otherwise furnished to
or made available to the Agent or the Lenders by or on behalf of the Borrower,
the Guarantors or any of their respective Subsidiaries as supplemented to date
and taken as a whole, is and, when delivered, will be true and correct in all
material respects and, as supplemented to date, does not, and when delivered
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary

 

52

--------------------------------------------------------------------------------


 

to make the statements contained therein not misleading.  The written
information, reports and other papers and data with respect to the Borrower, the
Guarantors, any Subsidiary, the Unencumbered Pool Assets, the Intercompany Loans
and the Unencumbered Pool Documents (other than projections and estimates)
furnished to the Agent or the Lenders in connection with this Agreement or the
obtaining of the Commitments of the Lenders hereunder was, at the time so
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s and
Guarantors’ counsel (although the Borrower and Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) and
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower and the Guarantors (except to the extent
the related assumptions were when made manifestly unreasonable).

 

§6.18      Regulations T, U and X.  No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R.  Parts 220, 221 and 224.  None of the Borrower
nor the Guarantors is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.19      Subsidiaries; Organizational Structure.  Schedule 6.19(a) sets forth,
as of the date hereof, all of the Subsidiaries of Borrower, the form and
jurisdiction of organization of each of the Subsidiaries, and Borrower’s direct
and indirect ownership interests therein.  Schedule 6.19(b) sets forth, as of
the date hereof, all of the Unconsolidated Affiliates of Borrower and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, Borrower’s or its Subsidiary’s ownership interest
therein and the other owners of the applicable Unconsolidated Affiliate.  No
Person owns any legal, equitable or beneficial interest in any of the Persons
set forth on Schedules 6.19(a) and 6.19(b) except as set forth on such
Schedules.

 

§6.20      Brokers.  Neither the Borrower, any Guarantor nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

§6.21      Other Debt.  As of the date of this Agreement, (a) neither the
Borrower, any Guarantor nor any of their respective Subsidiaries is in default
of (i) the payment of any Indebtedness, the performance of any related
agreement, mortgage, deed of trust, security agreement, financing agreement or
indenture to which any of them is a party, and (b) no Indebtedness of the
Borrower, any Guarantor or any of their respective Subsidiaries has been
accelerated nor has Borrower, any Guarantor or any of their respective
Subsidiaries been asked to repurchase any assets.  Neither the Borrower nor any
Guarantor is a party to or bound by any agreement, instrument or indenture that
may require the subordination in right or time or

 

53

--------------------------------------------------------------------------------


 

payment of any of the Obligations to any other indebtedness or obligation of the
Borrower or a Guarantor.  Schedule 6.21 hereto sets forth all agreements,
mortgages, deeds of trust, financing agreements or other material agreements
binding upon the Borrower, the Guarantors or any of their respective
Subsidiaries or their respective properties and entered into by the Borrower,
the Guarantors and/or such Subsidiary as of the date of this Agreement with
respect to any Indebtedness of the Borrower, the Guarantors or any Subsidiary in
an amount greater than $1,000,000.00, and the Borrower has provided the Agent
with such true, correct and complete copies thereof as Agent has requested.

 

§6.22      Solvency.  As of the date of this Agreement and after giving effect
to the transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower, any
Guarantor nor any of their respective Subsidiaries is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, the Borrower, each Guarantor, and each such Subsidiary is
able to pay its debts as they become due, and the Borrower, each Guarantor, and
each such Subsidiary has sufficient capital to carry on its business.

 

§6.23      No Bankruptcy Filing.  Neither the Borrower, any Guarantor nor any of
their respective Subsidiaries (which as to such Subsidiaries, the filing of a
petition would give rise to a Default or Event of Default under §10.1(f) or (g))
is contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or for the liquidation of its assets or
property, and the Borrower and the Guarantors have no knowledge of any Person
contemplating the filing of any such petition against it.

 

§6.24      No Fraudulent Intent.  Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, the
Guarantors or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

 

§6.25      OFAC; Anti-Corruption.  Neither the Borrower nor any Guarantor (i) is
(or will be) a person with whom any Lender is restricted from doing business
under OFAC (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
and all other Sanctions Laws and Regulations), or other governmental action or
(ii) is engaged (or will engage) in any dealings or transactions or otherwise be
associated with such persons (any such Person, a “Designated Person”).  In
addition, the Borrower hereby agrees to provide to the Lenders any additional
information that a Lender reasonably deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.  Neither Borrower, any Guarantor, nor any Subsidiary,
director or officer of Borrower or Guarantor or, to the knowledge of Borrower,
any Affiliate, agent or employee of Borrower or any Guarantor, has engaged in
any activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws and Regulations.

 

54

--------------------------------------------------------------------------------


 

§6.26      Origination and Acquisition of Unencumbered Pool Assets and
Intercompany Loans.  The Unencumbered Pool Assets and Intercompany Loans were
originated or purchased, as applicable, by Borrower or one of its Subsidiaries,
as applicable, and the origination, acquisition and collection practices used by
Borrower and its Subsidiaries, as applicable, with respect to the Unencumbered
Pool Assets and Intercompany Loans have been, in all material respects,
conducted in compliance with all applicable laws, and to the Borrower’s belief,
proper, prudent and customary in the franchise or commercial, as applicable,
mortgage loan and real estate investment origination business.  The servicing of
each of the Unencumbered Pool Assets and Intercompany Loans has been, in all
material respects, conducted in compliance with all applicable laws, and to the
Borrower’s belief, proper, prudent and customary in the commercial mortgage loan
and real estate investment, as applicable, servicing business.

 

§6.27      [Intentionally Omitted.].

 

§6.28      No Liens.  Each Unencumbered Pool Asset Owner is and will be the
lawful sole owner and beneficiary of its Unencumbered Pool Asset and the related
Unencumbered Pool Documents, if applicable, which are consistent with the
requirements of §7.20 free, clear and discharged of and from all Liens (other
than Liens permitted by §8.3(i)(A), (iv), (vii), (ix), (xi) and (xii)).  The
Unencumbered Pool Documents have been delivered to and are being held by the
Borrower or a Guarantor or a custodian acting on their behalf.  The applicable
Guarantor is and will be the lawful sole owner of the Unencumbered Pool
Properties that are not subject to Intercompany Loans or Hybrid Leases free,
clear and discharged of and from all Liens except as permitted by §7.20(a)(ii).

 

§6.29      Unencumbered Pool Assets and Intercompany Loans.

 

(a)           The Unencumbered Pool Documents are in the form approved by Agent
to the extent required by this Agreement and there have been no amendments,
modifications or waivers to such documents except as permitted under §8.14. 
Borrower and the applicable Guarantor have performed all of their respective
obligations under the Unencumbered Pool Documents, and none of the Unencumbered
Pool Documents are Delinquent Loans or Defaulted Loans.

 

(b)           Borrower hereby makes each and every representation and warranty
in Schedules 6.29, 6.30, 6.31 and 6.32 attached hereto.

 

§6.30      REIT Status.  The Borrower qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Code to allow the Borrower to maintain status as a REIT.

 

§6.31      Unencumbered Pool Assets.  The Unencumbered Pool Asset Schedule (as
amended from time to time in accordance with this Agreement) is a correct and
complete list of all Unencumbered Pool Assets.  Each of the Unencumbered Pool
Assets, Intercompany Loans and Unencumbered Pool Documents included by the
Borrower in the calculation of the compliance of the covenants set forth
in §8.1(a), satisfies all of the requirements contained in this Agreement for
the same to be included therein.

 

55

--------------------------------------------------------------------------------


 

§6.32      Contribution Agreement.  The Contribution Agreement constitutes the
valid and legally binding obligations of the parties thereto enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

§6.33      Transaction in Best Interests of Borrower and Guarantors;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower and each of the Guarantors. 
The direct and indirect benefits to inure to the Borrower and the Guarantors
pursuant to this Agreement and the other Loan Documents constitute at least
“reasonably equivalent value” (as such term is used in §548 of the Bankruptcy
Code) and “valuable consideration,” “fair value,” and “fair consideration,” (as
such terms are used in any applicable state fraudulent conveyance law), in
exchange for the benefits to be provided by the Borrower and the Guarantors
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Guarantor to be a guarantor of the Obligations, the Borrower
would be unable to obtain the financing contemplated hereunder which financing
will enable the Borrower, the Guarantors and their respective Subsidiaries to
have available financing to conduct and expand their business.  The Borrower and
each of the Guarantors further acknowledge and agree that the Borrower and the
Guarantors constitute a single integrated and common enterprise and that each
receives a benefit from the availability of credit under this Agreement for so
long as such Guarantor is a party to the Guaranty.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

 

§7.1        Financial Reporting.  The Borrower shall furnish to the Agent and
the Lenders:

 

(a)           (i) within fifteen (15) days of the filing of Borrower’s Form 10-K
with the SEC, if applicable, but in any event not later than ninety (90) days
after the end of each calendar year, the audited consolidated balance sheet of
Borrower and its Subsidiaries at the end of such year, and the related audited
consolidated statements of income, changes in capital and cash flows for such
year, setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, together with a certification by the chief financial officer or chief
accounting officer of Borrower, on its behalf, that the information contained in
such financial statements fairly presents the financial position of Borrower and
its Subsidiaries, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by a nationally recognized accounting
firm (other than a qualification, if applicable, as to going concern status due
to the impending maturity of the Obligations within twelve (12) months), and
(ii) within a reasonable period of time following request therefor, any other
information the Lenders may reasonably request to complete a financial analysis
of Borrower and its Subsidiaries;

 

56

--------------------------------------------------------------------------------


 

(b)           within fifteen (15) days of the filing of Borrower’s Form 10-Q
with the SEC, if applicable, but in any event not later than forty-five (45)
days after the end of each of the first three calendar quarters of each year,
copies of the unaudited consolidated balance sheet of Borrower and its
Subsidiaries, at the end of such quarter, and the related unaudited consolidated
statements of income and cash flows for the portion of Borrower’s fiscal year
then elapsed, all in reasonable detail and prepared in accordance with GAAP
(provided that such statements need not include footnotes and other presentation
items), together with a certification by the chief financial officer or chief
accounting officer of Borrower, on its behalf, that the information contained in
such financial statements fairly presents the financial position of Borrower and
its Subsidiaries on the date thereof (subject to year-end adjustments);

 

(c)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement (a “Compliance
Certificate”) certified by the chief financial officer or chief accounting
officer of Borrower, on its behalf, in the form of Exhibit F hereto (or in such
other form as the Agent may approve from time to time) setting forth in
reasonable detail computations evidencing compliance or non-compliance (as the
case may be) with the covenants contained in §8.1 and the other covenants
described in such certificate and (if applicable) setting forth reconciliations
to reflect material changes in GAAP effective since the Balance Sheet Date.  The
Compliance Certificate shall be accompanied by copies of the statement of Funds
from Operations and Operating Cash Flow for such calendar quarter, prepared on a
basis consistent with the statements furnished to the Agent prior to the date
hereof and otherwise in form and substance reasonably satisfactory to the Agent,
and a listing of the Appraised Values of not less than seventy percent (70%) by
value of the Real Estate included in the calculation of Consolidated Total
Adjusted Asset Value, together with a certification by the chief financial
officer, chief accounting officer or applicable Executive Vice President of
Borrower, on its behalf, that the information contained in such statement fairly
presents the Funds from Operations and Operating Cash Flow for such periods and
such Appraised Values.  In addition, the Compliance Certificate shall be
accompanied by the stratification table report prepared by Borrower grouping its
properties and loans by geographic region and concept in substantially the form
attached hereto as Exhibit H-1;

 

(d)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, an Unencumbered Pool Certificate
in the form of Exhibit E attached hereto (an “Unencumbered Pool Certificate”)
pursuant to which the Borrower shall calculate the amount of the Unencumbered
Pool Appraised Value Limit and the Unencumbered Pool Availability as of the end
of the immediately preceding calendar quarter;

 

(e)           simultaneously with the delivery of the financial statements
referred to in subsection (a) above, the statement of all contingent liabilities
involving amounts of $5,000,000.00 or more of the Borrower, the Guarantors and
their respective Subsidiaries which are not reflected in such financial
statements or referred to in the notes thereto (including, without limitation,
all guaranties, endorsements and other contingent obligations in respect of the
indebtedness of others, and obligations to reimburse the issuer in respect of
any letters of credit);

 

(f)            simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, (i) the Unencumbered Pool Asset
Schedule, which shall show the calculation of the covenant in §7.20(a)(xix), and
(ii) the Unit-Level FCCR or Master Lease

 

57

--------------------------------------------------------------------------------


 

FCCR of each Unencumbered Pool Property together with a certification by the
chief financial officer, the chief accounting officer or the applicable
Executive Vice President of the Borrower, on its behalf, that the Borrower,
subject to §8.1(e)(iv), has received the applicable financial statements from
the Tenants sufficient to permit the calculation of Unit-Level FCCR and Master
Lease FCCR, as applicable, and that the calculation of the Unit-Level FCCR or
Master Lease FCCR of each Unencumbered Pool Property is true and correct based
on statements provided by the Tenant of such Unencumbered Pool Property;

 

(g)           if a schedule of the information described in this subsection
(g) reasonably acceptable to Agent is not included in the financial statements
referred to in subsections (a) and (b) above, simultaneously with the delivery
of the financial statements referred to in subsections (a) and (b) above, a
statement listing the Real Estate owned by the Borrower, the Guarantors and
their respective Subsidiaries (or in which the Borrower, the Guarantors or any
of their respective Subsidiaries owns an interest) and stating the location
(city and state) thereof, and the acquisition cost and the Appraised Value if an
Appraisal is available or required under this Agreement;

 

(h)           if a schedule of the information described in this subsection
(h) reasonably acceptable to the Agent is not included in the financial
statements referred to in subsections (a) and (b) above, then simultaneously
with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement listing the Indebtedness of the
Borrower, the Guarantors and their respective Subsidiaries (excluding
Indebtedness of the type described in §8.2(b)-(e)), which statement shall
include, without limitation, a statement of the original principal amount of
such Indebtedness and the current amount outstanding, the original lender, the
maturity date and any extension options, the interest rate, the collateral
provided for such Indebtedness and whether such Indebtedness is Recourse
Indebtedness or Non-Recourse Indebtedness;

 

(i)            simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, quarterly portfolio performance
data with respect to the Unencumbered Pool Assets and associated collateral,
including, without limitation, outstanding principal balances, any outstanding
delinquencies or defaults, amounts remaining to be funded with respect to Future
Advance Properties and the estimated date of the completion, and Prepayments in
whole or Prepayments in part;

 

(j)            promptly following Agent’s request, after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower and the Guarantors;

 

(k)           promptly upon the filing hereof, copies of any registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and any annual, quarterly or monthly reports and
other statements and reports which the Borrower shall file with the SEC, if any;

 

(l)            notice of any audits pending or threatened in writing where the
amount involved exceeds $1,000,000 with respect to any tax returns filed by the
Borrower or the Guarantors promptly following notice of such audit;

 

58

--------------------------------------------------------------------------------


 

(m)          promptly upon receipt thereof, copies of any and all notices of
default under any loan document securing or evidencing a mortgage loan made to
the Borrower or any of its Subsidiaries secured by a Lien on Real Estate, if
such mortgage loan (i) constitutes Recourse Indebtedness, (ii) constitutes
Indebtedness and individually or in the aggregate has an outstanding principal
balance in excess of $5,000,000.00, or (iii) has been accelerated;

 

(n)           within five (5) Business Days of receipt, copies of any written
claim made with respect to any Non-Recourse Exclusion individually or in the
aggregate in excess of $5,000,000.00; and

 

(o)           from time to time such other financial data and information in the
possession of the Borrower, the Guarantors or any of their respective
Subsidiaries (including without limitation auditors’ management letters, status
of litigation or investigations against the Borrower, any Guarantor or any of
their respective Subsidiaries and any settlement discussions relating thereto
(to the extent that disclosure of any such letters, litigation or investigation
status or settlement discussions would not waive any applicable privilege),
property inspection and environmental reports and information as to zoning and
other legal and regulatory changes affecting the Borrower, any Guarantor or any
of their respective Subsidiaries) as the Agent, or a Lender through the Agent,
may reasonably request.

 

The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower.  Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.”  Any material to be delivered pursuant to
this §7.1 may be delivered electronically directly to Agent and the Lenders
provided that such material is in a format reasonably acceptable to Agent, and
such material shall be deemed to have been delivered to Agent and the Lenders
upon Agent’s receipt thereof.  Upon the request of Agent, the Borrower shall
deliver paper copies thereof to Agent and the Lenders.  The Borrower and the
Guarantors authorize Agent and Arrangers to disseminate any such materials,
including without limitation the Information Materials through the use of
Intralinks, SyndTrak or any other electronic information dissemination system,
and the Borrower and the Guarantors release Agent, the Arrangers and the Lenders
from any liability in connection therewith.  Certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower, its Subsidiaries or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will identify that
portion of the Information Materials that may be distributed to the Public
Lenders and that (i) all such Information Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Information Materials “PUBLIC,” the Borrower shall be deemed to have authorized
the Agent, the Lenders and the Arrangers to treat such Information Materials as
not containing any material non-public information with respect to the Borrower,
its Subsidiaries, its Affiliates or their respective securities for purposes of
United

 

59

--------------------------------------------------------------------------------


 

States Federal and state securities laws (provided, however, that to the extent
such Information Materials constitute confidential information, they shall be
treated as provided in §14.18); (iii) all Information Materials marked “PUBLIC”
are permitted to be made available through a portion of any electronic
dissemination system designated “Public Investor” or a similar designation; and
(iv) the Agent and the Arrangers shall be entitled to treat any Information
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of any electronic dissemination system not designated “Public Investor”
or a similar designation.

 

§7.2        Other Information.

 

(a)           Defaults.  The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”.  If any Person shall
give any notice to the Borrower or a Guarantor of the existence of a claimed
default or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which the Borrower, any Guarantor or any of their respective Subsidiaries is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or have a Material Adverse Effect, the Borrower shall forthwith give
written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

 

(b)           Environmental Events.  The Borrower will give notice to the Agent
within ten (10) Business Days of becoming aware of (i) any potential or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law; (ii) any violation of any Environmental Law that
the Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a written notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case involves (A) an Unencumbered Pool Property, or (B) any other Real
Estate and could reasonably be expected to have a Material Adverse Effect.

 

(c)           Notification of Claims Against Unencumbered Pool Assets.  The
Borrower will give notice to the Agent in writing within ten (10) Business Days
of becoming aware of any material setoff, claims, withholdings or other defenses
to which any of the Unencumbered Pool Assets or Intercompany Loans are subject.

 

(d)           Notice of Litigation and Judgments.  The Borrower will give notice
to the Agent in writing within ten (10) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a

 

60

--------------------------------------------------------------------------------


 

Material Adverse Effect and stating the nature and status of such litigation or
proceedings.  The Borrower will give notice to the Agent, in writing, in form
and detail reasonably satisfactory to the Agent and each of the Lenders, within
ten (10) days of any judgment not covered by insurance, whether final or
otherwise, against the Borrower, any Guarantor or any of their respective
Subsidiaries in an amount in excess of $5,000,000.00.

 

(e)           ERISA.  The Borrower will give notice to the Agent within
ten (10) Business Days after the Borrower, any Guarantor or any ERISA Affiliate
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in §4043 of ERISA) with respect to any Guaranteed Pension Plan,
Multiemployer Plan or Employee Benefit Plan, or knows that the plan
administrator of any such plan has given or is required to give notice of any
such reportable event; (ii) gives a copy of any notice of complete or partial
withdrawal liability under Title IV of ERISA; or (iii) receives any notice from
the PBGC under Title IV or ERISA of an intent to terminate or appoint a trustee
to administer any such plan.

 

(f)            Defaults; Material Adverse Effects.  Borrower shall give notice
to the Agent (i) within ten (10) Business Days of Borrower or any Guarantor
becoming aware of any monetary default or delinquency in an amount equal to or
greater than ten percent (10%) of the aggregate rent and interest payable with
respect to the Unencumbered Pool Assets, and (ii) within ten (10) Business Days
of Borrower becoming aware of any Material Adverse Effect or any event or change
in circumstances which should reasonably be expected to have a Material Adverse
Effect.

 

(g)           Notification of Lenders.  Within five (5) Business Days after
receiving any notice under this §7.2, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

 

(h)           Credit Rating.  Borrower shall deliver to Agent, promptly upon
becoming aware thereof, notice of a change in the Credit Rating given by a
Rating Agency or any announcement that any rating is “under review” or that such
rating has been placed on a watch list or that any similar action has been taken
by a Rating Agency.

 

§7.3        Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

 

§7.4        Maintenance of Office.  The Borrower and the Guarantors will
maintain their chief executive office at 8501 E. Princess Drive, Suite 190,
Scottsdale, Arizona 85255, or at such other place in the United States of
America as the Borrower or the Guarantors shall designate upon thirty (30) days
prior written notice to the Agent and the Lenders, where notices, presentations
and demands to or upon the Borrower and the Guarantors in respect of the Loan
Documents may be given or made.

 

§7.5        Records and Accounts.  The Borrower and the Guarantors will
(a) keep, and cause each of its Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts

 

61

--------------------------------------------------------------------------------


 

and reserves for all taxes (including income taxes), depreciation and
amortization of its properties and the properties of its Subsidiaries,
contingencies and other reserves.  Neither the Borrower, the Guarantors nor any
of their respective Subsidiaries shall, without the prior written consent of the
Agent, (x) except as may be required by GAAP or other regulation or regulatory
agency, make any material change to the accounting policies/principles used by
such Person in preparing the financial statements and other information
described in §6.5 or §7.1, or (y) change its fiscal year.  Agent and the Lenders
acknowledge that Borrower’s fiscal year is a calendar year.

 

§7.6        Existence; Maintenance of Properties.

 

(a)           Except as permitted by §8.6(iii), the Borrower and the Guarantors
will, and will cause each of their respective Subsidiaries to, preserve and keep
in full force and effect their legal existence in the jurisdiction of its
incorporation or formation.  The Borrower and the Guarantors will preserve and
keep in full force all of their respective rights and franchises and those of
their Subsidiaries, the preservation of which is necessary to the conduct of
their business and the failure to have which could reasonably be expected to
have a Material Adverse Effect.  Borrower shall at all times comply with all
requirements and applicable laws and regulations necessary to maintain REIT
Status and shall continue to receive REIT Status.  The Borrower shall at all
times cause its common shares to be listed and traded on the New York Stock
Exchange or another national exchange reasonably approved by Agent.

 

(b)           The Borrower and the Guarantors (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted), and
(ii) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, except in the case of
either (i) and (ii) as they relate to properties that are not Unencumbered Pool
Properties, where such failure would not have a Material Adverse Effect.

 

§7.7        Insurance.  The Borrower and the Guarantors and their respective
Subsidiaries will, at their expense, procure and maintain insurance covering the
Borrower, the Guarantors and their respective Subsidiaries and the Real Estate
in such amounts and against such risks and casualties as are customary for
properties of similar character and location, due regard being given to the
insurance maintained by the Tenant and the type of improvements on the
properties, their construction, location, use and occupancy.

 

§7.8        Taxes; Liens.  The Borrower and the Guarantors will, and will cause
their respective Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become delinquent, all taxes, assessments
and other governmental charges imposed upon them or upon the Unencumbered Pool
Properties or the other Real Estate, sales and activities, or any part thereof,
or upon the income or profits therefrom as well as all claims for labor,
materials or supplies that if unpaid might by law become a lien or charge upon
any of its property or other Liens affecting any of the Unencumbered Pool Assets
or other property of the Borrower and the Guarantors or their respective
Subsidiaries (in each case, other than Liens permitted under this Agreement) and
all non-governmental assessments, levies, maintenance and other charges, whether
resulting from covenants, conditions and restrictions or otherwise, water

 

62

--------------------------------------------------------------------------------


 

and sewer rents, charges and assessments on any water stock, utility charges and
assessments and owner association dues, fees and levies, provided that any such
tax, assessment, charge or levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings which shall suspend the collection thereof with respect to such
property and the Borrower, such Guarantor or applicable Subsidiary shall not be
subject to any fine, suspension or loss of privileges or rights by reason of
such proceeding, neither such property nor any portion thereof or interest
therein would be in any danger of sale, forfeiture, loss or suspension of
operation by reason of such proceeding and the Borrower, such Guarantor or any
such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

 

§7.9        Inspection of Properties and Books.  The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense (to the extent provided for below) and upon
reasonable prior notice, to visit and inspect any of the Unencumbered Pool
Properties of the Borrower, the Guarantors or any of their respective
Subsidiaries (subject to the rights of tenants under their Leases), to examine
the books of account of the Borrower, the Guarantors and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, the Guarantors and their
respective Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall not be required to pay for such visits and inspections more
often than once in any twelve (12) month period.  The Lenders shall use good
faith efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the normal business operations of such
Persons.

 

§7.10      Compliance with Laws, Contracts, Licenses, and Permits.  The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, comply in all respects with (i) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including all truth in
lending, real estate settlement procedures and Environmental Laws, (ii) the
provisions of its corporate charter, partnership agreement, limited liability
company agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where failure so to comply
with either clause (i), (iii), (iv) or (v) could not reasonably be expected to
result in a Material Adverse Effect.  If any authorization, consent, approval,
permit or license from any officer, agency or instrumentality of any government
shall become necessary or required in order that the Borrower, the Guarantors or
their respective Subsidiaries may fulfill any of its obligations hereunder, the
Borrower, the Guarantors or such Subsidiary will promptly take or cause to be
taken all steps necessary to obtain such authorization, consent, approval,
permit or license and furnish the Agent and the Lenders with evidence thereof. 
The Borrower shall develop and

 

63

--------------------------------------------------------------------------------


 

implement such programs, policies and procedures as are necessary to comply with
the Patriot Act.

 

§7.11      Further Assurances.  The Borrower and the Guarantors will and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12      [Intentionally Omitted.].

 

§7.13      Business Operations.  The Borrower, the Guarantors and their
respective Subsidiaries shall operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and in compliance with the terms and
conditions of this Agreement and the Loan Documents.  The Borrower and the
Guarantors will not, and will not permit any Subsidiary to, directly or
indirectly, engage in any line of business other than financing, acquiring,
leasing, selling, servicing, developing or exchanging interests in commercial
real estate or interests in entities that own, develop, manage or operate
commercial real estate.

 

§7.14      Distributions of Income to Borrower.  The Borrower shall cause all of
its Subsidiaries (subject to applicable law, the terms of any loan documents
under which such Subsidiary is the borrower, and the terms of any organizational
documents of a joint venture with a Person that is not an Affiliate of Borrower
entered into in the ordinary course of business) to promptly distribute to the
Borrower (but not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements and tenant improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the course of its business consistent with its past practices.

 

§7.15      Plan Assets.  The Borrower, the Guarantors and each of their
respective Subsidiaries will do, or cause to be done, all things necessary to
ensure that none of its assets will be deemed to be Plan Assets at any time.

 

§7.16      Servicing.  Borrower shall service and collect, or shall cause the
Unencumbered Pool Assets and the Intercompany Loans, to be serviced and
collected, in all material respects in a legal, proper, prudent and customary
manner.  Neither Agent nor any Lender shall be responsible for the servicing,
administration, enforcement or collection of any Unencumbered Pool Asset or
Intercompany Loan.

 

§7.17      Maintenance of Property; Insurance.  Borrower shall keep or cause the
related operator of the Unencumbered Pool Properties to keep the related
Unencumbered Pool Property

 

64

--------------------------------------------------------------------------------


 

in good working order and condition.  Borrower shall maintain or cause the
related mortgagor under an Unencumbered Pool Asset or Intercompany Loan or
Tenant under a Lease as operator of the Unencumbered Pool Property to maintain
the insurance in form and amount as required under the related Unencumbered Pool
Documents or other documents evidencing or securing such Unencumbered Pool
Asset, Intercompany Loan or Lease of such Unencumbered Pool Property and shall
not reduce such coverage without the written consent of Agent, and shall also
maintain or cause the Tenant under the terms of the Lease to maintain such
insurance with financially sound and reputable insurance companies, and with
respect to property and risks of a character usually maintained by entities
engaged in the same or similar business similarly situated, against loss, damage
and liability of the kinds and in the amounts customarily maintained by such
entities.

 

§7.18      Breach of Representations and Warranties.  Upon discovery by Borrower
of any breach of any representation or warranty listed in Article VI (including
those set forth in Schedules 6.29, 6.30, 6.31 or 6.32), the Borrower shall
promptly give notice of such discovery to the Agent.

 

§7.19      Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely (a) for the payment of closing costs in connection with this Agreement,
(b) to finance capital expenditures and the repayment of Debt of the Borrower
and its Subsidiaries, and (c) to provide for the general working capital needs
of the Borrower and its Subsidiaries and for other general corporate purposes of
the Borrower and its Subsidiaries.

 

§7.20      Unencumbered Pool Asset Eligibility.

 

(a)           Borrower shall cause the Real Estate and related Hybrid Leases and
Qualifying Note Receivables, as applicable, included in the Unencumbered Pool
Assets and the calculation of the Unencumbered Pool Availability and included as
Unencumbered Pool Assets, and any related Intercompany Loans, to at all times
satisfy all of the following conditions:

 

(i)            the Unencumbered Pool Property shall be:

 

(A)          located within the 50 States of the United States or the District
of Columbia or, subject to the limitation in §7.20(a)(xxvi), Canada, and
improved by a completed and operating commercial income-producing property
100% leased to a single Tenant pursuant to a Triple Net Lease or a Double Net
Lease (provided that a separate lease at such Real Estate for ancillary space
such as a billboard or cellphone tower shall not cause such Real Estate to not
be considered 100% leased to a single Tenant, provided further that any revenue
from such ancillary lease shall not be included in Net Operating Income);

 

(B)          owned one hundred percent (100%) in fee simple or leased under a
Ground Lease by an Unencumbered Pool Asset Owner that is either (1) the borrower
under a Qualifying Note Receivable, and such borrower’s Real Estate is security
for a Qualifying Note Receivable pursuant to the applicable Unencumbered Pool
Documents, (2) a Hybrid Lease Fee Owner and the Tenant which is the owner of the
related Improvements and such Persons’ Real Estate (unless the Hybrid Lease Fee
Owner is a Guarantor) and Improvements are security for a Hybrid Lease pursuant
to the applicable Unencumbered Pool Documents, (3) a Wholly

 

65

--------------------------------------------------------------------------------


 

Owned Subsidiary of the Borrower which is structured as a single purpose,
bankruptcy remote entity and such Person’s Real Estate is security for an
Intercompany Loan pursuant to the applicable Unencumbered Pool Documents, or
(4) a Guarantor if such Unencumbered Pool Property is not subject to an
Intercompany Loan, a Qualifying Note Receivable or a Hybrid Lease; and

 

(C)          the Borrower shall own, directly or indirectly, free of any Lien
(other than Liens for taxes permitted by §8.3(i)(A) and Liens permitted
by §8.3(vii) and (xii) and customary restrictions on direct or indirect
transfers of equity interests in Unencumbered Pool Asset Owners included in the
Unencumbered Pool Documents), one hundred percent (100%) of the economic, voting
and beneficial interest of each Unencumbered Pool Asset Owner and shall control
all decisions of such Persons (other than (1) the Tenant that owns the
Improvements under a Hybrid Mortgage and (2) a borrower under a Qualifying Note
Receivable);

 

(ii)           such Unencumbered Pool Property shall be free and clear of all
Liens other than the Liens for taxes permitted in §§8.3(i)(A) and Liens
permitted by §§8.3(iv), (vii), (ix) (xi) and (xii) and the applicable
Intercompany Loan, Qualifying Note Receivable or Hybrid Lease, if any, and such
Real Estate shall not have applicable to it any Negative Pledge, and Borrower
directly, or indirectly through a Subsidiary, shall have the right to sell,
transfer or otherwise dispose of the applicable Intercompany Loan, Qualifying
Note Receivable or Hybrid Lease, if any, and such Real Estate without the need
to obtain the consent of any Person (provided that restrictions on transfer of
assets similar to those contained in this Agreement that are no more restrictive
than such restrictions shall not be considered a restriction on the Borrower’s
ability to transfer property for the purposes of this §7.20(a)(ii)); provided
that the limitations in this §7.20(a)(ii) with respect to restrictions on sale,
transfer, mortgage or assignment shall not apply to any agreement evidencing
other Unsecured Debt of the Borrower or its Subsidiaries permitted by this
Agreement which requires the use of the Intercompany Loan, Qualifying Note
Receivable, Hybrid Lease and such Real Estate as an unencumbered pool for other
Unsecured Debt and which contains financial covenants of a similar type to those
in §8.1(a) of this Agreement;

 

(iii)          none of the Unencumbered Pool Property shall have any material
environmental, structural, title or other defects and shall not be subject to
any condemnation proceeding, that in any event would give rise to a materially
adverse effect as to the value, use of, operation of or ability to sell or
finance such property;

 

(iv)          except pursuant to or with respect to a Future Advance Property
permitted by this Agreement, such Unencumbered Pool Property is not subject to
any ground-up construction or Material Renovation; provided that Real Estate
that is undergoing capital improvements by the Tenant which is not being
financed through a loan that is an Unencumbered Pool Asset or Intercompany Loan
(or otherwise directly or indirectly by Borrower or a Guarantor) which does not
constitute ground-up construction or a Material Renovation and to which the
Tenant assumes the role of primary builder and is liable for the cost thereof
(including any cost overruns) shall be permitted;

 

66

--------------------------------------------------------------------------------


 

(v)           each of the representations and warranties with respect to such
Unencumbered Pool Asset and Intercompany Loan (including without limitation
those set forth in Schedules 6.29, 6.30, 6.31 and 6.32) shall be true and
correct;

 

(vi)          no interest in any Unencumbered Pool Document shall have been
assigned to any Person (other than an assignment to Borrower or a Guarantor and
which assignment does not violate any other provision of this Agreement or cause
a representation to be untrue or incorrect) or pledged to any Person;

 

(vii)         the Unencumbered Pool Documents shall be owned one hundred
percent (100%) by the Borrower or a Guarantor free and clear of all
participation interests, Liens or other interests (other than Liens for taxes
permitted by §8.3(i)(A) and Liens permitted by §8.3(vii) and (xii)), shall be
held by the Borrower or Guarantor or a custodian acting solely on their behalf,
as applicable, with respect to such Unencumbered Pool Documents and the Borrower
or Guarantor shall be the sole beneficiary under the Unencumbered Pool Documents
for such Unencumbered Pool Asset or Intercompany Loan;

 

(viii)        the Unencumbered Pool Documents for Intercompany Loans shall be
Qualifying Intercompany Loan Documents, and for Qualifying Note Receivables of
the type described in clause (a) of the definition thereof and Hybrid Leases
shall be in form and substance satisfactory to Agent, and none of such documents
shall secure any note or other indebtedness that is not included in the
Unencumbered Pool Assets or that is not pursuant to an Intercompany Loan that is
only secured by Unencumbered Pool Properties.  All advances under any master
loan agreement included in the Unencumbered Pool Assets or that is pursuant to
an Intercompany Loan that is secured by Unencumbered Pool Properties shall be
made pursuant to the related master note (which is included in the Unencumbered
Pool Assets or is such Intercompany Loan) and not pursuant to any other
supplemental or separate note;

 

(ix)          the Unencumbered Pool Asset and Intercompany Loan, as applicable,
shall not be a Defaulted Loan or a Delinquent Loan;

 

(x)           the original principal balance of an Intercompany Loan and Hybrid
Lease shall be for 100% of the Appraised Value of the underlying Real Estate, or
if there is no Appraisal of such Real Estate, 100% of the undepreciated book
value (or contract price if the book value is not yet available) of the
applicable Real Estate (or if such Real Estate is owned by SIC, at least fifty
percent (50%) of the Appraised Value of the underlying Real Estate (or if there
is no Appraisal of such Real Estate, at least fifty percent (50%) of the
undepreciated book value (or contract price if the book value is not yet
available) of the applicable Real Estate)), and there shall have been no
Prepayment in whole or in part of the related Intercompany Loan or Hybrid Lease;

 

(xi)          the Unencumbered Pool Asset Owner that is a Subsidiary of Borrower
shall have no Indebtedness other than the applicable Intercompany Loan,
Qualifying Note Receivable or Hybrid Lease, other Indebtedness applicable to the
Real Estate and permitted under §8.2(b), (c), or (e) provided that if such
Subsidiary is also a Guarantor, such Guarantor shall have no Indebtedness other
than Indebtedness permitted under the last paragraph of §8.2, and Indebtedness
under the Intercompany Revolver provided that such Unencumbered Pool

 

67

--------------------------------------------------------------------------------


 

Asset Owner which is the borrower under the Intercompany Revolver is also a
borrower under an Intercompany Loan and is not a Guarantor, and the aggregate
Indebtedness under the Intercompany Loan and Intercompany Revolver does not
exceed the acquisition cost and expenses of the Real Estate owned by such
Unencumbered Pool Asset Owner;

 

(xii)         if an Unencumbered Pool Asset or Intercompany Loan is owned or
leased by a Guarantor, (A) the only assets of such Guarantor (other than SCA)
shall be Unencumbered Pool Assets included in the calculation of the
Unencumbered Pool Availability or such Intercompany Loan, and (B) the Borrower
shall own, directly or indirectly, free of any Lien (other than Liens for taxes
permitted by §8.3(i)(A), Liens permitted by §§8.3(vii) and (xii) and customary
restrictions on the transfer of equity interests in an Unencumbered Pool Asset
Owner contained in Unencumbered Pool Documents), one hundred percent (100%) of
the legal, equitable, economic, voting and beneficial interest of such Guarantor
and shall control, directly or indirectly, all decisions of such Guarantor;

 

(xiii)        [Intentionally Omitted];

 

(xiv)        with respect to any Unencumbered Pool Property owned or leased by a
Guarantor, such Guarantor shall have no Indebtedness other than Indebtedness
pursuant to the Loan Documents and other Indebtedness specifically permitted
by §8.2;

 

(xv)         the Unencumbered Pool Asset, Intercompany Loan and Unencumbered
Pool Documents shall satisfy each other condition in this Agreement and the
other Loan Documents applicable thereto;

 

(xvi)        the Unencumbered Pool Availability attributable to Unencumbered
Pool Properties subject to Qualifying Note Receivables shall not exceed an
amount equal to the greater of (A) ten percent (10%) of the Total Commitment and
(B) ten percent (10%) of the Unencumbered Pool Availability (notwithstanding the
foregoing, a failure to satisfy the requirements of this clause (xvi) shall not
result in any Unencumbered Pool Properties subject to Qualifying Note
Receivables not being included in the calculation of Unencumbered Pool
Availability, but any such Unencumbered Pool Availability in excess of such
limitation shall be excluded for purposes of calculating Unencumbered Pool
Availability);

 

(xvii)       such Unencumbered Pool Asset, has not been removed from the
calculation of the Unencumbered Pool Availability pursuant to §7.20(b),
(c) or (d); and

 

(xviii)      the aggregate amount to be funded under or with respect to the
Future Advance Properties included in the Unencumbered Pool Assets (A) in which
the applicable tenant continues normal business operations and which does not
involve ground-up construction shall not at any time exceed an amount equal to
the greater of (1) twenty percent (20%) of the Total Commitment and (2) twenty
percent (20%) of the Unencumbered Pool Availability, and (B) attributable to
Unencumbered Pool Properties which involve ground-up construction at the
Unencumbered Pool Property and the Tenant is not operating its business from
such Unencumbered Pool Property but is still paying rent shall not exceed an
amount equal to the greater of ten percent (10%) of the Total Commitment and
(2) ten percent (10%) of the Unencumbered Pool Availability; provided, however,
that the aggregate amount to be funded

 

68

--------------------------------------------------------------------------------


 

under clauses (A) and (B) above shall in no event in the aggregate exceed an
amount equal to the greater of (x) twenty percent (20%) of the Total Commitment
and (y) twenty percent (20%) of the Unencumbered Pool Availability;

 

(xix)        the Unencumbered Pool Availability attributable to any Unencumbered
Pool Assets occupied by any single tenant or any group of Affiliates thereof
shall not exceed an amount equal to the greater of (A) twenty percent (20%) of
the Total Commitment and (B) twenty percent (20%) of the Unencumbered Pool
Availability (such applicable amount, the “Single Tenant Limitation”); provided
that a single tenant may exceed the Single Tenant Limitation one time for a
period not exceeding two (2) consecutive calendar quarters; provided further
that a failure to satisfy the requirements of this clause (xix) shall not result
in any Unencumbered Pool Asset not being included in the calculation of
Unencumbered Pool Availability, but any value or income or other payments
accounting for more than the applicable Single Tenant Limitation shall be
excluded for purposes of calculating Unencumbered Pool Availability, and the
Appraised Value and book value of the related Unencumbered Pool Asset and the
Operating Cash Flow corresponding thereto shall be similarly excluded;

 

(xx)         the Unencumbered Pool Availability attributable to the Real Estate
associated with any Unencumbered Pool Assets located in any single State of the
United States or the District of Columbia shall not exceed an amount equal to
the greater of (A) thirty percent (30%) of the Total Commitment and (B) thirty
percent (30%) of the Unencumbered Pool Availability (notwithstanding the
foregoing, a failure to satisfy the requirements of this clause (xx) shall not
result in any Unencumbered Pool Asset not being included in the calculation of
Unencumbered Pool Availability, but any such Unencumbered Pool Availability in
excess of such limitation shall be excluded for purposes of calculating
Unencumbered Pool Availability, and the book value and Appraised Value of such
Real Estate and the Operating Cash Flow corresponding thereto shall be similarly
excluded);

 

(xxi)        there shall be at all times at least thirty-five (35) Unencumbered
Pool Properties included in the calculation of the Unencumbered Pool
Availability, and all the Unencumbered Pool Properties taken collectively will
at all times have an aggregate Appraised Value or undepreciated book value
(minus any writedowns or impairments), whichever is lower (provided that if no
Appraisal is required under this Agreement with respect to such Unencumbered
Pool Property, the book value shall be used), of not less than $300,000,000.00;

 

(xxii)       the Unencumbered Pool Availability attributable to Unencumbered
Pool Properties which have Tenants of the applicable real estate whose business
is classified within the same NAICS Industry Group shall not exceed an amount
equal to the greater of (A) thirty percent (30%) of the Total Commitment and
(B) thirty percent (30%) of the Unencumbered Pool Availability; provided that
the foregoing limit shall not apply to Tenants whose business is classified in
NAICS Industry Group 7225 (Restaurants and Other Eating Places) (notwithstanding
the foregoing, a failure to satisfy the requirements of this clause (xxii) shall
not result in any Unencumbered Pool Asset not being included in the calculation
of Unencumbered Pool Availability, but any such Unencumbered Pool Availability
in excess of such limitation shall be excluded for purposes of calculating
Unencumbered Pool Availability, and the book value and Appraised Value of the
Unencumbered Pool Property and the Operating Cash Flow corresponding thereto
shall be similarly excluded);

 

69

--------------------------------------------------------------------------------


 

(xxiii)      Agent shall have received Appraisals of the Unencumbered Pool
Properties contributing not less than seventy percent (70%) of the Unencumbered
Pool Availability;

 

(xxiv)     the Unencumbered Pool Availability attributable to Unencumbered Pool
Assets owned by SIC that are subject to an Intercompany Loan or Hybrid Lease
shall not exceed an amount equal to twenty percent (20%) of the Total Commitment
(notwithstanding the foregoing, a failure to satisfy the requirements of this
clause (xxiv) shall not result in any Unencumbered Pool Asset not being included
in the calculation of Unencumbered Pool Availability, but any such Unencumbered
Pool Availability in excess of such limit shall be excluded for purposes of
calculating Unencumbered Pool Availability, and the book value and Appraised
Value of such Real Estate and the Operating Cash Flow corresponding thereto
shall be similarly excluded);

 

(xxv)      The Borrower shall have delivered to the Agent an Unencumbered Pool
Asset Schedule including the Unencumbered Pool Asset in the calculation of
Unencumbered Pool Availability and the following conditions precedent shall be
satisfied:

 

(A)          prior to or contemporaneously with such addition, Borrower shall
have submitted to Agent an Unencumbered Pool Certificate, both adjusted to give
effect to such addition (but as to the Compliance Certificate, with only the
covenants in §8.1(a) and §8.1(e) prepared on a pro forma basis), shall certify
that the Unencumbered Pool Asset satisfies all conditions and requirements of
this Agreement to be included in the calculation of Unencumbered Pool
Availability, and shall certify that after giving effect to such addition, no
Default or Event of Default shall exist (including, without limitation, with
respect to the covenants in this §7.20 and in §8.1);

 

(B)          the Borrower and Guarantors, as applicable, shall have executed and
delivered to the Agent all Unencumbered Pool Qualification Documents, all of
which instruments, documents or agreements shall be in form and substance
reasonably satisfactory to the Agent;

 

(C)          after giving effect to the inclusion of such Unencumbered Pool
Asset, each of the representations and warranties made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents, or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects as of the time of the addition of such Unencumbered Pool Asset
in the Unencumbered Pool Assets, with the same effect as if made at and as of
that time, except to the extent of changes resulting from transactions permitted
by the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing (including, without limitation,
any Default under §7.20, §8.1(a) or §8.1(e)), and the Agent shall have received
a certificate of the Borrower to such effect; and

 

(D)          with respect to Real Estate subject to a Qualifying Note Receivable
of the type described in clause (a) of the definition thereof, the Agent shall
have

 

70

--------------------------------------------------------------------------------


 

approved such Qualifying Note Receivable for inclusion in the calculation of
Unencumbered Pool Availability.  The Agent may condition such approval on the
execution and delivery by Borrower of such supplemental representations,
warranties and covenants relating to such Qualifying Note Receivable as may be
required by the Agent; and

 

(xxvi)     the Unencumbered Pool Availability attributable to Unencumbered Pool
Properties that are located in Canada shall not exceed an amount equal to the
greater of (A) five percent (5%) of the Total Commitment and (B) five
percent (5%) of Unencumbered Pool Availability (notwithstanding the foregoing, a
failure to satisfy the requirements of this clause (xxvi) shall not result in
any Unencumbered Pool Asset not being included in the calculation of
Unencumbered Pool Availability, but any such Unencumbered Pool Availability in
excess of such limitation shall be excluded for purposes of calculating
Unencumbered Pool Availability, and the book value and Appraised Value of the
Unencumbered Pool Property and the Operating Cash Flow corresponding thereto
shall be similarly excluded).

 

(b)           In the event that all or any material portion of any Unencumbered
Pool Property included in the calculation of the Unencumbered Pool Availability
and not covered by adequate insurance shall be materially damaged or taken by
condemnation, then such property shall no longer be included in the calculation
of the Unencumbered Pool Availability unless and until (i) any damage to such
real estate is repaired or restored, such real estate becomes fully operational
and the Agent shall receive evidence satisfactory to the Agent of the value of
such real estate following such repair or restoration (both at such time and
prospectively) or (ii) Agent shall receive evidence satisfactory to the Agent
that the value of such real estate (both at such time and prospectively) shall
not be materially adversely affected by such damage or condemnation or Agent
shall approve a new value for such Real Estate to be used in the calculation of
Unencumbered Pool Availability.

 

(c)           Upon any asset ceasing to qualify to be included in the
calculation of the Unencumbered Pool Availability, such asset shall no longer be
included in the calculation of the Unencumbered Pool Availability.  Within
five (5) Business Days after any such disqualification, the Borrower shall
deliver to the Agent a certificate reflecting such disqualification, together
with the identity of the disqualified asset, a statement as to whether any
Default or Event of Default arises as a result of such disqualification, and a
calculation of the Unencumbered Pool Availability attributable to such asset. 
Simultaneously with the delivery of the items required above, the Borrower shall
deliver to the Agent a new Compliance Certificate and Unencumbered Pool
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.20,
§8.1(a) and §8.1(e).

 

(d)           In addition, the Borrower may voluntarily remove any Unencumbered
Pool Asset from the calculation of the Unencumbered Pool Availability provided
that no Default or Event of Default then exists or would, upon the occurrence of
such event or with passage of time, result from such removal, Borrower delivers
to Agent notice of such removal no later than five (5) Business Days prior to
date on which such removal is to be effected, together with a statement that no
Default or Event of Default then exists or would, upon the occurrence of such
event or with passage of time, result from such removal, the identity of the
Unencumbered Pool Asset being removed, and a calculation of the value
attributable to such Unencumbered Pool Asset.  Simultaneously with the delivery
of the items required above, the Borrower shall deliver

 

71

--------------------------------------------------------------------------------


 

to the Agent a pro forma Compliance Certificate and Unencumbered Pool
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.20, §§8.1(a),
and 8.1(e) (but with only the covenants in §8.1(a) and §8.1(e) prepared on a pro
forma basis).  As a condition to such removal, the Borrower shall pay to the
Agent for the account of the Lenders, or to the agent, trustee or other holders
of other Unsecured Debt, as determined by the Borrower in its sole discretion, a
release price, which payment shall be applied to reduce the outstanding
principal balance of the Loans or such other Unsecured Debt as provided in
§2.4(d), in an amount equal to the amount necessary (if any) to reduce the
outstanding principal balance of the Loans or such other Unsecured Debt so that
no violation of the covenant set forth in §8.1(a) or §8.1(e) shall occur, and if
such payment is not to be applied to the Loans, Borrower shall have given
evidence reasonably satisfactory to Agent of such payment.  Notwithstanding
anything herein to the contrary, Borrower may not remove any Unencumbered Pool
Document or Intercompany Loan (such as a master loan agreement or a note issued
pursuant thereto) from the calculation of Unencumbered Pool Availability if such
document relates to any other Unencumbered Pool Asset.

 

§7.21      Intentionally Omitted.

 

§7.22      Future Advance Properties.  Borrower and Guarantors shall perform all
of their obligations under or with respect to each Future Advance Property
(including any funding agreement) relating thereto.  Borrower shall not permit
any failure to fund under or with respect to a Future Advance Property or any
related agreement (including any funding agreement) to cause a default under a
Lease or permit the Tenant to exercise any remedies (including, without
limitation, any abatement, setoff or other reduction of rent) thereunder.

 

§7.23      UPREIT.  For the purposes of this Agreement, “UPREIT” means any
entity which would be consolidated with Borrower in accordance with GAAP which
(i) is organized as a limited partnership, (ii) is taxed as a partnership for
federal income tax purposes pursuant to the provisions of the Code, (iii) more
than ten percent of the Equity Interests of such entity are owned by Persons not
Affiliated with the Borrower, (iv) has Borrower as the sole general partner, and
(v) not less than a majority of the interests in such entity are owned by
Borrower.  Borrower shall not organize an UPREIT without the prior written
approval of the Majority Lenders and which approval may be conditioned upon,
among other things, such UPREIT becoming a co-borrower or guarantor with respect
to the Obligations and such changes and additional covenants to the Loan
Documents as the Majority Lenders may require as a condition to the organization
of the UPREIT by the Borrower.

 

§7.24      Sanctions Laws and Regulations.  The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, Unconsolidated Affiliate or other
Person (i) to fund any activities or business of or with any Designated Person,
or in any country or territory, that at the time of such funding is itself the
subject of territorial sanctions under applicable Sanctions Laws and
Regulations, (ii) in any manner that would result in a violation of applicable
Sanctions Laws and Regulations by any party to this Agreement, or (iii ) in any
manner that would cause the Borrower or any of its Subsidiaries to violate the
United States Foreign Corrupt Practices Act.  None of the funds or assets of the
Borrower that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries

 

72

--------------------------------------------------------------------------------


 

which are themselves the subject of territorial sanctions under applicable
Sanctions Laws and Regulations.  Borrower shall maintain policies and procedures
designed to promote and achieve compliance with Sanctions Laws and Regulations.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans:

 

§8.1        Financial Covenants.

 

(a)           Unencumbered Pool Availability.  The Borrower shall not at any
time permit the sum of the Outstanding Loans, plus the outstanding principal
balance of the Unsecured Debt, to be greater than the Unencumbered Pool
Availability.

 

(b)           Consolidated Total Indebtedness to Consolidated Total Adjusted
Asset Value.  The Borrower will not at any time permit the ratio of Consolidated
Total Indebtedness to Consolidated Total Adjusted Asset Value (expressed as a
percentage) to exceed sixty-five percent (65.0%).

 

(c)           Consolidated EBITDA to Consolidated Fixed Charges.  The Borrower
will not at any time permit the ratio of Consolidated EBITDA determined for the
most recently ended four (4) calendar quarters to Consolidated Fixed Charges for
the most recently ended four (4) calendar quarters, to be less than 1.50
to 1.00.

 

(d)           Minimum Consolidated Tangible Net Worth.  The Borrower will not at
any time permit Consolidated Tangible Net Worth to be less than the sum of
(i) $1,000,000,000.00, plus (ii) seventy-five percent (75%) of the sum of any
additional Net Offering Proceeds after September 22, 2015.

 

(e)           FCCR Coverage.

 

(i)            At all times the aggregate Weighted Average Aggregate FCCR of the
Unencumbered Pool Properties for the most recently ended four (4) calendar
quarters (subject to §8.1(e)(iii)) shall be greater than 1.50 to 1.00.

 

(ii)           For purposes of the calculation of Unit-Level FCCR and Master
Lease FCCR only, when calculating Unit-Level FCCR and Master Lease FCCR for any
Tenant that has not leased an Unencumbered Pool Property for four (4) full
calendar quarters, the operating results and rent expense of such Tenant
attributable to such Unencumbered Pool Property shall be calculated on an
annualized basis using the sum of (i) the actual historical operating results
and rent expense for the period that such Unencumbered Pool Property was leased
by such Tenant and (ii) the projected operating results and rent expense based
on contract rent for such Tenant and the expected future operating results at
such Unencumbered Pool Property determined by Borrower, and as approved by the
Agent, for the future period necessary to achieve four (4) calendar quarters of
results.

 

73

--------------------------------------------------------------------------------


 

(iii)          Notwithstanding the four (4) quarter test period specified
in §8.1(e)(i), in the event that the Tenant has leased an Unencumbered Pool
Property for four (4) full calendar quarters, such covenants shall be calculated
for the most recently ended four (4) calendar quarter period to the extent
financial information for such Tenant for such period is available.  If such
information is not available, such covenant shall be calculated based on if
operating results are not available for four (4) full calendar quarters, the
most recent financial information available for a period of not less than
eight (8) months nor more than twelve (12) months.

 

(iv)          Any Tenants whose Leases as of the date of the making of the
applicable Intercompany Loan, Hybrid Lease or Qualifying Note Receivable (or
with respect to an Unencumbered Pool Property that is not subject to an
Intercompany Loan, Hybrid Lease or Qualifying Note Receivable, the date of
acquisition of the applicable Real Estate), do not require such Tenant to report
information adequate to permit the calculation of the covenant pursuant to this
§8.1(e) shall be excluded from such calculation, provided that Borrower shall,
and shall cause its Subsidiaries to use commercially reasonable efforts to
require all Tenants to provide such information pursuant to the applicable
Lease.

 

§8.2        Restrictions on Indebtedness.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:

 

(a)           Indebtedness to the Lenders arising under any of the Loan
Documents;

 

(b)           current liabilities of the Borrower or its Subsidiaries incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;

 

(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.8;

 

(d)           Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;

 

(e)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

 

(f)            subject to the provisions of §8.1, Indebtedness of Borrower in
respect of Derivatives Contracts that are entered into in the ordinary course of
business and not for speculative purposes;

 

(g)           subject to the provisions of §8.1, Non-Recourse Indebtedness of
Subsidiaries of Borrower (other than any Guarantor) that is secured by Real
Estate and related assets (which may include the Equity Interests of
Subsidiaries that own Real Estate provided that such Real Estate is not an
Unencumbered Pool Property);

 

74

--------------------------------------------------------------------------------


 

(h)           subject to the provisions of §8.1, Secured Debt of Borrower that
is Recourse Indebtedness, provided that the aggregate amount of all such Secured
Debt that is Recourse Indebtedness shall not exceed ten percent (10%) of
Consolidated Total Adjusted Asset Value;

 

(i)            subject to the provisions of §8.1, Unsecured Debt of Borrower and
Guarantors; and

 

(j)            unsecured intercompany loans and advances to the extent permitted
by §8.4; provided that if Borrower or SCA is an obligor with respect to such
intercompany loan, such loan shall be subordinated in right and time of payment
to the Obligations pursuant to a subordination agreement satisfactory to Agent.

 

Notwithstanding anything in this Agreement to the contrary, (w) no Subsidiary of
Borrower which directly or indirectly owns an Unencumbered Pool Asset or
Intercompany Loan shall create, incur, assume, guarantee or be or remain liable,
contingently, with respect to any Indebtedness other than Indebtedness under the
applicable Intercompany Loan, subject to the terms of §7.20(a)(xi), Intercompany
Revolver, Hybrid Lease or Qualifying Note Receivable permitted by this Agreement
and the Indebtedness permitted under §8.2(b), (c) and (e), provided that if such
Subsidiary is also a Guarantor, such Guarantor shall have no Indebtedness other
than Indebtedness under §8.2(a),(b), (c), (e), (i) (to the extent permitted in
clause (i) and, as to SCA only, (j), (x) no Indebtedness which is a warehouse
facility, repurchase agreement (except as permitted by §8.4(f)) or similar
Indebtedness shall be permitted without the prior written consent of the
Required Lenders, (y) except as permitted by clause (z) below, no Indebtedness
(other than the Obligations) shall have any Unencumbered Pool
Asset, Intercompany Loan or direct or indirect ownership interest in any
Unencumbered Pool Asset, Intercompany Loan, Borrower, Hybrid Lease Fee Owner or
Guarantor as collateral, a borrowing base, unencumbered asset pool or similar
form of credit support for such Indebtedness, and (z) other Unsecured Debt of
Borrower permitted pursuant to §8.2(i) may have the Unencumbered Pool Assets and
Intercompany Loans as an unencumbered borrowing base, unencumbered asset pool or
similar unsecured form of credit support for such Indebtedness and may contain
restrictions on direct or indirect ownership of Guarantors and Hybrid Lease Fee
Owners, which restrictions are no more restrictive than the restrictions
contained in this Agreement.

 

§8.3        Restrictions on Liens, Etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, (a) create or incur or suffer to be created
or incurred or to exist any lien, security title, encumbrance, mortgage, deed of
trust, security deed, pledge, Negative Pledge, charge, restriction or other
security interest of any kind upon any of their respective property or assets of
any character whether now owned or hereafter acquired, or upon the income or
profits therefrom; (b) acquire any property or assets upon conditional sale or
other title retention or purchase money security agreement, device or
arrangement (or any financing lease having substantially the same economic
effect as any of the foregoing); (c) pledge, encumber or otherwise transfer as
part of a financing any accounts, contract rights, general intangibles, chattel
paper or instruments, with or without recourse; or (d) in the case of
securities, create or incur or suffer to be created or incurred any purchase
option, call or similar right with respect to such securities (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein,

 

75

--------------------------------------------------------------------------------


 

the Borrower or any such Subsidiary may create or incur or suffer to be created
or incurred or to exist:

 

(i)            (A) Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents
and (B) Liens on assets, other than (I) Unencumbered Pool Assets, Intercompany
Loan and Unencumbered Pool Documents and (II) any direct or indirect interest of
the Borrower, any Guarantor and any of their respective Subsidiaries in any
Guarantor, Unencumbered Pool Asset Owner or Hybrid Lease Fee Owner, in respect
of judgments permitted by §8.2(d);

 

(ii)           deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iii)          Liens consisting of mortgage liens on Real Estate, other than
Real Estate that constitutes an Unencumbered Pool Property or any interest
therein (including the rents, issues and profits therefrom), and related
personal property securing Indebtedness which is permitted by §8.2(g) or (h);

 

(iv)          encumbrances on Real Estate consisting of easements, tenant
leases, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Borrower or any such Subsidiary is a
party, and other non-monetary liens or encumbrances, which do not individually
or in the aggregate have a Material Adverse Effect;

 

(v)           cash deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), purchase contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(vi)          rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(vii)         Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations;

 

(viii)        Liens to secure Indebtedness permitted pursuant
to §8.2(g) and (h);

 

(ix)          the rights of tenants as tenants under leases and subleases of
Real Estate, in each case entered into in the ordinary course of business;

 

(x)           in the case of Equity Interests in Unconsolidated Affiliates,
buy/sell rights with respect to such Unconsolidated Affiliates contained in the
organizational agreements of such Unconsolidated Affiliate on customary terms
and conditions;

 

76

--------------------------------------------------------------------------------


 

(xi)          Liens created by the Unencumbered Pool Documents; and

 

(xii)         Permitted Unsecured Debt Restrictions.

 

Notwithstanding anything in this Agreement to the contrary, (a) no Unencumbered
Pool Asset Owner or Hybrid Lease Fee Owner shall, while its Real Estate is
included as an Unencumbered Pool Asset, create or incur or suffer to be created
or incurred or to exist any Lien other than Liens contemplated in §§8.3(i)(A),
(iv), (vii), (ix), (xi) and (xii), and (b) no Guarantor shall create or incur,
or suffer to be created or incurred or to exist, any Lien other than Liens
described in §§8.3(i)(A), (ii), (iv) (to the extent and with respect to any
Unencumbered Pool Property owned by such Guarantor), (v), (vi), (vii), (ix),
(xi) and (xii).

 

§8.4        Restrictions on Investments.  Neither the Borrower will, nor will it
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:

 

(a)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by Borrower
or such Subsidiary;

 

(b)           marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

(c)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000;

 

(d)           commercial paper assigned the highest rating by two or more
national credit rating agencies and maturing not more than ninety (90) days from
the date of creation thereof;

 

(e)           bonds or other obligations having a short term unsecured debt
rating of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term
debt rating of not less than A by S&P and A1 by Moody’s issued by or by
authority of any state of the United States, any territory or possession of the
United States, including the Commonwealth of Puerto Rico and agencies thereof,
or any political subdivision of any of the foregoing;

 

(f)            repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing subsection (a),
(b) or (c) with banks described in the foregoing subsection (c) or with
financial institutions or other corporations having total assets in excess of
$500,000,000; and

 

(g)           shares of so-called “money market funds” registered with the SEC
under any mutual fund or other registered investment company that qualifies as a
“money market fund”

 

77

--------------------------------------------------------------------------------


 

under Rule 2a-7 of the SEC, or any successor thereto which have total assets in
excess of $50,000,000.

 

(h)           Investments in Land Assets and Development Property;

 

(i)            Investments by Borrower in non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates;

 

(j)            Investments in Mortgage Note Receivables secured by completed
commercial single tenant income producing properties and other secured or
unsecured note receivables relating to loans with customers;

 

(k)           Investments in Wholly-Owned Subsidiaries (or Persons who upon the
consummation of such Investment will become Wholly-Owned Subsidiaries) including
Intercompany Loans and Intercompany Revolvers;

 

(l)            Investments in Qualifying Note Receivables and Real Estate (other
than Land Assets and Development Property);

 

(m)          loans and advances to employees of the Borrower and its
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $1,000,000;

 

(n)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(o)           Investments consisting of debt securities, equity securities and
other non-cash consideration received as consideration for a disposition
permitted by this Agreement;

 

(p)           Investments in Derivatives Contracts permitted by §8.11; and

 

(q)           other Investments not otherwise permitted hereunder in an
aggregate amount not to exceed $10,000,000 at any time outstanding.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and its Subsidiaries in the Investments described
in (x) §8.4(h), (i) and (j) exceed twenty-five percent (25%) of Consolidated
Total Adjusted Asset Value at any time or (y) §8.4(n) and (o) exceed five
percent (5%) of Consolidated Total Adjusted Asset Value.

 

For the purposes of this §8.4, the Investment of Borrower or its Subsidiaries in
any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of such Person’s pro rata share of any Investments
valued at the GAAP book value.

 

§8.5        Limiting Agreements.

 

(a)           Although neither the Borrower nor any Guarantor is required by
this Agreement to pledge any assets as collateral for the Obligations, neither
Borrower nor any of its

 

78

--------------------------------------------------------------------------------


 

Subsidiaries shall enter into, any agreement, instrument or transaction which
has or may have the effect of prohibiting or limiting Borrower’s or any
Guarantor’s ability to pledge to Agent any of the Unencumbered Pool Assets or
Intercompany Loans as security for the Obligations (provided that the
requirement to maintain the Unencumbered Pool Assets and Intercompany Loans
unencumbered to support Unsecured Debt permitted by this Agreement shall not
violate the foregoing covenant).  Borrower shall take, and shall cause its
Subsidiaries to take, such actions as are necessary to preserve the right and
ability of Borrower and Guarantors to pledge such assets as security for the
Obligations without any such pledge after the date hereof causing or permitting
the acceleration (after the giving of notice or the passage of time, or
otherwise) of any other Indebtedness of Borrower or any of its Subsidiaries. 
Notwithstanding anything to the contrary in this §8.5, the provisions of
this §8.5 shall not apply to any agreement evidencing Unsecured Debt of the
Borrower permitted pursuant to §8.2(i) which requires the use of the
Unencumbered Pool Assets or Intercompany Loans as a borrowing base for such
permitted Unsecured Debt or which contains financial covenants of a similar type
to those in §8.1(a) of this Agreement.

 

(b)           Borrower shall, upon demand, provide to the Agent such evidence as
the Agent may reasonably require to evidence compliance with this §8.5, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s or any
Guarantor’s ability to pledge the Unencumbered Pool Assets and Intercompany
Loans as security for Indebtedness, or which provide for the occurrence of a
default (after the giving of notice or the passage of time, or otherwise) if any
of the Unencumbered Pool Assets or Intercompany Loans are pledged in the future
as security for Indebtedness of the Borrower.

 

§8.6        Merger, Consolidation.  Other than with respect to or in connection
with any disposition permitted under §8.9, the Borrower will not, nor will it
permit any of its Subsidiaries to, become a party to any dissolution,
liquidation, disposition of all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Agent.  Notwithstanding the foregoing, so long as no Default or Event of Default
has occurred and is continuing immediately before and after giving effect
thereto, the following shall be permitted without the consent of the Agent or
any Lender: (i) the merger or consolidation of one or more of the Subsidiaries
of the Borrower with and into the Borrower (it being understood and agreed that
in any such event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower (provided that no such
merger or consolidation shall involve a Guarantor unless such Guarantor is the
surviving entity), (iii) dispositions permitted by §8.9, and (iv) the
liquidation or dissolution of any Subsidiary of the Borrower (but specifically
excluding any Guarantor) that does not own any assets so long as such Subsidiary
is not the owner of an Unencumbered Pool Asset or Intercompany Loan.

 

§8.7        Sale and Leaseback.  The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the

 

79

--------------------------------------------------------------------------------


 

Borrower or any such Subsidiary shall lease back such Real Estate without the
prior written consent of Agent, such consent not to be unreasonably withheld.

 

§8.8        Distributions.

 

(a)           The Borrower shall not pay any Distribution to the partners,
members or other owners of the Borrower, during any period of
four (4) consecutive calendar quarters to the extent that such Distribution
would cause the aggregate Distributions paid or declared during such period to
exceed ninety-five percent (95%) of Borrower’s Funds from Operations for such
period; and provided that the limitations contained in this §8.8(a) shall not
preclude the Borrower from making Distributions in an amount equal to the
minimum distributions required under the Code to maintain the REIT Status of
Borrower, or to avoid the payment of taxes imposed under Code
Section 857(b)(i) as evidenced by a certification of the principal financial or
accounting officer of Borrower containing calculations in detail reasonably
satisfactory in form and substance to the Agent.

 

(b)           If a Default or Event of Default shall have occurred and be
continuing, the Borrower shall make no Distributions to its partners, members or
other owners, other than Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of Borrower,
as evidenced by a certification of the principal financial or accounting officer
of Borrower containing calculations in detail reasonably satisfactory in form
and substance to the Agent.

 

(c)           Notwithstanding the foregoing, at any time when an Event of
Default under §10.1(f) or (g) shall have occurred, or the maturity of the
Obligations has been accelerated, the Borrower shall not make any Distributions
whatsoever, directly or indirectly.

 

§8.9        Asset Sales.  The Borrower will not, and will not permit its
Subsidiaries to, sell, transfer or otherwise dispose of any material asset other
than pursuant to a bona fide arm’s length transaction.  Neither the Borrower nor
any Subsidiary thereof shall in the aggregate sell, transfer or otherwise
dispose of any Real Estate or other assets in one transaction or a series of
transactions during any four (4) consecutive fiscal quarters in excess of an
amount equal to twenty percent (20%) of Consolidated Total Adjusted Asset Value
as at the beginning of such four (4) quarter period, except as the result of a
condemnation or casualty, without the prior written consent of Agent and the
Majority Lenders.

 

§8.10      Restriction on Prepayment of Indebtedness.  The Borrower will not,
and will not permit its Subsidiaries to, (a) during the existence of any Default
or Event of Default, prepay, redeem, defease, purchase or otherwise retire
(except for regularly scheduled installments of principal) the principal amount,
in whole or in part, of any Indebtedness other than the Obligations; provided,
that the foregoing shall not prohibit (x) the prepayment of Indebtedness which
is financed solely from the proceeds of a new loan or other debt instrument
which would otherwise be permitted by the terms of §8.2; and (y) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate (or the Equity Interests of the Single Asset Entity that owns
such Real Estate) securing such Indebtedness or proceeds resulting from a
casualty or condemnation relating to such Real Estate (and such insurance or
condemnation proceeds are not

 

80

--------------------------------------------------------------------------------


 

otherwise required by the terms of any applicable loan documents to be applied
to the restoration or rebuilding of such Real Estate); or (b) modify any
document evidencing any Indebtedness (other than the Obligations) to accelerate
the maturity date or required payments of principal of such Indebtedness during
the existence of an Event of Default.

 

§8.11                 Derivatives Contracts.  Neither the Borrower nor any of
its Subsidiaries shall contract, create, incur, assume or suffer to exist any
Derivatives Contracts except for interest rate swap, collar, cap or similar
agreements providing interest rate protection and currency swaps and currency
options made in the ordinary course of business and permitted pursuant to §8.1
and §8.2.

 

§8.12                 Transactions with Affiliates.  The Borrower shall not, and
shall not permit any of its Subsidiaries to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of the Borrower), except transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate;
provided that the foregoing restriction shall not apply to any Distribution
permitted hereunder.

 

§8.13                 Equity Pledges.  Borrower and the Guarantors will not
create or incur or suffer to be created or incurred any Lien (other than Liens
for taxes permitted by §8.3(i)(A) and Liens permitted by §8.3(vii),
(xi) and (xii)) on any of its direct or indirect legal, equitable or beneficial
interest in any Guarantor or any Subsidiary of Borrower or any Guarantor that is
an Unencumbered Pool Asset Owner or Hybrid Lease Fee Owner or owns an
Unencumbered Pool Asset or Intercompany Loan, including, without limitation, any
Distributions or rights to Distributions on account thereof.

 

§8.14                 Amendment of Unencumbered Pool Assets.

 

(a)                                 With respect to any Unencumbered Pool
Property, the Unencumbered Pool Asset Owner shall comply with all obligations as
landlord under the applicable Lease as and when required thereunder. Neither the
Borrower, the Guarantors nor any of their Subsidiaries shall have any obligation
to fund money to a Tenant under a Lease or any other agreement related to an
Unencumbered Pool Property, except as permitted by this Agreement.

 

(b)                                 Borrower and Guarantors shall comply with
all obligations of Borrower and Guarantors under the Unencumbered Pool Documents
as and when required thereunder.  The Borrower and the Guarantors acknowledge
and agree that any failure of the Unencumbered Pool Documents to require an
Unencumbered Pool Asset Owner or Hybrid Lease Fee Owner to perform an obligation
thereunder shall not limit, alter or impair the obligations of the Borrower and
the Guarantors hereunder.

 

(c)                                  The Borrower shall not, and shall not
permit any Guarantor, any servicer or any other Person to, abandon, alter,
amend, cancel, modify, release, relinquish, supplement, terminate or waive, or
enter into or give any agreement, approval or consent with respect to any of the
Restricted Unencumbered Pool Documents or any part thereof or any interest
therein or

 

81

--------------------------------------------------------------------------------


 

except as otherwise permitted in this §8.14 with respect to the related Lease,
any collateral for the obligations evidenced by the Restricted Unencumbered Pool
Documents, and any attempt to do so without the prior written consent of Agent
shall be void and ineffective.  Notwithstanding anything herein to the contrary,
Borrower, Guarantors or a servicer acting on their behalf may without the
approval of Agent (i) grant approvals or consents with respect to administrative
matters under the Restricted Unencumbered Pool Documents, (ii) approve requests
for advances under any escrows or reserves established under the Restricted
Unencumbered Pool Documents, fund advances pursuant to or with respect to Future
Advance Properties subject to Restricted Unencumbered Pool Documents and fund
such items in accordance with the terms of the applicable Restricted
Unencumbered Pool Documents and prudent lending practices, (iii) enter into or
consent to modifications of the Restricted Unencumbered Pool Documents that are
entered into in the ordinary course of business consistent with prudent lending
practices, provided that such modifications are not “Material Modifications” (as
hereinafter defined), and (iv) grant waivers or forbear from exercising its
rights under the Restricted Unencumbered Pool Documents in the ordinary course
of business consistent with prudent lending practices, provided that such
waivers or forbearances do not constitute a waiver of recurring future
compliance with a provision of the Restricted Unencumbered Pool Documents or are
not tantamount to an amendment of the Restricted Unencumbered Pool Documents
(except to the extent permitted in clause (iii) above) and such waiver or
forbearance would not affect or have an adverse impact on the Unencumbered Pool
Asset or Intercompany Loan or the collectability or value thereof or the rights
and benefits afforded to the Agent and the Lenders pursuant to the Loan
Documents with respect to such Restricted Unencumbered Pool Documents or affect
or have an adverse impact on the business, properties or operations of the
Borrower or such Guarantor with respect to such Restricted Unencumbered Pool
Documents (each such waiver or forbearance pursuant to this clause (iv) a
“Permitted Waiver or Forbearance”).  For the purposes hereof, a “Material
Modification” shall be any of the following: (A) any forgiveness, reduction,
waiver or forbearance from collection of any principal under any Restricted
Unencumbered Pool Document, or any interest thereon or fee payable with respect
thereto (or any amounts attributable thereto); (B) any reduction in, waiver of
or forbearance from collection of the rate of interest payable under any
Restricted Unencumbered Pool Document; (C) any extension of a maturity date or
postponement or extension of any date fixed for any payment of principal or
interest under any Restricted Unencumbered Pool Document; (D) any release of an
Unencumbered Pool Asset Owner or Hybrid Lease Fee Owner with respect to an
Restricted Unencumbered Pool Document or of any real property or other
collateral encumbered by an Restricted Unencumbered Pool Document; (E) the
modification of or forbearance from exercising rights under any release
provisions contained in any Restricted Unencumbered Pool Documents; (F) the
consent to the transfer to a party other than the Borrower or one of its Wholly
Owned Subsidiaries (which Subsidiary shall be a Guarantor if required by §5.10
or §7.20) or Lien on any Unencumbered Pool Property, or to a transfer or Lien of
any direct or indirect ownership interest in any Unencumbered Pool Asset Owner
or Hybrid Lease Fee Owner or waiver of or forbearance from exercising rights
under any provision restricting transfer or encumbrance of any Unencumbered Pool
Property, any direct or indirect interest in any Unencumbered Pool Asset Owner
or Hybrid Lease Fee Owner; (G) any modification of, waiver of, or forbearance
from exercising rights with respect to defaults, events of defaults, grace
periods, cure periods, or any financial covenants contained in any Restricted
Unencumbered Pool Document other than a Permitted Waiver or Forbearance; (H) any
waiver of or forbearance from

 

82

--------------------------------------------------------------------------------


 

exercising rights with respect to a monetary default involving an amount under
any Restricted Unencumbered Pool Documents or event of default or failure to
comply with a financial covenant; (I) any material modifications to the
Unencumbered Pool Property; (J) except as provided in §8.14(d), any consent or
approval of any modification, waiver, termination, cancellation, acceptance of
surrender or assignment of a Hybrid Lease, (K) any modification or waiver
relating to any provision cross-defaulting an Intercompany Loan to the Loan
Documents, or (L) any other modification, amendment, waiver, forbearance,
approval or consent under such Restricted Unencumbered Pool Documents that may
materially increase the obligations of the holder of such Restricted
Unencumbered Pool Documents, materially reduce the rights or benefits afforded
to such holder thereby, or affect or have an adverse impact on the Unencumbered
Pool Asset or Intercompany Loan or the collectability or value thereof or the
rights and benefits afforded to the Agent and the Lenders pursuant to the Loan
Documents with respect to the Restricted Unencumbered Pool Documents, or have an
adverse impact on the business, properties or operations of the Borrower or such
Guarantor with respect to the Restricted Unencumbered Pool Documents.

 

(d)                                 The Borrower, any Guarantor, any servicer or
any other Person may (i) enter into modifications and waivers with respect to
Qualifying Note Receivables, Hybrid Mortgages and the related Lease; provided
that any amendment or waiver which would affect the Contract Rent or Contract
Interest Payments shall be reflected in the calculation thereof and (ii) enter
into modification, waivers, and releases of Leases subject to such action not
causing a breach of any representation in this Agreement and provided further
that, without limiting the terms of §5.9 of this Agreement, Borrower shall
promptly notify Agent of any amendment or waiver of a Lease (1) that results in
the reduction, forgiveness, waiver, forbearance or deferral of any payment
obligation for a period in excess of twelve (12) months in an aggregate amount
equal to or greater than ten percent (10%) of the rent due under such Lease for
such period or (2) that reduces the term of the Lease, and Agent shall have the
right to order a new or updated Appraisal as provided in §5.9.

 

§8.15                 Partial Prepayments.  Neither Borrower, any Guarantor nor
any of their respective Subsidiaries shall, or shall permit to occur, any
partial Prepayment of an Intercompany Loan or Hybrid Lease.

 

§8.16                 Restrictions on Intercompany Transfers.  Other than as
expressly set forth in this Agreement, the Borrower shall not, and shall not
permit any Guarantor or any other Subsidiary (other than any Excluded
Subsidiary) to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to: (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (b) pay any Indebtedness owed to the Borrower or any other
Subsidiary; (c) make loans or advances to the Borrower or any other Subsidiary;
or (d) transfer any of its property or assets to the Borrower or any other
Subsidiary; other than (i) with respect to clauses (a) through (d), (1) those
encumbrances or restrictions contained in any Loan Document or existing by
reason of Applicable Law, (2) customary restrictions contained in the
organizational documents of any Subsidiary that is not a Wholly Owned Subsidiary
(but only to the extent applicable to the Equity Interest in such Subsidiary or
the assets of such Subsidiary) and (3) Negative Pledges or other Permitted
Unsecured Debt Restrictions contained in any agreement evidencing Unsecured Debt
permitted

 

83

--------------------------------------------------------------------------------


 

by this Agreement so long as such restrictions are substantially similar to, or
not more restrictive than, those contained in the Loan Documents or, (ii) with
respect to clause (d), (1) customary provisions restricting assignment of any
agreement entered into by the Borrower, any Guarantor or any other Subsidiary in
the ordinary course of business, (2) restrictions on transfer contained in any
agreement relating to the transfer, sale, conveyance or other disposition of a
Subsidiary or the assets of a Subsidiary permitted under this Agreement pending
such transfer, sale, conveyance or other disposition; provided that in any such
case, the restrictions apply only to the Subsidiary or the assets that are the
subject of such transfer, sale, conveyance or other disposition, (3) customary
non-assignment provisions or other customary restrictions on transfer arising
under licenses and other contracts entered into in the ordinary course of
business; provided, that such restrictions are limited to assets subject to such
licenses and contracts, and (4) restrictions on transfer contained in any
agreement evidencing Secured Debt secured by a Lien permitted by this Agreement
that the Borrower or a Subsidiary may create, incur, assume, or permit or suffer
to exist under this Agreement; provided that in any such case, the restrictions
apply only to the assets that are encumbered by such Lien.

 

ARTICLE IX
CONDITIONS PRECEDENT

 

§9.1                        Initial Conditions Precedent.  The obligation of the
Lenders to make the Loans shall be subject to the satisfaction or waiver of the
following initial conditions precedent:

 

(a)                                 Loan Documents.  Each of the Loan Documents,
including this Agreement, shall have been duly executed and delivered by the
respective parties thereto and shall be in full force and effect.  The Agent
shall have received a fully executed counterpart of each such document.

 

(b)                                 Certified Copies of Organizational
Documents.  The Agent shall have received from the Borrower and the Guarantors a
copy, certified as of a recent date by the appropriate officer of each State in
which such Person is organized and a duly authorized officer, partner or member
of such Person, as applicable, to be true and complete, of the partnership
agreement, corporate charter or operating agreement and/or other organizational
agreements of the Borrower and the Guarantors and its qualification to do
business, as applicable, as in effect on such date of certification.

 

(c)                                  Resolutions.  All action on the part of the
Borrower and the Guarantors, as applicable, necessary for the valid execution,
delivery and performance by such Person of this Agreement and the other Loan
Documents to which such Person is or is to become a party shall have been duly
and effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

(d)                                 Incumbency Certificate; Authorized Signers. 
The Agent shall have received from the Borrower and the Guarantors an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of such Person and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of such
Person, each of the Loan Documents to which such Person is or is to become a
party.  The Agent shall have also received from the Borrower a certificate,
dated as of the

 

84

--------------------------------------------------------------------------------


 

Closing Date, signed by a duly authorized representative of the Borrower and
giving the name and specimen signature of each Authorized Officer who shall be
authorized to make Loan Requests and Conversion/Continuation Requests and to
give notices and to take other action on behalf of the Borrower under the Loan
Documents.

 

(e)                                  Opinion of Counsel.  The Agent shall have
received an opinion addressed to the Lenders and the Agent and dated as of the
Closing Date from counsel to the Borrower and the Guarantors in form and
substance reasonably satisfactory to the Agent.

 

(f)                                   Payment of Fees.  The Borrower shall have
paid to the Agent the fees payable pursuant to §2.6.

 

(g)                                  Performance; No Default.  The Borrower and
the Guarantors shall have performed and complied with all terms and conditions
herein required to be performed or complied with by it on or prior to the
Closing Date, and on the Closing Date there shall exist no Default or Event of
Default.

 

(h)                                 Representations and Warranties.  The
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents or otherwise made by or on behalf of the Borrower, Guarantors and
their respective Subsidiaries in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the Closing Date.

 

(i)                                     Proceedings and Documents.  All
proceedings in connection with the transactions contemplated by this Agreement
and the other Loan Documents shall be reasonably satisfactory to the Agent and
the Agent’s counsel in form and substance, and the Agent shall have received all
information and such counterpart originals or certified copies of such documents
and such other certificates, opinions, assurances, consents, approvals or
documents as the Agent and the Agent’s counsel may reasonably require.

 

(j)                                    Unencumbered Pool Qualification
Documents.  The Unencumbered Pool Qualification Documents for each Unencumbered
Pool Asset included in the Unencumbered Pool Assets as of the Closing Date shall
have been delivered to the Agent at the Borrower’s expense and shall be in form
and substance reasonably satisfactory to the Agent (the Agent acknowledges that
it has received all such Unencumbered Pool Qualification Documents previously
delivered to KeyBank in its capacity as agent under the Revolving Credit
Agreement).

 

(k)                                 Compliance Certificate and Unencumbered Pool
Certificate.  The Agent shall have received a Compliance Certificate and an
Unencumbered Pool Certificate dated as of the date of the Closing Date
demonstrating compliance with each of the covenants calculated therein as of the
most recent calendar quarter for which Borrower has provided financial
statements under §6.5 adjusted in the best good faith estimate of Borrower as of
the Closing Date.

 

(l)                                     Appraisals.  The Agent shall have
received Appraisals of each of the Unencumbered Pool Properties to the extent
required by §7.20(a)(xxiii) in form and substance reasonably satisfactory to the
Agent.

 

85

--------------------------------------------------------------------------------


 

(m)                             Consents.  The Agent shall have received
evidence reasonably satisfactory to the Agent that all necessary stockholder,
partner, member or other consents required in connection with the consummation
of the transactions contemplated by this Agreement and the other Loan Documents
have been obtained.

 

(n)                                 [Intentionally Omitted.]

 

(o)                                 Commitments.  The Agent shall have received
Commitments from Lenders in an aggregate amount of not less than
$100,000,000.00.

 

(p)                                 Other.  The Agent shall have reviewed such
other documents, instruments, certificates, opinions, assurances, consents and
approvals as the Agent or the Agent’s Special Counsel may reasonably have
requested.

 

§9.2                        Conditions Precedent to All Loans.  The obligations
of the Lenders to make any Loan shall also be subject to the satisfaction of the
following conditions precedent:

 

(a)                                 Prior Conditions Satisfied.  All conditions
set forth in §9.1 shall continue to be satisfied.

 

(b)                                 Representations True; No Default.  The
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents shall be true and correct in all material respects on such date
as if made at such time, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date), and no Default or Event of Default
shall have occurred and be continuing.

 

(c)                                  Borrowing Documents.  The Agent shall have
received a fully completed Loan Request for such Loan and the other documents
and information as required by §2.1(c).

 

ARTICLE X
EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§10.1                 Events of Default.  Each of the following shall constitute
an Event of Default (“Events of Default” or, if the giving of notice or the
lapse of time or both is required, then, prior to such notice or lapse of time,
“Defaults”):

 

(a)                                 Default in Principal Payments.  The Borrower
shall fail to pay any principal of the Loans when the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

 

(b)                                 Default in Interest Payments.  The Borrower
shall fail to pay any interest on the Loans or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

 

86

--------------------------------------------------------------------------------


 

(c)                                  Default in Performance.

 

(i)                                     The Borrower shall fail to comply with
the covenant contained in §8.1(a) and such failure shall continue for
five (5) Business Days after such occurrence;

 

(ii)                                  The Borrower shall fail to perform any
other term, covenant or agreement contained in §8.1(b)-(e), and such failure,
with respect to §8.1(e) only, shall continue for ten (10) Business Days after
such occurrence;

 

(iii)                               The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subsections or
subclauses of this §10.1 or in the other Loan Documents);

 

(d)                                 Misrepresentations.  Any representation or
warranty made by or on behalf of the Borrower, any Guarantor or any of their
respective Subsidiaries in this Agreement or any other Loan Document, or any
report, certificate, financial statement, request for a Loan, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan or any of the other Loan Documents shall prove
to have been false in any material respect upon the date when made or deemed to
have been made or repeated;

 

(e)                                  Debt Cross-Defaults.  The Borrower, any
Guarantor or any of their respective Subsidiaries shall fail to pay when due
(including, without limitation, at maturity), or within any applicable period of
grace, any principal, interest or other amount on account of any obligation for
borrowed money or credit received or other Indebtedness (other than the Loans,
but including under any Derivatives Contract), or shall fail to observe or
perform any term, covenant or agreement contained in any agreement by which it
is bound, evidencing or securing any obligation for borrowed money or credit
received or other Indebtedness (including under any Derivatives Contract) for
such period of time as would permit (assuming the giving of appropriate notice
if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the termination or
other settlement of such obligation or require the repurchase of any assets;
provided that the events described in §10.1(e) shall not constitute an Event of
Default unless such failure to perform, together with other failures to perform
as described in §10.1(e), involve (x) Non-Recourse Indebtedness in the aggregate
in excess of $50,000,000.00, (y) Recourse Indebtedness in the aggregate in
excess of $25,000,000.00, or (z) Indebtedness under the Revolving Credit
Agreement;

 

(f)                                   Voluntary Bankruptcy Proceedings.  The
Borrower, any Guarantor or any of their respective Subsidiaries, (i) shall make
an assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator, receiver or similar official for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing; provided that the events described in
this §10.1(f) as to any Subsidiary of the Borrower that is not a Guarantor or
Unencumbered Pool Asset Owner shall not constitute an

 

87

--------------------------------------------------------------------------------


 

Event of Default unless the value of the assets of any such Subsidiary or
Subsidiaries that is not a Guarantor or Unencumbered Pool Asset Owner
(calculated, to the extent applicable, consistent with the calculation of
Consolidated Total Adjusted Asset Value) subject to an event or events described
in §10.1(f) and §10.1(g) exceeds $100,000,000.00 individually or in the
aggregate;

 

(g)                                  Involuntary Bankruptcy Proceedings.  (i) A
petition or application shall be filed for the appointment of a trustee or other
custodian, liquidator, receiver or similar official of the Borrower, any
Guarantor or any of their respective Subsidiaries or any substantial part of the
assets of any thereof, or a case or other proceeding shall be commenced against
any such Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within ninety (90)
days following the filing or commencement thereof; or (ii) a decree or order is
entered appointing a trustee, custodian, liquidator, receiver or similar
official for the Borrower, any Guarantor or any of their respective Subsidiaries
or adjudicating any such Person, bankrupt or insolvent, or approving a petition
in any such case or other proceeding, or a decree or order for relief is entered
in respect of any such Person in an involuntary case under foreign or federal
bankruptcy, insolvency, debtor relief or similar laws as now or hereafter
constituted provided that the events described in this §10.1(g) as to any
Subsidiary of the Borrower that is not a Guarantor or Unencumbered Pool Asset
Owner shall not constitute an Event of Default unless the value of the assets of
any such Subsidiary or Subsidiaries that is not a Guarantor or Unencumbered Pool
Asset Owner (calculated, to the extent applicable, consistent with the
calculation of Consolidated Total Adjusted Asset Value) subject to an event or
events described in §10.1(f) and §10.1(g) exceeds $100,000,000.00 individually
or in the aggregate;

 

(h)                                 Judgments.  There shall remain in force,
undischarged, unsatisfied and unstayed, for more than fifteen (15) days during
any calendar year, whether or not consecutive, one or more uninsured or unbonded
final judgments against the Borrower, any Guarantor or any of their respective
Subsidiaries that, either individually or in the aggregate, exceed
$10,000,000.00;

 

(i)                                     Revocation of Loan Documents.  Any of
the Loan Documents or the Contribution Agreement shall be canceled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or the
express prior written agreement, consent or approval of the Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents or the Contribution Agreement shall be
commenced by or on behalf of the Borrower or any Guarantor, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the Loan Documents or the Contribution Agreement
is illegal, invalid or unenforceable in accordance with the terms thereof;

 

(j)                                    [Intentionally Omitted.]

 

(k)                                 ERISA. With respect to any Guaranteed
Pension Plan, an ERISA Reportable Event shall have occurred and the Majority
Lenders shall have determined in their reasonable discretion that such event
reasonably could be expected to result in liability of the

 

88

--------------------------------------------------------------------------------


 

Borrower, any Guarantor or any of their respective Subsidiaries to the PBGC or
such Guaranteed Pension Plan in an aggregate amount exceeding $10,000,000.00 and
(x) such event in the circumstances occurring reasonably could constitute
grounds for the termination of such Guaranteed Pension Plan by the PBGC or for
the appointment by the appropriate United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (y) a trustee shall have been
appointed by the United States District Court to administer such Plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

 

(l)                                     [Intentionally Omitted.]

 

(m)                             Change of Control.  A Change of Control shall
occur.

 

§10.2                 Remedies Upon Event of Default.  Upon the occurrence of an
Event of Default:

 

(a)                                 Acceleration.  The Agent may, and, upon the
request of the Majority Lenders, shall by notice in writing to the Borrower
declare all amounts owing with respect to this Agreement, the Notes and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §10.1(f) or §10.1(g), all
such amounts shall become immediately due and payable automatically and without
any requirement of presentment, demand, protest or other notice of any kind from
any of the Lenders or the Agent, Borrower hereby expressly waiving any right to
notice of intent to accelerate and notice of acceleration.

 

(b)                                 Certain Cure Periods; Limitation of Cure
Periods.  Notwithstanding anything contained in §10.1 to the contrary, (i) no
Event of Default shall exist hereunder upon the occurrence of any failure
described in §10.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due, provided, however,
that Borrower shall not be entitled to receive more than two (2) grace or cure
periods in the aggregate pursuant to this clause (i) in any period of 365 days
ending on the date of any such occurrence of Default, and provided further, that
no such cure period shall apply to any payments due upon the maturity of the
Notes, (ii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §10.1(c)(iii) in the event that the Borrower cures (or
causes to be cured) such Default within thirty (30) days following receipt of
written notice of such default, provided that the provisions of this
clause (ii) shall not pertain to defaults consisting of, to any default (whether
of Borrower or any Subsidiary thereof) consisting of a failure to comply
with §7.1(c), §7.1(d), §7.20 (except as provided in §10.2(b)(iii) below), §7.21,
§8.2, §8.3, §8.5, §8.6, §8.8, §8.9, §8.10, §8.13, §8.14, §8.15, or to any
Default excluded from any provision of cure of defaults contained in any other
of the Loan Documents, and (iii) no Event of Default shall exist hereunder upon
the failure of Borrower to comply with §7.20(a)(xxiii) in the event that
Borrower cures such Default within thirty (30) days of the occurrence of such
Default.  In the event that there shall occur any Default under §7.20 that
affects only certain Unencumbered Pool Assets or Intercompany Loans or the
owner(s) thereof, then the Borrower may elect to cure such Default (so long as
no other Default or Event of Default would arise as a result) by electing to
have the Agent remove such Unencumbered Pool Assets or Intercompany Loans from
the calculation of the Unencumbered Pool Availability and by reducing, at the
sole discretion of the Borrower, either the outstanding Loans or other Unsecured
Debt (if necessary) so that no Default exists under this Agreement, in

 

89

--------------------------------------------------------------------------------


 

which event such removal and reduction shall be completed within
five (5) Business Days of the occurrence of such Default; and if such payment is
made to other Unsecured Debt, Borrower shall deliver to Agent evidence
reasonably satisfactory to Agent of such payment within such five (5) Business
Day period; and provided further that the option of Borrower to reduce other
Unsecured Debt provided above shall only be permitted if payment thereof would
be permitted at such time by §8.10 (provided that for purposes of this proviso,
the Default under §7.20 described above shall not in and of itself constitute a
Default or Event of Default for purposes of §8.10).

 

(c)                                  Termination of Commitments.  If any one or
more Events of Default specified in §10.1(f) or §10.1(g) shall occur, then
immediately and without any action on the part of the Agent or any Lender any
unused portion of the credit hereunder shall terminate and the Lenders shall be
relieved of all obligations to make Loans to the Borrower.  If any other Event
of Default shall have occurred, the Agent may, and upon the election of the
Majority Lenders, shall by notice to the Borrower terminate the obligation to
make Loans to the Borrower.  No termination under this §10.2(c) shall relieve
the Borrower or the Guarantors of their obligations to the Lenders arising under
this Agreement or the other Loan Documents.

 

(d)                                 Remedies.  In case any one or more Events of
Default shall have occurred and be continuing, and whether or not the Lenders
shall have accelerated the maturity of the Loans pursuant to §10.2, the Agent,
on behalf of the Lenders may, and upon the direction of the Majority Lenders,
shall proceed to protect and enforce their rights and remedies under this
Agreement, the Notes and/or any of the other Loan Documents by suit in equity,
action at law or other appropriate proceeding, including to the full extent
permitted by applicable law the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents, the
obtaining of the ex parte appointment of a receiver, and, if any amount shall
have become due, by declaration or otherwise, the enforcement of the payment
thereof.  No remedy herein conferred upon the Agent or the holder of any Note is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.  Notwithstanding the provisions of this Agreement providing that the
Loans may be evidenced by multiple Notes in favor of the Lenders, the Lenders
acknowledge and agree that only the Agent may exercise any remedies arising by
reason of a Default or Event of Default.  If the Borrower or the Guarantors fail
to perform any agreement or covenant contained in this Agreement or any of the
other Loan Documents beyond any applicable period for notice and cure, Agent may
itself perform, or cause to be performed, any agreement or covenant of such
Person contained in this Agreement or any of the other Loan Documents which such
Person shall fail to perform, and the out-of-pocket costs of such performance,
together with any reasonable expenses, including reasonable attorneys’ fees
actually incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrower and/or the Guarantors
upon demand and shall constitute a part of the Obligations and shall if not paid
within five (5) days after demand bear interest at the Default Rate.  In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower and the Guarantors shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees.

 

§10.3                 Allocation and Distribution of Proceeds.  In the event
that, following the occurrence and during the continuance of any Event of
Default, any monies are received in

 

90

--------------------------------------------------------------------------------


 

connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of the Borrower or the
Guarantors, such monies shall be distributed for application as follows:

 

(a)                                 First, to the payment of, or (as the case
may be) the reimbursement of the Agent for or in respect of, all reasonable
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid or incurred or sustained by the Agent in connection with the collection of
such monies by the Agent, for the exercise, protection or enforcement by the
Agent of all or any of the rights, remedies, powers and privileges of the Agent
or the Lenders under this Agreement or any of the other Loan Documents or in
support of any provision of adequate indemnity to the Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Agent or the Lenders to such monies;

 

(b)                                 Second, to all other Obligations (including
any interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Majority Lenders shall determine;
provided, that (i) distributions in respect of such other Obligations shall
include, on a pari passu basis, any Agent’s fee payable pursuant to §2.6;
(ii) in the event that any Lender is a Defaulting Lender, payments to such
Lender shall be governed by §5.7, and (iii) except as otherwise provided in
clause (iii), Obligations owing to the Lenders with respect to each type of
Obligation such as interest, principal, fees and expenses shall be made among
the Lenders, pro rata; and provided, further that the Majority Lenders may in
their discretion make proper allowance to take into account any Obligations not
then due and payable; and

 

(c)                                  Third, the excess, if any, shall be
returned to the Borrower or to such other Persons as are entitled thereto.

 

§10.4                 Rescission of Acceleration by Majority Lenders.  If at any
time after acceleration of the maturity of the Loans and the other Obligations,
the Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
applicable law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Majority Lenders, then by written notice to the Borrower, the Majority Lenders
may elect, in the sole and absolute discretion of such Majority Lenders, to
rescind and annul the acceleration and its consequences provided that such
rescission or annulment does not relate to a matter requiring the approval of
each affected Lender under §14.9.  The provisions of the preceding sentence are
intended merely to bind all of the Lenders to a decision which may be made at
the election of the Majority Lenders, and are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are satisfied.

 

91

--------------------------------------------------------------------------------


 

ARTICLE XI
SETOFF

 

§11.1                 Setoff.  In addition to any rights of the Lenders under
applicable law, during the continuance of any Event of Default, any deposits
(general or specific, time or demand, provisional or final, regardless of
currency, maturity, or the branch where such deposits are held) or other sums
credited by or due from any Lender to the Borrower or any Guarantor and any
securities or other property of the Borrower or any Guarantor in the possession
of such Lender may, without notice to the Borrower or the Guarantors (any such
notice being expressly waived by the Borrower and the Guarantors) but with the
prior written approval of Agent, be applied to or set off against the payment of
Obligations and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of the
Borrower or any Guarantor to such Lender under the Loan Documents; provided that
with respect to Borrower’s commercial banking accounts with Wells Fargo Bank,
National Association, Wells Fargo Bank, National Association shall not exercise
such right pursuant to this Agreement unless an Event of Default under §10.1(a),
(b), (f) or (g) shall have occurred or the maturity of the Obligations has been
accelerated.  Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or a Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.  In the event
that any Defaulting Lender shall exercise any such right of setoff, (a) all
amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of this Agreement and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Agent and the Lenders, and
(b) the Defaulting Lender shall provide promptly to the Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

ARTICLE XII
THE AGENT

 

§12.1                 Authorization.  The Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Lender or to create an
agency or fiduciary relationship.  Agent shall act as the contractual
representative of the Lenders hereunder, and notwithstanding the use of the term
“Agent”, it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any

 

92

--------------------------------------------------------------------------------


 

Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. 
The Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

 

§12.2                 Employees and Agents.  The Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents.  The
Agent may utilize the services of such Persons as the Agent may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

 

§12.3                 No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable for
(a) any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Majority Lenders or Required Lenders (or such other number or percentage
of Lenders as shall be necessary under the Loan Documents), as applicable.  The
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, unless the Agent has received notice from a Lender
or the Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

 

§12.4                 No Representations.  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes or
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein, or any
agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of the Borrower, any Guarantor or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents.  The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, any Guarantor, or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete.  The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrower, the Guarantors or any
of their respective Subsidiaries, or the value of any collateral or any other
assets of the Borrower, the Guarantors or any of their respective Subsidiaries. 
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other

 

93

--------------------------------------------------------------------------------


 

Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, based upon such information
and documents as it deems appropriate at the time, continue to make its own
credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents.  Agent’s Special Counsel has only
represented Agent and KeyBank in connection with the Loan Documents and the only
attorney client relationship or duty of care is between Agent’s Special Counsel
and Agent or KeyBank.  Each Lender has been independently represented by
separate counsel on all matters regarding the Loan Documents.

 

§12.5                 Payments.

 

(a)                                 A payment by the Borrower or the Guarantors
to the Agent hereunder or under any of the other Loan Documents for the account
of any Lender shall constitute a payment to such Lender.  The Agent agrees to
distribute to each Lender not later than one Business Day after the Agent’s
receipt of good funds, determined in accordance with the Agent’s customary
practices, such Lender’s pro rata share of payments received by the Agent for
the account of the Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, each payment by
the Borrower hereunder shall be applied in accordance with §5.7(d).

 

(b)                                 If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court. 
In the event that the Agent shall refrain from making any distribution of any
amount received by it as provided in this §12.5(b), the Agent shall endeavor to
hold such amounts in an interest bearing account and at such time as such
amounts may be distributed to the Lenders, the Agent shall distribute to each
Lender, based on their respective Commitment Percentages, its pro rata share of
the interest or other earnings from such deposited amount.

 

§12.6                 Holders of Notes.  Subject to the terms of Article XIII,
the Agent may deem and treat the payee of any Note as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee
or transferee.

 

§12.7                 Indemnity.  The Lenders ratably agree hereby to indemnify
and hold harmless the Agent (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so) from and against any
and all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Agent has not
been reimbursed by the Borrower as required by §14.15), and liabilities of every
nature and character arising out of or related to this Agreement, the Notes, or
any of the other Loan

 

94

--------------------------------------------------------------------------------


 

Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods.  The agreements in this §12.7 shall
survive the payment of all amounts payable under the Loan Documents.

 

§12.8                 Agent as Lender.  In its individual capacity, KeyBank
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Loans made by it, and as the holder of any of
the Notes as it would have were it not also the Agent.

 

§12.9                 Resignation.  The Agent may resign at any time by giving
thirty (30) calendar days’ prior written notice thereof to the Lenders and the
Borrower.  Upon any such resignation, the Majority Lenders, subject to the terms
of §13.1, shall have the right to appoint as a successor Agent, any Lender or
any bank whose senior debt obligations are rated not less than “A3” or its
equivalent by Moody’s or not less than “A-” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00.  Unless a Default or Event of
Default shall have occurred and be continuing, such successor Agent shall be
reasonably acceptable to the Borrower.  If no successor Agent shall have been
appointed and shall have accepted such appointment within ten (10) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00. 
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder as Agent. 
After any retiring Agent’s resignation, the provisions of this Agreement and the
other Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.  Upon
any change in the Agent under this Agreement, the resigning Agent shall execute
such assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning Agent.

 

§12.10          Duties in the Case of Enforcement.  In case one or more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent may and, if
(a) so requested by the Majority Lenders and (b) the Lenders have provided to
the Agent such additional indemnities and assurances in accordance with their
respective Commitment Percentages against expenses and liabilities as the Agent
may reasonably request, shall proceed to exercise all or any legal and equitable
and other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.  Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action.  Each Lender shall, within thirty (30) days of request

 

95

--------------------------------------------------------------------------------


 

therefor, pay to the Agent its Commitment Percentage of the reasonable costs
incurred by the Agent in taking any such actions hereunder to the extent that
such costs shall not be promptly reimbursed to the Agent by the Borrower within
such period.  The Majority Lenders may direct the Agent in writing as to the
method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, except to the extent that
any of the same shall be directly caused by the Agent’s willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable under the UCC as enacted in
any applicable jurisdiction.

 

§12.11          Agent May File Proofs of Claim.  In the event a bankruptcy or
other insolvency proceeding is commenced by or against Borrower or the
Guarantors, the Agent shall have the sole and exclusive right to file and pursue
a joint proof of claim on behalf of all Lenders.  Any votes with respect to such
claims or otherwise with respect to such proceedings shall be subject to the
vote of the Majority Lenders, Required Lenders or all of the Lenders as required
by this Agreement.  Each Lender irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings unless Agent fails to file such
claim within thirty (30) days after receipt of written notice from the Majority
Lenders requesting that Agent file such proof of claim.

 

§12.12          Reliance by Agent.  The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  The Agent may consult with legal counsel (who may be
counsel for the Borrower and/or the Guarantors), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

§12.13          Approvals.

 

(a)                                 If consent is required for some action under
this Agreement, or except as otherwise provided herein an approval of the
affected Lenders, all Lenders, the Majority Lenders or Required Lenders is
required or permitted under this Agreement, each Lender agrees to give the
Agent, within ten (10) days of receipt of the written request for action
together with all reasonably requested information related thereto requested by
such Lender (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof.  To the extent that any Lender does not approve any

 

96

--------------------------------------------------------------------------------


 

recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender.  If the Agent submits to the
Lenders a written request for consent with respect to this Agreement and any
Lender fails to provide Directions within ten (10) days after such Lender
receives from the Agent such initial request for Directions together with all
reasonably requested information related thereto, then Agent shall make a second
request for approval, which approval shall include the following in all capital,
bolded, block letters on the first page thereof:

 

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT.  FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within
five (5) Business Days after the Lender receives from the Agent such second
request, then any Lender’s failure to respond to a request for Directions within
the required time period shall be deemed to constitute a Direction to take such
requested action.

 

(b)                                 In the event that any recommendation is not
approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by Agent (a “Subsequent Approval Request”),
then for the purposes of this paragraph each Lender shall be required to respond
to a Subsequent Approval Request within five (5) Business Days of receipt of
such request.

 

If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:

 

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT.  FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.

 

(c)                                  Each request by Agent for a Direction shall
include Agent’s recommended course of action or determination.  Notices given by
Agent pursuant to this §12.13 may be given through the use of Intralinks,
Syndtrak or another electronic information dissemination system.  Agent and each
Lender shall be entitled to assume that any officer of the other Lenders
delivering any notice, consent, certificate or other writing is authorized to
give such notice, consent, certificate or other writing unless Agent and such
other Lenders have otherwise been notified in writing.  Notwithstanding anything
in this §12.13 to the contrary, any matter requiring all Lenders’ or each
affected Lender’s approval or consent shall not be deemed given by a

 

97

--------------------------------------------------------------------------------


 

Lender as a result of such Lender’s failure to respond to any approval or
consent request within any applicable reply period.

 

§12.14          Borrower Not Beneficiary.  Except for the provisions of §12.9
relating to the appointment of a successor Agent, the provisions of this
Article XII are solely for the benefit of the Agent and the Lenders, may not be
enforced by the Borrower, and except for the provisions of §12.9, may be
modified or waived without the approval or consent of the Borrower.

 

ARTICLE XIII
ASSIGNMENT AND PARTICIPATION

 

§13.1                 Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more banks or other entities (but not
to any natural person) all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment Percentage
and Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent and, so long as no Default or
Event of Default exists hereunder, the Borrower shall have each given its prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed, and if the Borrower does not respond to any such request
for consent within five (5) Business Days, Borrower shall be deemed to have
consented (provided that such consent shall not be required for any assignment
to another Lender, to a Related Fund, to a lender or an Affiliate of a Lender
which controls, is controlled by or is under common control with the assigning
Lender or to a wholly-owned Subsidiary of such Lender), (b) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement with respect to the
Commitment in the event an interest in the Loans is assigned, (c) the parties to
such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined) an Assignment and Acceptance Agreement in the
form of Exhibit G attached hereto, together with any Notes subject to such
assignment, (d) in no event shall any assignment be to the Borrower or any of
the Guarantors or any of their respective Subsidiaries or Affiliates or be to a
Defaulting Lender or an Affiliate of a Defaulting Lender, (e) [reserved], and
(f) such assignee shall acquire an interest in the Loans of not less than
$5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or if
less, the remaining Loans of the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, the Borrower.  Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder, (ii) the assigning Lender shall, upon payment to the Agent of the
registration fee referred to in §13.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to reflect
such assignment.  In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is the Borrower or a Guarantor or any of their respective
Subsidiaries or Affiliates and whether such assignee is a Defaulting Lender or
an Affiliate of a Defaulting Lender.  In connection with any assignment of
rights and obligations of any Defaulting Lender, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional

 

98

--------------------------------------------------------------------------------


 

payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or actions, including funding, with the consent of the
Borrower and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans in accordance
with its Commitment Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.  Any assignment by a Lender that does not comply with the
terms of this §13.1 shall be given the effect of a participation pursuant
to §13.4 to the extent the terms of §13.4 are otherwise not violated.

 

§13.2                 Register.  The Agent shall maintain on behalf of the
Borrower a copy of each assignment delivered to it and a register or similar
list (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment Percentages of and principal amount of the Loans
owing to the Lenders from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice.  Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.00.

 

§13.3                 New Notes.  Upon its receipt of an Assignment and
Acceptance Agreement executed by the parties to such assignment, together with
each Note subject to such assignment, the Agent shall record the information
contained therein in the Register.  Within five (5) Business Days after receipt
of notice of such assignment from Agent, the Borrower, at its own expense, shall
execute and deliver to the Agent, in exchange for each surrendered Note, a new
Note to the order of such assignee in an amount equal to the amount assigned to
such assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.

 

§13.4                 Participations.  Each Lender may sell participations to
one or more Lenders or other entities (but not to any natural person) in all or
a portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents; provided that (a) any such sale or participation shall not
affect the rights and duties of the selling Lender hereunder, (b) such
participation shall not entitle such participant to any rights or privileges
under this Agreement or any Loan Documents, including without limitation, rights
granted to the Lenders under §4.1,

 

99

--------------------------------------------------------------------------------


 

§4.2, §4.5 and Article XI, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower or the
Guarantors, (e) such sale is effected in accordance with all applicable laws,
and (f) such participant shall not be the Borrower or a Guarantor or any of
their respective Subsidiaries or Affiliates and shall not be a Defaulting Lender
or an Affiliate of a Defaulting Lender; provided, however, such Lender may agree
with the participant that it will not, without the consent of the participant,
agree to (i) increase, or extend the term or extend the time or waive any
requirement for the reduction or termination of, such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal of or interest on the
Loans or portions thereof owing to such Lender, (iii) reduce the amount of any
such payment of principal, (iv) reduce the rate at which interest is payable
thereon, or (v) release a Guarantor (except as provided in this Agreement). 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans or its other obligations under
any Loan Documents) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

§13.5                 Pledge by Lender.  Any Lender may at any time pledge all
or any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as
the Agent may approve to secure obligations of such Lenders.  No such pledge or
the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§13.6                 No Assignment by Borrower or the Guarantors.  Neither the
Borrower nor the Guarantors shall assign or transfer any of their rights or
obligations under this Agreement or the other Loan Documents without the prior
written consent of each of the Lenders.

 

§13.7                 Mandatory Assignment.  In the event the Borrower requests
that certain amendments, modifications or waivers be made to this Agreement or
any of the other Loan Documents which request requires approval of all of the
Lenders or all of the Lenders directly affected thereby and is approved by the
Majority Lenders, but is not approved by one or more of the Lenders (any such
non-consenting Lender shall hereafter be referred to as the “Non-Consenting
Lender”), then, within thirty (30) Business Days after the Borrower’s receipt of
notice of such disapproval by such Non-Consenting Lender, the Borrower shall
have the right as to such Non-Consenting Lender, to be exercised by delivery of
written notice delivered to the Agent and the Non-Consenting Lender within
thirty (30) Business Days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment.  The Agent shall

 

100

--------------------------------------------------------------------------------


 

promptly notify the remaining Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitment, pro rata
based upon their relevant Commitment Percentages, of the Non-Consenting Lender
(or if any of such Lenders does not elect to purchase its pro rata share, then
to such remaining Lenders in such proportion as approved by the Agent).  In the
event that the Lenders do not elect to acquire all of the Non-Consenting
Lender’s Commitment, then the Agent shall endeavor to find a new Lender or
Lenders to acquire such remaining Commitment.  Upon any such purchase of the
Commitment of the Non-Consenting Lender, the Non-Consenting Lender’s interests
in the Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including, without limitation, an
Assignment and Acceptance Agreement in the form attached hereto as Exhibit G and
such Non-Consenting Lender’s original Note.  The purchase price for the
Non-Consenting Lender’s Commitment shall equal any and all amounts outstanding
and owed by Borrower to the Non-Consenting Lender, including principal and all
accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §2.3(c) which would be owed to such Non-Consenting Lender if the
Loans were to be repaid in full on the date of such purchase of the
Non-Consenting Lender’s Commitment (provided that the Borrower may pay to such
Non-Consenting Lender any interest, fees or other amounts (other than principal)
owing to such Non-Consenting Lender).

 

§13.8                 Amendments to Loan Documents.  Upon any such assignment,
the Borrower and the Guarantors shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.

 

§13.9                 Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Lender.

 

§13.10          No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Agent, it will not make any assignment
hereunder in any manner under any circumstances that would require registration
or qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
any other jurisdiction.

 

ARTICLE XIV
MISCELLANEOUS

 

§14.1                 Notices.

 

(a)                                 Each notice, demand, election or request
provided for or permitted to be given pursuant to this Agreement (hereinafter in
this Article XIV referred to as “Notice”) must be in writing and shall be deemed
to have been properly given or served by personal delivery or by sending same by
overnight courier or by depositing same in the United States Mail, postpaid and
registered or certified, return receipt requested, or as expressly permitted
herein, by telegraph, telecopy, electronic mail, telefax or telex, and addressed
as follows:

 

If to the Agent or KeyBank:

 

101

--------------------------------------------------------------------------------


 

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Real Estate Capital Services

 

With a copy to:

 

KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia  30328
Attn:  James Komperda
Telecopy No.:  (770) 510-2195
Email:  james_k_komperda@keybank.com

 

and

 

Dentons US LLP
Suite 5300, 303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198
Email:  bill.timmons@dentons.com

 

If to the Borrower:

 

STORE Capital Corporation
8501 E. Princess Drive, Suite 190
Scottsdale, Arizona  85255
Attn:  Michael T. Bennett
Telecopy No.:  (480) 256-1101
Email: mbennett@storecapital.com

 

With a copy to:

 

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California  92130
Attn:  Sony Ben-Moshe
Telecopy No.:  (858) 523-5450
Email:  sony.ben-moshe@lw.com

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender. 
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt, or if sent by electronic
mail, as provided in §14.1(c).  The time period in which a response to such
Notice must be given or any action

 

102

--------------------------------------------------------------------------------


 

taken with respect thereto (if any), however, shall commence to run from the
date of receipt if personally delivered or sent by overnight courier, or if so
deposited in the United States Mail, the earlier of three (3) Business Days
following such deposit or the date of receipt as disclosed on the return
receipt.  Rejection or other refusal to accept or the inability to deliver
because of changed address for which no notice was given shall be deemed to be
receipt of the Notice sent.  By giving at least fifteen (15) days prior Notice
thereof, the Borrower, a Lender or Agent shall have the right from time to time
and at any time during the term of this Agreement to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.

 

(b)                                 Loan Documents and notices under the Loan
Documents may, with Agent’s approval, be transmitted and/or signed by facsimile
and by signatures delivered in “PDF” format by electronic mail.  The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as an original copy with manual signatures
and shall be binding on the Borrower, the Guarantors, Agent and Lenders.  Agent
may also require that any such documents and signature delivered by facsimile or
“PDF” format by electronic mail be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver any such
manually-signed original shall not affect the effectiveness of any facsimile or
“PDF” document or signature.

 

(c)                                  Notices and other communications to the
Agent and the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to §2 or §3 if such Lender has notified the Agent
that it is incapable of receiving notices under such Section by electronic
communication.  The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

§14.2                 Relationship.  Neither the Agent nor any Lender has any
fiduciary relationship with or fiduciary duty to the Borrower, the Guarantors or
their respective Subsidiaries arising out of or in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereunder
and thereunder, and the relationship between each Lender and Agent, and the
Borrower is solely that of a lender and borrower, and nothing contained herein
or in any of the other Loan Documents shall in any manner be construed as making
the parties hereto partners, joint venturers or any other relationship other
than lender and borrower.  Agent, each

 

103

--------------------------------------------------------------------------------


 

Lender, and their Affiliates may have economic interests that conflict with
those of the Borrower, the Guarantors, their stockholders and/or their
Affiliates.

 

§14.3                 Governing Law, Consent to Jurisdiction and Service.  THIS
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN).  THE BORROWER
FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION
OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF
THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH
A COURT IS AN INCONVENIENT FORUM.  THE BORROWER FURTHER AGREES THAT SERVICE OF
PROCESS IN ANY SUCH SUIT MAY BE MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN §14.1 HEREOF.  IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK
OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE
BORROWER OR THE GUARANTOR EXIST AND THE BORROWER CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §14.9 HEREOF.

 

§14.4                 Headings.  The captions and headings in this Agreement are
for convenience of reference only and shall not define or limit the provisions
hereof.

 

§14.5                 Counterparts.  This Agreement and any amendment hereof may
be executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument.  In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Counterparts may with
the consent of Agent be delivered by facsimile, in portable document format
(“PDF”) or other similar electronic means.

 

§14.6                 Entire Agreement, Etc.  This Agreement and the Loan
Documents is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Agreement and the Loan
Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set

 

104

--------------------------------------------------------------------------------


 

forth in this Agreement and the Loan Documents.  Neither this Agreement nor any
term hereof may be changed, waived, discharged or terminated, except as provided
in §14.9.

 

§14.7                 Waiver of Jury Trial and Certain Damage Claims.  EACH OF
THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.  THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §14.7.  THE BORROWER ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §14.7 WITH LEGAL COUNSEL AND THAT
THE BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§14.8                 Dealings with the Borrower and the Guarantors.  The Agent,
the Lenders and their affiliates may accept deposits from, extend credit to,
invest in, act as trustee under indentures of, serve as financial advisor of,
and generally engage in any kind of banking, trust or other business with the
Borrower, the Guarantors and their respective Subsidiaries or any of their
Affiliates regardless of the capacity of the Agent or the Lender hereunder.  The
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding such Persons (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 

§14.9                 Consents, Amendments, Waivers, Etc.  Except as otherwise
expressly provided in this Agreement, any consent or approval required or
permitted by this Agreement or any other Loan Document may be given, and any
term of this Agreement or of any other Loan Document may be amended, and the
performance or observance by the Borrower or the Guarantors of any terms of this
Agreement or any other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Majority Lenders.  Notwithstanding the foregoing, none of the following
may occur without the written consent of the Required Lenders, a modification or
waiver of the definition of Unencumbered Pool Availability or any of the
covenants set forth in, §8.1 or §8.8.  Notwithstanding the foregoing, none of
the following may occur without the written consent of each Lender directly
affected thereby: (a) a reduction in the rate of interest on the Notes (other
than a reduction or waiver of default interest); (b) an

 

105

--------------------------------------------------------------------------------


 

increase in the amount of the Commitments of the Lenders (except as provided
in §2.8 and §13.1); (c) a forgiveness, reduction or waiver of the principal of
any unpaid Loan or any interest thereon (other than a reduction or waiver of
default interest) or fee payable under the Loan Documents; (d) a reduction in
the amount of any fee payable to a Lender hereunder; (e) the postponement of any
date fixed for any payment of principal of or interest on the Loan; (f) an
extension of the Maturity Date; (g) a change in the manner of distribution of
any payments to the Lenders or the Agent; (h) the release of the Borrower or
substantially all of the Guarantors except as otherwise provided in this
Agreement; (i) an amendment of the definition of Majority Lenders or Required
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Loan made by the Borrower other than based on its Commitment
Percentage; (k) an amendment to this §14.9; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders, the Required Lenders or the Majority Lenders to require a lesser
number of Lenders to approve such action.  The provisions of Article XII may not
be amended without the written consent of the Agent.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that the Commitment of any Defaulting Lender
may not be increased, nor may the Maturity Date with respect to the Commitment
of a Defaulting Lender be extended, in each case, without the consent of such
Lender.  The Agent and the Borrower shall be permitted to amend any provision of
the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision.  The
Borrower and the Guarantors agree to enter into such modifications or amendments
of this Agreement or the other Loan Documents as reasonably may be requested by
KeyBank and the Arrangers in connection with the syndication of the Loan,
provided that no such amendment or modification materially affects or increases
any of the obligations of the Borrower or the Guarantors hereunder.  No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon.  No course of dealing or delay or omission on the part
of the Agent or any Lender in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial thereto.  No notice to or demand upon the
Borrower or the Guarantors shall entitle the Borrower or the Guarantors to other
or further notice or demand in similar or other circumstances.

 

§14.10          Severability.  The provisions of this Agreement are severable,
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.

 

§14.11          Time of the Essence.  Time is of the essence with respect to
each and every covenant, agreement and obligation of the Borrower and the
Guarantors under this Agreement and the other Loan Documents.

 

106

--------------------------------------------------------------------------------


 

§14.12          No Unwritten Agreements.  THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

 

§14.13          Replacement Notes.  Upon receipt of evidence reasonably
satisfactory to the Borrower of the loss, theft, destruction or mutilation of
any Note, and in the case of any such loss, theft or destruction, upon delivery
of an indemnity agreement reasonably satisfactory to the Borrower or, in the
case of any such mutilation, upon surrender and cancellation of the applicable
Note, the Borrower will execute and deliver, in lieu thereof, a replacement
Note, identical in form and substance to the applicable Note and dated as of the
date of the applicable Note and upon such execution and delivery all references
in the Loan Documents to such Note shall be deemed to refer to such replacement
Note.

 

§14.14          No Third Parties Benefited.  This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Borrower, the Guarantors, the Lenders, the Agent, the Arrangers and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
All conditions to the performance of the obligations of the Agent and the
Lenders under this Agreement, including the obligation to make Loans, are
imposed solely and exclusively for the benefit of the Agent and the Lenders and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make Loans in the absence of strict compliance with any
or all thereof and no other Person shall, under any circumstances, be deemed to
be a beneficiary of such conditions, any and all of which may be freely waived
in whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so.  In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any construction by the Borrower, the Guarantors or
any of their respective Subsidiaries of any development or the absence therefrom
of defects.

 

§14.15          Expenses.  The Borrower and the Guarantors agree to pay (a) the
reasonable costs of producing and reproducing this Agreement, the other Loan
Documents and the other agreements and instruments mentioned herein, (b) any
imposed taxes (including any interest and penalties in respect thereto) payable
by the Agent or any of the Lenders (other than taxes based upon the Agent’s or
any Lender’s gross or net income or franchise taxes), including any taxes
payable on or with respect to the transactions contemplated by this Agreement,
including any such taxes payable by the Agent or any of the Lenders after the
Closing Date (the Borrower and the Guarantors hereby agreeing to indemnify the
Agent and each Lender with respect thereto), (c) the reasonable fees, expenses
and disbursements of the counsel to the Agent and KCM (limited to one primary
counsel and one local counsel in each reasonably necessary jurisdiction)
incurred in connection with the preparation, administration, execution or
interpretation of the Loan Documents  and other instruments mentioned herein and
therein, and amendments, modifications, approvals, consents or waivers hereto or
hereunder, (d) the reasonable out-of-

 

107

--------------------------------------------------------------------------------


 

pocket fees, costs, expenses and disbursements of Agent and KCM incurred in
connection with the syndication and/or participation (by KeyBank) of the Loans,
(e) all other reasonable out of pocket fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation or interpretation
of the Loan Documents  and other instruments mentioned herein and therein, the
addition or substitution of additional Unencumbered Pool Assets, the making of
each advance hereunder, and the syndication of the Commitments pursuant to
Article XIII (without duplication of those items addressed in
subparagraphs (c) and (d), above), (f) all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and costs (limited to one primary counsel
and one local counsel in each reasonably necessary jurisdiction for the Agent
and the Lenders taken as a whole, and, solely in the case of an actual or
perceived conflict of interest, one additional primary counsel and one
additional local counsel in each reasonably necessary jurisdiction for each
group of similarly situated affected Persons), and reasonable fees and costs of
appraisers, engineers, investment bankers or other experts retained by the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s, or any of the Lenders’ relationship with the Borrower or the Guarantors
in respect of the Loan and the Loan Documents (subject to the limitations on
attorney’s fees in §14.16), (g) all reasonable fees, expenses and disbursements
of the Agent incurred in connection with UCC searches, UCC filings, title
rundowns or title searches, and (h) all expenses relating to the use of
Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the Loans.  The
covenants of this §14.15 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.

 

§14.16          Indemnification.  The Borrower agrees to indemnify and hold
harmless the Agent, the Lenders, the Arrangers, each Affiliate thereof and each
of their respective directors, officers, employees, agents and attorneys and
each Person who controls the Agent, or any Lender or the Arrangers against any
and all claims, actions and suits, whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses (including,
without limitation, the fees and expenses of counsel subject to the limitations
below) of every nature and character arising out of or relating to this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby and thereby including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees which may be made relating to the
Unencumbered Pool Assets, Intercompany Loans, other Real Estate or the Loans,
(b) any condition of the Unencumbered Pool Properties or other Real Estate,
(c) any actual or proposed use by the Borrower of the proceeds of any of the
Loans, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower, the Guarantors or any
of their respective Subsidiaries, (e) the Borrower and the Guarantors entering
into or performing this Agreement or any of the other Loan Documents, (f) any
actual or alleged violation of any law, ordinance, code, order, rule,
regulation, approval, consent, permit or license relating to the Unencumbered
Pool Assets or Intercompany Loans, (g) with respect to the Borrower, the
Guarantors and their respective Subsidiaries and their respective properties and
assets, the violation of any Environmental Law, the release or threatened
release of any hazardous or toxic substances, pollutants or other substances
regulated under any Environmental Law or any action, suit, proceeding or
investigation brought or threatened with respect to any

 

108

--------------------------------------------------------------------------------


 

such substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), (h) [reserved], (i) any
actual or alleged violation of any law relating to lending or predatory lending,
or (j) any use of Intralinks, SyndTrak or any other system for the dissemination
and sharing of documents and information, in each case including, without
limitation, the reasonable fees and disbursements of counsel (limited to one
primary counsel and one local counsel in each reasonably necessary jurisdiction
for all indemnified parties taken as a whole, and, solely in the case of an
actual or perceived conflict of interest, one additional primary counsel and one
additional local counsel in each reasonably necessary jurisdiction for each
group of similarly situated affected indemnified parties) incurred in connection
with any such investigation, litigation or other proceeding; provided, however,
that the Borrower shall not be obligated under this §14.16 to indemnify any
Person for liabilities arising from (i) such Person’s own gross negligence,
willful misconduct or bad faith breach of direct funding obligations under this
Agreement as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods, or (ii) a dispute among indemnified
parties other than (1) any claims against any indemnified party in its capacity
or in fulfilling its role as the Agent or as a documentation agent, syndication
agent, book runner or arranger or similar role contemplated by the Loan
Documents and (2) any claims arising out of any act or omission on the part of
the Borrower, any Guarantor or their Subsidiaries or Affiliates.  If, and to the
extent that the obligations of the Borrower under this §14.16 are unenforceable
for any reason, the Borrower hereby agrees to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
applicable law.  The provisions of this §14.16 shall survive the repayment of
the Loans and the termination of the obligations of the Lenders hereunder.

 

§14.17          Survival of Covenants, Etc.  All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower, the Guarantors or any of their respective Subsidiaries pursuant
hereto or thereto shall be deemed to have been relied upon by the Lenders and
the Agent, notwithstanding any investigation heretofore or hereafter made by any
of them, and shall survive the making by the Lenders of any of the Loans, as
herein contemplated, and shall continue in full force and effect so long as any
amount due under this Agreement or the Notes or any of the other Loan Documents
remains outstanding or any Lender has any obligation to make any Loans.  The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein.  All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

§14.18          Confidentiality.  Subject to the Borrower’s approval rights
in §13.1, the Borrower and the Guarantors agree to promptly cooperate with any
Lender in connection with any proposed assignment or participation of all or any
portion of its Commitment.  Each Lender agrees for itself that it shall hold
confidential in accordance with its customary procedures all non-public
information obtained from the Borrower or the Guarantors, and shall in
accordance with its customary procedures not disclose such information to any
other Person, it being understood and agreed that, notwithstanding the
foregoing, a Lender may make (a) disclosures to

 

109

--------------------------------------------------------------------------------


 

its participants (provided that such Persons who are not employees of such
Lender or participant are advised of their obligation to maintain the
confidentiality of such information in accordance with this §14.18),
(b) disclosures to its directors, officers, employees, Affiliates, accountants,
appraisers, legal counsel and other professional advisors of such Lender
(provided that such Persons who are not employees of such Lender are advised of
their obligation to maintain the confidentiality of such information in
accordance with this §14.18), (c) subject to an agreement containing
substantially the same restrictions as this §14.18, disclosures customarily
provided or reasonably required by any potential or actual bona fide assignee,
transferee or participant of such Lender’s interest in this Agreement or the
Loan Documents or, provided such Persons are advised of the provisions of
this §14.18, their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein, (d) disclosures to bank regulatory
authorities or self-regulatory or self-governmental bodies with jurisdiction
over such Lender, (e) disclosures required or requested by any other
Governmental Authority or representative thereof or pursuant to legal process;
provided that, unless specifically prohibited by applicable law or court order,
each Lender shall notify the Borrower of any request by any Governmental
Authority or representative thereof prior to disclosure (other than any such
request in connection with any examination of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information, (f) disclosures to the other parties to this Agreement, or
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Loans or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans.  In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §14.18 or provisions at least as restrictive as this §14.18).  Non-public
information shall not include any “Public Information” (as referenced in §7.1),
any information which is or subsequently becomes publicly available other than
as a result of a disclosure of such information by a Lender, or prior to the
delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrower or the
Guarantors, is disclosed with the prior approval of the Borrower or the
Guarantors, or is made available to such Lender by a third party not known by
such Lender to be subject to a confidentiality agreement, or is independently
developed by such Lender.  Nothing herein shall prohibit the disclosure of
non-public information to the extent necessary to enforce the Loan Documents. 
For the avoidance to doubt, any Person required to maintain the confidentiality
of information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord to its own confidential information.

 

§14.19          Patriot Act.  Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower and the Guarantors that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes names and addresses and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower and the
Guarantors in accordance with the Patriot Act.

 

110

--------------------------------------------------------------------------------


 

[remainder of page intentionally left blank]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

 

BORROWER:

 

 

 

STORE CAPITAL CORPORATION,

 

a Maryland corporation

 

 

 

By:

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

EVP

 

[Signatures Continued on Next Page]

 

Signature Page to Term Credit Agreement — KeyBank/STORE Capital 2016

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

individually and as Agent

 

 

 

By:

/s/ Daniel L. Silbert

 

Name:

Daniel L. Silbert

 

Title:

Sr. Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Dale Northup

 

Name:

Dale Northup

 

Title:

Senior Vice President

 

 

Address:

 

 

 

Wells Fargo Bank, National Association

 

401 B Street, Suite 1100

 

San Diego, California 92101

 

Attention: Dale Northup

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

By:

/s/ Kevin M. Fennell

 

Name:

Kevin M. Fennell

 

Title:

Vice President

 

 

Address:

 

 

 

BMO Harris Bank N.A.

 

115 S. LaSalle Street, 35W

 

Chicago, Illinois 60603

 

Attention: Gwendolyn Gatz

 

 

Signature Page to Term Credit Agreement — KeyBank/STORE Capital 2016

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE BANK

 

 

 

By:

/s/ Chin Young Song

 

Name:

Chin Young Song

 

Title:

Vice President

 

 

Address:

 

 

 

Capital One Bank

 

299 Park Avenue

 

New York, New York

 

Attention: Chin Young Sung

 

 

 

 

REGIONS BANK

 

 

 

By:

/s/ Ghi S. Gavin

 

Name:

Ghi S. Gavin

 

Title:

Senior Vice President

 

 

Address:

 

 

 

Regions Bank

 

1900 5th Ave N., 15th Floor

 

Birmingham, Alabama 35203

 

Attention: Ghi S. Gavin

 

 

 

 

SUNTRUST BANK

 

 

 

By:

/s/ Danny Stover

 

Name:

Danny Stover

 

Title:

Senior Vice President

 

 

Address:

 

 

 

SunTrust Bank

 

303 Peachtree Street, Suite 29

 

Atlanta, Georgia 30308

 

Attention: Francine Glandt

 

 

Signature Page to Term Credit Agreement — KeyBank/STORE Capital 2016

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Bill Daly

 

Name:

Bill Daly

 

Title:

Authorized Signatory

 

 

Address:

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

Eleven Madison Avenue

 

New York, New York 10010

 

Attention: William O’Daly

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

 

Address:

 

 

 

Goldman Sachs Bank USA

 

c/o Goldman, Sachs & Co.

 

30 Hudson Street, 5th Floor

 

Jersey City, New Jersey 07302

 

Attention: Michelle Latzoni

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Troy Lyscio

 

Name:

Troy Lyscio

 

Title:

Senior Vice President

 

 

Address:

 

 

 

U.S. Bank National Association

 

101 North First Avenue

 

Phoenix, Arizona 85003

 

Attention: Heather Mahaney

 

 

Signature Page to Term Credit Agreement — KeyBank/STORE Capital 2016

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

By:

/s/ Michael Chlopak

 

Name:

Michael Chlopak

 

Title:

Vice President

 

 

Address:

 

 

 

Citibank, N.A.

 

388 Greenwich Street, 6th Floor

 

New York, New York 10013

 

Attention: John C. Rowland

 

 

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

By:

/s/ Alexander L. Rody

 

Name:

Alexander L. Rody

 

Title:

Senior Vice President

 

 

Address:

 

 

 

Raymond James Bank, N.A.

 

710 Carillon Parkway

 

St. Petersburg, Florida 33716

 

Attention: James Armstrong

 

 

Signature Page to Term Credit Agreement — KeyBank/STORE Capital 2016

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TERM LOAN NOTE

 

$                         

                             , 201   

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                    (“Payee”), in accordance with the terms of
that certain Term Credit Agreement, dated as of April 26, 2016, as from time to
time in effect, by and among Maker, KeyBank National Association, for itself and
as Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Maturity
Date, the principal sum of                   ($          ), or such amount as
may be advanced by the Payee under the Credit Agreement as a Term Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement.  Interest shall be
payable on the dates specified in the Credit Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio  44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

A-1

--------------------------------------------------------------------------------


 

Maker.  All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all Loan Documents between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

STORE CAPITAL CORPORATION,

 

a Maryland corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[RESERVED]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[RESERVED]

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF REQUEST FOR TERM LOAN

 

KeyBank National Association, as Agent
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328-5601
Attn:  Michael Colbert

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.1(c) of the Term Credit Agreement dated as of
April 26, 2016 (as the same may hereafter be amended, the “Credit Agreement”),
by and among STORE Capital Corporation (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto, the undersigned Borrower hereby requests and certifies as
follows:

 

1.                                      Term Loan.  The undersigned Borrower
hereby requests a Term Loan under §2.8 of the Credit Agreement:

 

Principal Amount:  $                     

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

 

by credit to the general account of the Borrower with                       at
                     .

 

2.                                      Use of Proceeds.  Such Loan shall be
used for purposes permitted by §7.19 of the Credit Agreement.

 

3.                                      No Default.  The undersigned chief
executive officer, president, chief financial officer or chief accounting
officer of Borrower certifies on behalf of Borrower (and not in his individual
capacity) that after giving effect to the making of the Loan requested hereby no
Default or Event of Default has occurred and is continuing.  Attached hereto is
an Unencumbered Pool Certificate setting forth a calculation of the Unencumbered
Pool Availability after giving effect to the Loan requested hereby.

 

4.                                      Representations True.  The undersigned
chief executive officer, president, chief financial officer or chief accounting
officer of the Borrower certifies, represents and agrees on behalf of the
Borrower (and not in his individual capacity) that each of the representations
and warranties made by or on behalf of the Borrower, the Guarantors or their
respective Subsidiaries, contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement is true and correct in all material
respects as of the Drawdown Date for the Loan requested hereby, with the same
effect as if made at and as of such Drawdown Date, except to the extent that
such representations

 

D-1

--------------------------------------------------------------------------------


 

and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date).

 

6.                                      Definitions.  Terms defined in the
Credit Agreement are used herein with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request
this             day of                          , 201  .

 

 

STORE CAPITAL CORPORATION,

 

a Maryland corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF UNENCUMBERED POOL CERTIFICATE

 

KeyBank National Association, as Agent
1200 Abernathy Road N.E.
Suite 1550
Atlanta, Georgia  30328
Attn:  James Komperda

 

Ladies and Gentlemen:

 

Reference is made to the Term Credit Agreement dated as of April 26, 2016 (as
the same may hereafter be amended, the “Credit Agreement”) by and among STORE
Capital Corporation (the “Borrower”), KeyBank National Association for itself
and as Agent, and the other Lenders from time to time party thereto.  Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith
this Unencumbered Pool Certificate and supporting calculations and information. 
The information presented herein has been prepared in accordance with the
requirements of the Credit Agreement.

 

The undersigned is providing the attached Unencumbered Pool Asset Schedule to
show the components of the Unencumbered Pool Assets and the attached information
to demonstrate the calculation of the Unencumbered Pool Availability.  All
Unencumbered Pool Assets included in the calculation of the Unencumbered Pool
Availability satisfy the requirements of the Credit Agreement to be included
therein.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Unencumbered Pool
Certificate on behalf of the Borrower (and not in his individual capacity) this
      day of            , 201  .

 

 

STORE CAPITAL CORPORATION,

 

a Maryland corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-1

--------------------------------------------------------------------------------


 

APPENDIX TO UNENCUMBERED POOL CERTIFICATE

 

E-2

--------------------------------------------------------------------------------


 

APPENDIX TO UNENCUMBERED POOL CERTIFICATE

S|T|O|R|E Capital Corporation

Unencumbered Pool Availability

As of

 

 

 

100%

 

50%
where applicable

 

Unencumbered Pool Availability a) the lowest of

 

 

 

 

 

i)                 50% Unencumbered Pool Appraised Value Limit (incl 50%
commitments funded not included in the appraised value)

 

 

 

$

—

 

ii)              Debt Service Coverage Amount - See calculation below

 

 

 

 

 

 

 

 

 

 

 

Lesser of Appraised Value Limit/Debt Service Coverage Amount
+50% o/s principal bal Qualifying Note Receivable

 

 

 

$

—

—

 

Unencumbered Pool Availability

 

 

 

$

—

 

 

 

 

 

 

 

Outstanding borrowings:

 

 

 

 

 

Funding Request as of:

 

 

 

 

 

Minus Principal Repayments:

 

 

 

 

 

Other Unsecured Debt:

 

 

 

 

 

Term Loan

 

 

 

 

 

Borrowings Outstanding as of:

 

 

 

 

 

 

 

 

 

 

 

Excess Availability

 

 

 

 

 

 

 

 

 

 

 

Total Revolving Credit Facility Commitment ($500,000,000)

 

 

 

 

 

Less:

 

 

 

 

 

a) Revolving Credit Loans

 

 

 

 

 

b) Swing Loans

 

 

 

 

 

c) Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

Remaining Revolving Credit Facility Commitment

 

 

 

 

 

 

 

 

 

 

 

Annualized Rent and Interest

 

 

 

 

 

7-year UST (As of 3/22/2016)

 

 

 

 

 

Spread

 

 

 

 

 

Interest Rate Floor

 

 

 

 

 

 

 

 

 

 

 

Coverage

 

 

 

 

 

Indexed Rate

 

 

 

 

 

Interest Rate

 

 

 

 

 

Amort

 

 

 

 

 

Debt Service

 

 

 

 

 

Debt Service Coverage Amount

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent
1200 Abernathy Road N.E.
Suite 1550
Atlanta, Georgia   30328
Attn:  James Komperda

 

Ladies and Gentlemen:

 

Reference is made to the Term Credit Agreement dated as of April 26, 2016 (as
the same may hereafter be amended, the “Credit Agreement”) by and among STORE
Capital Corporation (the “Borrower”), KeyBank National Association for itself
and as Agent, and the other Lenders from time to time party thereto.  Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith (or
has most recently furnished to you) the consolidated financial statements of the
Borrower for the fiscal period ended                .  Such financial statements
have been prepared in accordance with GAAP (provided that such quarterly
statements need not include footnotes and other presentation items) and present
fairly the consolidated financial position of the Borrower at the date thereof
and the results of its operations for the periods covered thereby.

 

This certificate is submitted in compliance with requirements of §§2.8(d)(iv),
7.1(c), 7.20(a)(xxv), 7.20(c), 7.20(d) or 9.1(k) of the Credit Agreement.  The
undersigned officer is the chief financial officer or chief accounting officer
or other responsible executive officer of the Borrower permitted by §7.1(c) of
the Credit Agreement.

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default.  (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
      day of            , 201  .

 

 

STORE CAPITAL CORPORATION,

 

a Maryland corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

APPENDIX TO COMPLIANCE CERTIFICATE

 

F-3

--------------------------------------------------------------------------------


 

STORE Capital Corporation

 

Schedule Pursuant to Section 8.1 of the Credit Agreement between STORE Capital
Corporation and KEYBANK National Association

 

Covenant Compliance Worksheet

 

For the reporting period ended

 

§ 8.1 (a) Unencumbered Pool Availability -

 

 

 

Amount

 

Lesser of (i) or (ii)

 

 

 

 

 

 

 

i)                 50% Unencumbered Pool Appraised Value Limit
(includes 50% commitments funded not included in the appraised value and 50%
Princ Bal QNRs)

 

 

 

ii)              Debt Service Coverage Amount

 

 

 

 

 

 

 

Unencumbered Pool Availability

 

 

 

 

 

 

 

Outstanding Revolving Credit Loans

 

 

 

Outstanding Swing Loans

 

 

 

Principal Balance of Unsecured Debt

 

 

 

Term Loan

 

 

 

Total Outstanding

 

 

 

 

 

 

 

Compliant?

 

 

 

 

§ 8.1 (b) Consolidated Total Indebtedness to Consolidated Total Adjusted Asset
Value

 

Consolidated Total Indebtedness

 

 

 

Consolidated Total Adjusted Asset Value

 

 

 

Ratio

 

 

 

Covenant

 

 

 

Compliant?

 

 

 

 

F-4

--------------------------------------------------------------------------------


 

§ 8.1 (c) Consolidated EBITDA to Consolidated Fixed Charges - most recent 4
quarters

 

Consolidated EBITDA

 

 

 

 

 

 

 

Consolidated Interest Expense

 

 

 

Recurring Principal Amortization

 

 

 

Preferred Equity Payment

 

 

 

Principal Payments on Any Capital Lease Obligations

 

 

 

Consolidated Fixed Charges

 

 

 

 

 

 

 

Ratio

 

 

 

Covenant

 

 

 

Compliant?

 

 

 

 

§ 8.1 (d) Minimum Consolidated Tangible Net Worth

 

Consolidated Total Adjusted Asset Value

 

 

 

(-) Consolidated Total Indebtedness

 

 

 

Consolidated Tangible Net Worth

 

 

 

Covenant

 

 

 

Compliant?

 

 

 

 

§ 8.1 (e) FCCR Coverage as of

 

Weighed Average Aggregate FCCR for Unencumbered Pool - past 4 quarters

 

 

 

Covenant

 

 

 

Compliant?

 

 

 

 

F-5

--------------------------------------------------------------------------------


 

§ 8.4 Restrictions on Investments

 

(h-j) Permitted Investments

 

 

 

(h) Land Assets and Development Property

 

 

 

(i) Non Wholly-Owned Subs and JVs

 

 

 

(j) Mortgage Notes Receivable

 

 

 

Total Permitted Investments

 

 

 

 

 

 

 

Consolidated Total Adjusted Asset Value

 

 

 

Permitted Investments (%)

 

 

 

Covenant

 

 

 

Compliant?

 

 

 

 

 

 

 

(n) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business.

 

 

 

(o) Investments consisting of debt securities, equity securities and other
non-cash consideration received as consideration for a disposition permitted by
this Agreement.

 

 

 

Total of 8.4(n) and (o)

 

 

 

 

 

 

 

Consolidated Total Adjusted Asset Value

 

 

 

Percent

 

 

 

Covenant

 

 

 

Compliant?

 

 

 

 

F-6

--------------------------------------------------------------------------------


 

§ 8.8 Distributions - 4 consecutive calendar quarters

 

Net Income (loss) - GAAP Basis

 

 

 

Depreciation/amortization real estate assets

 

 

 

(Gains) losses on sales of real estate, net of tax

 

 

 

Impairment charges

 

 

 

Other non-cash items: amort of restricted stock

 

 

 

Other non-cash: Debt extinguishment (accum amortization)

 

 

 

FFO

 

 

 

Distributions (common and preferred)

 

 

 

Payout Ratio

 

 

 

Covenant

 

 

 

Compliant?

 

 

 

 

F-7

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Name and Address

 

Commitment

 

Commitment
Percentage

 

KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attention: James K. Komperda
Telephone: 770-510-2160
Facsimile: 770-510-2195

 

$

11,350,000.00

 

11.3500000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

Wells Fargo Bank, National Association
401 B Street, Suite 1100
San Diego, California 92101
Attention: Dale Northup

 

$

11,350,000.00

 

11.3500000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

BMO Harris Bank N.A.
115 S. LaSalle Street, 35W
Chicago, Illinois 60603
Attention: Gwendolyn Gatz

 

$

10,400,000.00

 

10.4000000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

Capital One Bank
299 Park Avenue
New York, New York
Attention: Chin Young Sung
Telephone: 646-836-5105
Facsimile:                

 

$

10,400,000.00

 

10.4000000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

Regions Bank
1900 5th Ave N., 15th Floor
Birmingham, Alabama 35203
Attention: Ghi S. Gavin

 

$

10,400,000.00

 

10.4000000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

 

Page 1

--------------------------------------------------------------------------------


 

Name and Address

 

Commitment

 

Commitment
Percentage

 

SunTrust Bank
303 Peachtree Street, Suite 29
Atlanta, Georgia 30308
Attention: Francine Glandt

 

$

10,400,000.00

 

10.4000000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

U.S. Bank National Association
101 North First Avenue
Phoenix, Arizona 85003
Attention: Heather Mahaney

 

$

7,500,000.00

 

7.5000000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

Citibank, N.A.
388 Greenwich Street, 6th Floor
New York, New York 10013
Attention: John C. Rowland

 

$

7,500,000.00

 

7.5000000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attention: William O’Daly

 

$

7,500,000.00

 

7.5000000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, New Jersey 07302
Attention: Michelle Latzoni

 

$

7,500,000.00

 

7.5000000000

%

LIBOR Lending Office:
Same as Above

 

 

 

 

 

Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, Florida 33716
Attention: James Armstrong

 

$

5,700,000.00

 

5.7000000000

%

 

Page 2

--------------------------------------------------------------------------------


 

Name and Address

 

Commitment

 

Commitment
Percentage

 

LIBOR Lending Office:
Same as Above

 

 

 

 

 

Total

 

$

100,000,000.00

 

100.00

%

 

Page 3

--------------------------------------------------------------------------------